

Exhibit 10.22














MACY’S, INC.
401(k) RETIREMENT INVESTMENT PLAN
(Amending and restating the Macy’s, Inc. 401(k) Retirement Investment Plan
effective as of January 1, 2014)

4-1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 1    NAME AND PURPOSE OF PLAN    1
1.1    Name of Plan    1
1.2    Purpose of Plan    1
1.3    Amendment of Prior Versions of Plans and Effective Date of Plan
Document    1


ARTICLE 2    GENERAL DEFINITIONS; GENDER AND NUMBER    2
2.1    General Definitions    2
2.2    Gender and Number    9


ARTICLE 3    SERVICE DEFINITIONS AND RULES    10
3.1    Service Definitions    10
3.2    Special Credited Employment    12


ARTICLE 4    ELIGIBILITY AND PARTICIPATION    14
4.1    Eligibility for Participation    14
4.2    Entry Date    14
4.3    Duration of Participation    14
4.4    Reinstatement of Participation    14
ARTICLE 5    SAVINGS AND ROLLOVER CONTRIBUTIONS    15
5.1    Savings Agreement    15
5.2    Catch-Up Contributions    24
5.3    Savings Contribution    26
5.4    Pre- and After-Tax Nature of Savings Contributions    26
5.5    Savings Contributions Eligible for Match    27
5.6    Rollover Contributions    27
5.7    Mistake of Fact    29
5.8    Qualified Nonelective Contributions    29
ARTICLE 5A    PRE-TAX AND ROTH ELECTIVE SAVINGS CONTRIBUTION
NONDISCRIMINATION STANDARDS    31
5A.1    Pre-Tax and Roth Elective Savings Contribution Nondiscrimination
Standards Under Code Section 401(k)(3)(A)(ii) for Automatic Contribution
Eligible Participants    31
5A.2    Pre-Tax and Roth Elective Savings Contribution Nondiscrimination
Standards Under Code Section 401(k)(3)(A)(ii) for Non-Automatic
Contribution Eligible Collectively Bargained Participants    32
ARTICLE 5B    EXCESS DEFERRAL DISTRIBUTIONS    39
5B.1    Distribution of Excess Deferral    39
5B.2    Special Rules Applicable to Distribution of Excess Deferral    39
5B.3    Definitions for Excess Deferral Requirements    41
ARTICLE 6    MATCHING CONTRIBUTIONS    42
6.1    Annual Amount of Matching Contributions    42

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
6.2    Time and Form of Matching Contributions    43
6.3    Mistake of Fact    43
ARTICLE 6A    MATCHING AND AFTER-TAX SAVINGS CONTRIBUTION
NONDISCRIMINATION STANDARDS    44
6A.1    Matching Contribution Nondiscrimination Standards Under Code Section
401(k)(3)(A)(ii) for Participants Who Are Not Collectively Bargained
Employees    44
6A.2    After-Tax Savings Contribution Nondiscrimination Standards Under Code
Section 401(k)(3)(A)(ii) for Participants Who Are Not Collectively
Bargained Employees    45
6A.3    Special Pre-Effective Amendment Date Matching and After-Tax Savings
Contribution Nondiscrimination Standards Under Code Section
401(k)(3)(A)(ii) for Participants Who Are Not Collectively Bargained
Employees    50
6A.4    Collectively Bargained Employees    56
ARTICLE 7    ACCOUNTS AND THEIR ALLOCATIONS AND VESTING    57
7.1    Savings Accounts and Allocation of Savings Contributions Thereto    57
7.2
Matching Accounts and Allocation of Matching Contributions Thereto    58

7.3    Rollover Accounts and Allocation of Rollover Contribution Thereto    58
7.4    Retirement Income Accounts    59
7.5    Allocation of Forfeitures    59
7.6    Maximum Annual Addition to Accounts    59
7.7    Investment of Accounts    59
7.8    Allocation of Income and Losses of Investment Funds to Accounts    59
7.9    Loans to Participants    60
7.10    Deduction of Benefit Payments, Forfeitures, and Withdrawals    63
7.11    Account Balances    63
7.12    Vested Rights    63
7.13    Voting of Macy’s Common Shares Held in Investment Fund    65
ARTICLE 7A    MAXIMUM ANNUAL ADDITION LIMITS    67
7A.1    General Maximum Annual Addition Limit Rules    67
7A.2    Necessary Terms    67
7A.3    Combining of Plans    68
ARTICLE 7B    INVESTMENT OF ACCOUNTS    69
7B.1    General Rules for Investment of Accounts    69
7B.2    Investment Funds    70
7B.3    Diversification Requirements    70
ARTICLE 8    WITHDRAWALS DURING EMPLOYMENT    73
8.1    Withdrawals of After-Tax Savings and Rollover Contributions    73

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
8.2    Age 59-1/2 and Hardship Withdrawals of Elective Savings
Contributions    73
8.3    Requirements for Hardship Withdrawals    74
8.4    Suspension of Savings Contributions as a Result of Hardship
Withdrawal    75
8.5    Initial 90-Day Withdrawals of Elective Savings Contributions    76
ARTICLE 9    DISTRIBUTIONS ON ACCOUNT OF TERMINATION OF
EMPLOYMENT FOR REASONS OTHER THAN DEATH    79
9.1    Distribution of Retirement Benefit    79
9.2    Forfeiture of Nonvested Accounts on Termination of Employment    79
9.3    Special Rules as to Effect of Rehirings on Accounts    80
9.4    Source of Restorals    81
9.5    Application of Forfeitures    81
ARTICLE 9A    FORM OF DISTRIBUTION OF SAVINGS BENEFIT ACCOUNTS    82
9A.1    Section Applies Only to Savings Benefit Accounts    82
9A.2    Normal Form of Savings Benefit − Lump Sum Payment    82
9A.3    Optional Annuity Form of Benefit Rules    82
9A.4    Normal Form of Annuity Benefit    83
9A.5    Election Out of Normal Annuity Form    83
9A.6    Optional Annuity Forms    84
9A.7    Annuity Definitions    84
9A.8    Minimum Required Installment/Lump Sum Form of Benefit    85
ARTICLE 9B    FORM OF DISTRIBUTION OF PROFIT SHARING ACCOUNTS    88
9B.1    Section Applies Only to Profit Sharing Accounts    88
9B.2    Normal Form of Profit Sharing Benefit − Qualified Annuity Forms    88
9B.3    Election Out of Normal Form    88
9B.4    Regular Optional Forms    89
9B.5    Annuity Form of Benefit Rules    89
9B.6    Annuity Definitions    90
9B.7    Required Lump Sum Form for Small Profit Sharing Benefit    90
9B.8    Optional Minimum Required Installment/Lump Sum Form of Benefit    90
ARTICLE 10    DISTRIBUTIONS ON ACCOUNT OF DEATH    93
10.1    Distribution of Death Benefit    93
10.2    Time of Death Benefit    93
10.3    Normal Form of Death Benefit − Lump Sum Payment    93
10.4    Optional Annuity Form of Death Benefit Rules    93
10.5    Annuity Definitions    94
10.6    Designation of Beneficiary    95
ARTICLE 10A SPECIAL SPOUSAL DEATH BENEFIT DISTRIBUTION RULES
FOR PROFIT SHARING ACCOUNTS    96
10A.1    Section Applies Only to Profit Sharing Accounts    96

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
10A.2    Time of Profit Sharing Death Benefit    96
10A.3    Normal Form of Profit Sharing Death Benefit    96
10A.4    Election Out of Normal Form    96
10A.5    Optional Forms    97
10A.6    Annuity Form of Benefit Rules    97
10A.7    Required Lump Sum Form for Small Profit Sharing Death Benefit    98
10A.8    Annuity Definitions    98
10A.9    Designation of Beneficiary    98
ARTICLE 11    ADDITIONAL DISTRIBUTION PROVISIONS    99
11.1    Cash or Share Form of Plan Payments    99
11.2    Allocation of Contributions After Distribution    99
11.3
Determination of Proper Party for Distribution and Forfeiture When

Proper Party Cannot Be Located    100
11.4    Reemployed Participant    100
11.5    Nonalienation of Benefits    100
11.6    Incompetency    101
11.7    Legal Distribution Limits    101
11.8    Distribution Form Notices    101
11.9    Direct Rollover Distributions    102
11.10    Distribution Restrictions    104
11.11    Coverage of Pre-Effective Amendment Date Participants    104
11.12    Marriage Status    104
ARTICLE 12    NAMED FIDUCIARIES    105
ARTICLE 13    PENSION AND PROFIT SHARING COMMITTEE    106
13.1    Appointment of Committee    106
13.2    General Powers of Committee    106
13.3    Records of Plan    107
13.4    Actions of Committee    108
13.5
Compensation of Committee and Payment of Plan Administrative and

Investment Charges    108
13.6    Limits on Liability    108
13.7    Claim and Appeal Procedures    108
13.8    Limits on Duties    111


ARTICLE 14    TERMINATION OR AMENDMENT    112
14.1    Right to Terminate or Discontinue Contributions    112
14.2
Full Vesting Upon Termination or Complete Discontinuance of

Contributions    112
14.3
Effect of Termination of Plan    112

14.4    Amendment of Plan    113

iv



--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE 15    TOP HEAVY PROVISIONS    115
15.1    Determination of Whether Plan is Top Heavy    115
15.2    Effect of Top Heavy Status on Vesting    118
15.3    Effect of Top Heavy Status on Contributions    119
ARTICLE 16    ESOP AND PROFIT SHARING PARTS OF PLAN    121
16.1    Special Definitions    121
16.2    Parts of Plan    121
16.3    Effect on Other Plan Provisions of the Plan Having ESOP and
Profit Sharing Parts    122
16.4    Special ESOP Provisions    122
16.5    Dividends    125
ARTICLE 17    MISCELLANEOUS    126
17.1    Trust    126
17.2    Mergers, Consolidations, and Transfers of Assets    126
17.3    Plan Benefits and Service for Military Service    126
17.4    Correction of Inadvertent Errors    129
17.5    Employment Rule    129
17.6
Special Rules for Employees Transferring To or From Noncovered

Employment    129
17.7    Applicable Benefit Provisions    130
17.8    Reporting and Disclosure    130
17.9    Agent for Service of Process    130
17.10    Authority to Act for Macy’s or Other Employer    130
17.11    Relationship of Plan to Employment Rights    131
17.12    Applicable Law    131
17.13    Separability of Provisions    131
17.14    Counterparts and Headings    131
17.15    Special Puerto Rico Rules    131
17.16    2009 Waiver of Required Minimum Distributions    133
17.17    Application of Certain Plan Provisions to Prior Plans    134
SIGNATURE PAGE    135



v



--------------------------------------------------------------------------------



MACY’S, INC.
401(k) RETIREMENT INVESTMENT PLAN
(Amending and restating the Macy’s, Inc. 401(k) Retirement Investment Plan
effective as of January 1, 2014)
ARTICLE 1
NAME AND PURPOSE OF PLAN
1.1    Name of Plan. The plan set forth herein shall be known as the Macy’s,
Inc. 401(k) Retirement Investment Plan (which, as is indicated in Subsection
2.1.25 below, is hereinafter referred to as the “Plan”).
1.2    Purpose of Plan. The Plan provides a convenient and effective way for
Participants to save on a regular and long-term basis for retirement and obtain
additional retirement income. It is intended that the Plan (together with the
Trust that is used in conjunction with, and considered a part of, the Plan)
qualify as a tax-favored plan and trust under Sections 401(a) and 501(a) of the
Code, and it shall be interpreted in a manner consistent with Sections 401(a)
and 501(a) of the Code.
1.3    Amendment of Prior Versions of Plan and Effective Date of Plan Document.
This Plan document is intended to amend and restate, effective as of the
Effective Amendment Date (January 1, 2014), the Macy’s Immediate Prior Plan as
such plan is in existence at the end of December 31, 2013 and to supersede all
versions of such plan and all amendments to such plan that were or are adopted
prior to the Effective Amendment Date.
1.3.1    Certain provisions of this Plan may specifically state that they apply
to a Plan Year or period that begins on or after the Effective Amendment Date or
to an event that occurs on or after the Effective Amendment Date. Other Plan
provisions may not clearly indicate to what Plan Years, periods, or events they
apply. But, unless clearly noted in a specific provision of this Plan or unless
the context otherwise requires, all provisions of this Plan shall be read as if
they only concern the Plan as it shall operate with respect to Plan Years and
periods beginning on or after the Effective Amendment Date and to events
occurring on or after such date.
1.3.2    For instance, unless clearly noted in a specific provision of this Plan
or unless the context otherwise requires, this Plan’s descriptions of
contributions made to the Plan generally apply only to contributions made with
respect to Plan Years beginning on or after the Effective Amendment Date and not
as to earlier Plan Years, its descriptions of the allocation of contributions
and forfeitures generally apply only to the allocation of contributions and
forfeitures made with respect to such Plan Years and not as to earlier Plan
Years, and its descriptions of the distribution of an Account of a Participant
generally apply only when the distribution of the Account occurs in such a Plan
Year and not in an earlier Plan Year.
1.3.3    When the context requires, however, such as when a Plan provision
specifically notes or clearly implies that it applies to Plan Years or periods
occurring prior to the Effective Amendment Date, any reference to the Plan
shall, when appropriate, refer to all versions of the Prior Plans which were or
are in effect before the Effective Amendment Date.

1



--------------------------------------------------------------------------------



ARTICLE 2
GENERAL DEFINITIONS; GENDER AND NUMBER
2.1    General Definitions. For purposes of the Plan, the following terms shall
have the meanings hereinafter set forth unless the context otherwise requires.
2.1.1    “Accounts” means, with respect to any Participant, the bookkeeping
accounts established by the Committee for the Participant in accordance with the
provisions of this Plan, and as to which contributions, forfeitures, and Plan
income and losses may be allocable under the Plan. The specific types and names
of Accounts provided for a Participant under the Plan are set forth in the
subsequent provisions of the Plan. Any reference to an Account (or to a portion
of an Account) in this Plan shall also be deemed a reference to all amounts
allocated to such Account (or to such Account portion) under this Plan.
2.1.2    “Affiliated Employer” means each of: (i) Macy’s; (ii) each corporation
which is (and only during the period it is) a member of a controlled group of
corporations (within the meaning of Section 414(b) of the Code as modified when
applicable by Section 415(h) of the Code) which includes Macy’s; (iii) each
trade or business whether or not incorporated which is (and only during the
period it is) under common control (within the meaning of Section 414(c) of the
Code as modified when applicable by Section 415(h) of the Code) with Macy’s;
(iv) each member (and only during the period it is such a member) of an
affiliated service group (within the meaning of Section 414(m) of the Code)
which includes Macy’s; and (v) each other entity required to be aggregated with
Macy’s under Section 414(o) of the Code (and only during the period it is
required to be so aggregated).
2.1.3    “Board” means the Board of Directors of Macy’s.
2.1.4    “Code” means the Internal Revenue Code of 1986 and the sections
thereof, as it and they exist as of the Effective Amendment Date (or, when used
in a Plan provision that has an effective date that is earlier than the
Effective Amendment Date, as of such earlier effective date) or are thereafter
amended or renumbered.
2.1.5    “Committee” means the Pension and Profit Sharing Committee appointed to
administer the Plan in accordance with the provisions of Article 13 below.
2.1.6    “Compensation” means, with respect to an Employee and for any specified
period, the amount determined in accordance with the following paragraphs of
this Subsection 2.1.6.
(a)    Subject to paragraphs (b), (c), (d), and (e) below, the Employee’s
“Compensation” for any specified period shall mean his or her wages (within the
meaning of Section 3401(a) of the Code) and all other compensation paid during
such period to the Employee by each Affiliated Employer (in the course of the
Affiliated Employer’s trade or business) for his or her services as an Employee
and for which the Affiliated Employer is required to furnish him or her a
written statement under Section 6041(d), 6051(a)(3), or 6052 of the Code (e.g.,
compensation reported in Box 1 on a Form W-2). Such Compensation shall be
determined without regard to any

2



--------------------------------------------------------------------------------



rules under Section 3401(a) of the Code that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed.
(b)    Notwithstanding the provisions of paragraph (a) above, the Employee’s
“Compensation” for any period shall not in any event include any wages or other
compensation paid after he or she has ceased to be an Employee, unless such
wages or other compensation is paid within 2-1/2 months after (or, if later, by
the end of the Plan Year in which) he or she has ceased to be an Employee and
reflects either: (i) payments that, absent his or her severance from employment
with the Affiliated Employers, would have been paid to him or her while he or
she was an Employee and would have been regular compensation for services during
his or her regular working hours, compensation for services outside his or her
regular working hours (such as overtime or shift differentials), commissions,
bonuses, or similar compensation; or (ii) payments for accrued bona fide sick,
vacation, or other leave, but only if he or she would have been able to use the
leave if he or she had not ceased to be an Employee. In no event, even if paid
within 2-1/2 months after (or, if later, by the end of the Plan Year in which)
he or she has ceased to be an Employee, shall any severance pay or unfunded
nonqualified deferred compensation be treated as part of the Employee’s
“Compensation” for any period under the provisions of this paragraph (b).
(c)    Notwithstanding the provisions of paragraph (a) above, the Employee’s
Compensation for any period shall also not include any reimbursement or other
expense allowances, fringe benefits (cash and noncash), moving expenses,
deferred compensation, and welfare benefits, even if any such items are included
in the Employee’s income for Federal income tax purposes.
(d)    In addition to the amounts included in the Employee’s “Compensation” for
any specified period under paragraphs (a), (b), and (c) above, and
notwithstanding such paragraphs, the Employee’s “Compensation” for any period
shall also include any amounts which are not treated as the Employee’s
Compensation for such specified period under paragraphs (a), (b), and (c) above
solely because such amounts are considered elective contributions that are made
by an Affiliated Employer on behalf of the Employee and are not includable in
the Employee’s gross income for Federal income tax purposes by reason of Section
125, 402(e)(3), 402(h), and/or 132(f)(4) of the Code (i.e., elective
contributions under a cafeteria plan, a cash or deferred arrangement in a profit
sharing plan, a simplified employee pension plan, or an arrangement under which
qualified transportation fringes can be chosen) or any other types of deferred
compensation or contributions described in Code Section 414(s)(2) or Treasury
Regulations Section 1.414(s)-1(c)(4).
(e)    Finally, notwithstanding any of the provisions of the foregoing
paragraphs of this Subsection 2.1.6, the “Compensation” of the Employee for any
twelve consecutive month period which is taken into account under any other
provision of the Plan shall not exceed the dollar amount set forth in Section
401(a)(17)(A) of the Code, as such amount is adjusted under Code Section
401(a)(17)(B) by the Secretary of the Treasury or his or her delegate for the
calendar year in which such twelve consecutive month period begins.
2.1.7    “Covered Compensation” means, with respect to an Employee and for any
specified period, the amount that would be considered the Employee’s
Compensation for such period under the provisions of Subsection 2.1.6 above if
each reference to “Employee,” “Affiliated

3



--------------------------------------------------------------------------------



Employer,” or “Affiliated Employer’s” that is contained in Subsection 2.1.6
above were deemed a reference to “Covered Employee,” “Employer,” and
“Employer’s,” respectively.
2.1.8    “Covered Employee” generally refers to an individual who is eligible to
be a Participant in the Plan if and after he or she meets all of the
participation requirements set forth in Article 4 below (including certain
minimum age and minimum service requirements set forth in Article 4 below) and
means an individual who meets the criteria described in the following paragraphs
of this Subsection 2.1.8.
(a)    Subject to the following paragraphs of this Subsection 2.1.8, a person
shall be considered a “Covered Employee” for any period if he or she is or was
during such period an Employee of the Employer.
(b)    Notwithstanding the provisions of paragraph (a) above, a person shall not
in any event be considered a “Covered Employee” for any period during which he
or she is not or was not on an employee payroll of the Employer or during which
he or she is or was a Leased Employee. In particular, it is expressly intended
that any person not treated as an employee by the Employer on its employee
payroll records (for example, when the Employer treats the person as an
independent contractor and/or reports his or her compensation from the Employer
on any type of Form 1099 or any successor form thereto) shall not be considered
a Covered Employee for purposes of this Plan even if a court or administrative
agency determines that such individual is a common law employee of the Employer.
(c)    Also notwithstanding the provisions of paragraph (a) above, none of the
following individuals shall be considered a “Covered Employee” for purposes of
the Plan: (i) except where Macy’s has otherwise agreed, any person who is
employed in a leased department in a store operated by the Employer; (ii) any
person who is stationed outside the United States (including its territories,
whether or not incorporated or organized) from the time he or she first becomes
employed by the Employer or who receives his or her Compensation in foreign
currency; (iii) any person whose compensation consists solely of a retainer or
fee; or (iv) any person who is represented by a collective bargaining unit
(unless a collective bargaining agreement between the authorized representatives
of such collective bargaining unit and the Employer approves such person’s
eligibility to participate in plans both which are qualified as tax-favored
plans under Section 401(a) of the Code and the sponsor, as such term is defined
in ERISA, of which is the Employer).
(d)    Also, subject to the following provisions of this paragraph (d) but
notwithstanding the provisions of paragraph (a) above, unless included in the
Plan by action of the Board or pursuant to an applicable collective bargaining
agreement, a “Covered Employee” for purposes of the Plan shall not include any
person who is a participant, eligible for participation, or in the process of
qualifying for participation in any other defined contribution plan (within the
meaning of Section 414(i) of the Code) which qualifies under Section 401(a) of
the Code and the cost of which is borne, in whole or in part, by any Affiliated
Employer. However, a person who otherwise qualifies as a “Covered Employee”
under the other provisions of this Subsection 2.1.8 shall not be considered
other than as a “Covered Employee” merely because of his or her participation in
another defined contribution plan if such participation relates solely to
employment which preceded the date on which he or she would otherwise become a
Participant under the Plan and the person’s benefits under such other plan
relate solely to such past service.

4



--------------------------------------------------------------------------------



(e)    Further, when any corporation or other entity which is an Employer at any
point in time later loses its status as an Employer (because it no longer is
part of a controlled group of corporations which includes Macy’s or because of
any other reason), all persons who are considered “Covered Employees” under this
Plan solely by reason of their employment by such corporation or other entity
immediately prior to such corporation or other entity losing its status as an
Employer shall no longer be considered “Covered Employees” under this Plan upon
such corporation’s or other entity’s loss of Employer status.
2.1.9    “Effective Amendment Date” refers to the effective date of this
amendment and restatement of the Macy’s Immediate Prior Plan and means January
1, 2014.
2.1.10    “Employee” means any person who either (i) is employed as a common law
employee of an Affiliated Employer (i.e., a person whose work procedures are
subject to control by an Affiliated Employer) or (ii) is a Leased Employee. The
following paragraphs of this Subsection 2.1.10 shall also apply in determining
when a person is an Employee for purposes of the Plan.
(a)    A person who is an Employee shall no longer be considered an Employee
when he or she dies or otherwise terminates all employment with the Affiliated
Employers.
(b)    A person who is an Employee shall not be deemed to have terminated such
employment while he or she is then on a bona fide military leave, sick leave,
vacation leave, or other leave of absence (where there is a reasonable
expectation that he or she will return to perform services for an Affiliated
Employer) if the period of the leave does not exceed six months (or, if longer,
so long as the person retains a right to reemployment with an Affiliated
Employer under an applicable law or by contract). For purposes hereof, a bona
fide leave of absence of an Employee shall be deemed to include an absence (i)
by reason of the pregnancy of the Employee, (ii) by reason of the birth of a
child of the Employee, (iii) by reason of the placement of a child with the
Employee in connection with the adoption of such child by the Employee, or (iv)
for purposes of caring for such child for a period immediately following such
birth or placement.
2.1.11    “Employer” means, except as is indicated in the final sentence of this
Subsection 2.1.11, each Affiliated Employer described in clauses (i), (ii), and
(iii) of Subsection 2.1.2 above. Except where the context otherwise is clear
(such as when a provision is referring to “an” Employer), any reference to the
Employer in this Plan shall be deemed to be referring collectively to all of the
corporations, partnerships, and other entities which comprise the Employer.
Notwithstanding the foregoing, any corporation or other entity (for purposes of
this Subsection 2.1.11, an “acquired company”) that first becomes an Affiliated
Employer after the Effective Amendment Date as a result of the acquisition by an
Employer of the stock or interests of the acquired company or substantially all
of the assets of a trade or business previously operated by another entity shall
not be considered a part of the Employer unless and until the first date as of
which both (i) the agreements by which such stock, interests, or assets were
acquired by an Employer do not require that the employees of the acquired
company be eligible to actively participate in another defined contribution plan
(within the meaning of Code Section 414(i)) maintained by the acquired company
or another Affiliated Employer (and do not otherwise prohibit the employees of
the acquired company from participating in the Plan) and (ii) Macy’s has taken
such actions (such as, but not necessarily limited to, the providing of notices)
so as to clearly indicate that employees of the acquired company are to begin
participating in the Plan as of such date.

5



--------------------------------------------------------------------------------



2.1.12    “ERISA” means the Employee Retirement Income Security Act of 1974 and
the sections thereof, as it and they exist as of the Effective Amendment Date or
are thereafter amended or renumbered.
2.1.13    “Highly Compensated Employee” means, with respect to any Plan Year
(for purposes of this Subsection 2.1.13, the “subject Plan Year”), any person
who is an Employee during at least part of the subject Plan Year and (i) was at
any time a 5% owner (as defined in Section 416(i)(1) of the Code) of any
Affiliated Employer during the subject Plan Year or the immediately preceding
Plan Year (for purposes of this Subsection 2.1.13, the “look-back Plan Year”) or
(ii) received in the look-back Plan Year Compensation in excess of the dollar
amount set forth in Section 414(q)(1)(B)(i) of the Code, as such dollar amount
is adjusted under Code Section 414(q)(1) by the Secretary of the Treasury or his
or her delegate for such look-back Plan Year. In accordance with such Code
sections, the dollar amount set forth in Code Section 414(q)(1)(B)(i), as
adjusted under Section 414(q)(1) of the Code, is (i) $115,000 for the look-back
Plan Year that began on January 1, 2013 and (ii) a dollar amount to be
determined under Code Sections 414(q)(1)(B)(i) and 414(q)(1) for any look-back
Plan Year that begins after 2013.
2.1.14    “Investment Fund” means (i) any separate commingled investment fund
established under the Trust or (ii) any separate investment option that is made
available under the Plan so as to permit a Participant to individually direct
the investment of all or part of his or her Accounts (and the contributions
allocable to his or her Accounts) among many different mutual funds or other
publicly offered investments pursuant to a brokerage-like account.
2.1.15    “Leased Employee” means any person who provides services to an
Affiliated Employer in a capacity other than as a common law employee of the
Affiliated Employer, in accordance with each of the following three
requirements: (i) the services are provided pursuant to one or more agreements
between the Affiliated Employer and one or more leasing organizations; (ii) the
individual has performed such services for the Affiliated Employer on a
substantially full-time basis for a period of at least one year; and (iii) such
services are performed under the primary direction or control by the Affiliated
Employer. The determination of who is a Leased Employee shall be consistent with
the provisions of Section 414(n) of the Code and, to the extent not inconsistent
with Code Section 414(n), any regulations issued under Section 414(n) of the
Code.
2.1.16    “Macy’s” means Macy’s, Inc. Macy’s is the sponsor of this Plan.
2.1.17    “Macy’s Immediate Prior Plan” means and refers to the Macy’s, Inc.
401(k) Retirement Investment Plan (or, as it had been named, the Macy’s, Inc.
Profit Sharing 401(k) Investment Plan) as in effect from September 1, 2008
through December 31, 2013, which plan is a Prior Plan that is restated by this
Plan document effective as of the Effective Amendment Date.
2.1.18    “Macy’s Stock Fund” means the Investment Fund that is described in
Section 7B.2 below as the Macy’s Stock Fund. The Macy’s Stock Fund is designed
to invest primarily in common shares of Macy’s.
2.1.19    “Matching Contributions” means the Employer contributions made to the
Plan pursuant to Article 6 below (and any other contributions treated as
Matching Contributions under the other provisions of the Plan).

6



--------------------------------------------------------------------------------



2.1.20    “May Profit Sharing Plan” means and refers to The May Department
Stores Company Profit Sharing Plan, a Prior Plan that was merged into the Plan
effective as of September 1, 2008 and that immediately prior to its merger was
sponsored by Macy’s and identified for reporting purposes by an employer
identification number of 13-3324058 and a plan number of 024.
2.1.21    “Non-Highly Compensated Employee” means, with respect to any Plan
Year, any person who is an Employee during at least part of such Plan Year and
who is not a Highly Compensated Employee with respect to such Plan Year.
2.1.22    “Normal Retirement Age” means, with respect to any Participant, the
later of (i) the date of the Participant’s 65th birthday; or (ii) the fifth
annual anniversary of the date the Participant first became a Participant in the
Plan.
2.1.23    “Participant” means, at any relevant time, any person who at such time
either is eligible to actively participate in the Plan or still has accrued
benefits held under the Plan. Except as may otherwise be provided in Section 5.6
below, the provisions of Article 4 below determine when a person is a
Participant on or after the Effective Amendment Date.
2.1.24    “Pay Day” means, with respect to any Participant, each day on which
Covered Compensation is paid to the Participant.
2.1.25    “Plan” means the plan set forth in this document and as it may be
amended hereafter, which plan is named the Macy’s, Inc. 401(k) Retirement
Investment Plan. (Prior to April 1, 2011, however and notwithstanding the
foregoing, the “Plan” was named the Macy’s, Inc. Profit Sharing 401(k)
Investment Plan.) In addition, any reference to the “Plan” contained in this
document also refers to all Prior Plans.
2.1.26    “Prior Plan” means and refers to: (i) each defined contribution plan
(within the meaning of Section 414(i) of the Code) which as of the Effective
Amendment Date or any earlier date is or was restated by this document or by any
such other preceding plan; and (ii) each defined contribution plan which as of
or prior to the Effective Amendment Date is or was merged into or had assets and
liabilities directly transferred to any of such preceding plans. The provisions
of the Prior Plans are hereby incorporated by reference in this document to the
extent necessary to apply any provision of this document. The Prior Plans
include, but are not necessarily limited to, each of: (i) the Macy’s Immediate
Prior Plan; and (ii) the May Profit Sharing Plan.
2.1.27    “Plan Year” means a calendar year.
2.1.28    “Required Commencement Date” means, with respect to any Participant, a
date determined by the Committee for administrative reasons to be the date as of
which the Participant’s vested benefit under the Plan (if any such benefit would
then exist and not yet have begun to be paid) is to be paid in order to meet the
requirements of Section 401(a)(9) of the Code (or, for any Participant who
attained age 70-1/2 prior to January 1, 1999, in order to meet the requirements
of Code Section 401(a)(9) as in effect before the effect of the Small Business
Job Protection Act of 1996 is taken into account), which date shall be subject
to the parameters described in the following paragraphs of this Subsection
2.1.28.

7



--------------------------------------------------------------------------------



(a)    Subject to paragraph (e) below, for a Participant who attained age 70-1/2
on or after January 1, 1987 and prior to January 1, 1999, his or her Required
Commencement Date must be no later than, and no earlier than six months prior
to, the April 1 of the calendar year next following the calendar year in which
he or she attained age 70-1/2.
(b)    Subject to paragraph (e) below, for a Participant who attains or attained
age 70-1/2 prior to January 1, 1987 or on or after January 1, 1999 and is not a
5% owner of an Affiliated Employer, his or her Required Commencement Date must
be no later than, and no earlier than six months prior to, the April 1 of the
calendar year next following the later of: (i) the calendar year in which he or
she attains or attained age 70-1/2; or (ii) the calendar year in which he or she
ceases or ceased to be an Employee.
(c)    Subject to paragraph (e) below, for a Participant who attains or attained
age 70-1/2 prior to January 1, 1987 or on or after January 1, 1999 and is a 5%
owner of an Affiliated Employer, his or her Required Commencement Date must be
no later than, and no earlier than six months prior to, the April 1 of the
calendar year next following the later of: (i) the calendar year in which he or
she attains or attained age 70-1/2; or (ii) the earlier of the calendar year
with or within which ends the Plan Year in which he or she becomes or became a
5% owner of an Affiliated Employer or the calendar year in which he or she
ceases or ceased to be an Employee.
(d)    A Participant is deemed to be a 5% owner of an Affiliated Employer for
purposes hereof if he or she is a 5% owner of the Affiliated Employer (as
determined under Section 416(i)(1)(B) of the Code) at any time during the Plan
Year ending with or within the calendar year in which he or she attains age
66-1/2 or any subsequent Plan Year. Once a Participant meets this criteria, he
or she shall be deemed a 5% owner of the Affiliated Employer even if he or she
ceases to own 5% of the Affiliated Employer in a later Plan Year.
(e)    Notwithstanding the foregoing, if a Participant first earns a
nonforfeitable retirement benefit under the Plan after the date which would
otherwise be his or her Required Commencement Date under the foregoing
paragraphs of this Subsection 2.1.28, then his or her Required Commencement Date
shall not be determined under such foregoing paragraphs but rather must be a
date within the calendar year next following the calendar year in which he or
she first earns a nonforfeitable retirement benefit under the Plan.
2.1.29    “Savings Agreement” means, with respect to any Participant, an
agreement described in Section 5.1 below.
2.1.30    “Savings Contributions” means, with respect to any Participant, the
contributions made to the Plan by the Employer on behalf of the Participant that
reflect reductions in his or her Covered Compensation made pursuant to the
Participant’s Savings Agreement. Savings Contributions, and the different types
of Savings Contributions provided for under the Plan, are described in Sections
5.1 through 5.4 below.
2.1.31    “Total Disability” or “Totally Disabled” means or refers to, with
respect to any Participant, the Participant’s permanent and continuous mental or
physical inability by reason of injury, disease, or condition to meet the
requirements of any employment for wage or profit. A

8



--------------------------------------------------------------------------------



Participant shall be deemed to be disabled for purposes of this Plan only when
both of the two requirements set forth in the following paragraphs of this
Subsection 2.1.31 are met.
(a)    First, a licensed physician or psychiatrist must provide to the Plan a
written opinion that the Participant is totally disabled as that term is defined
above.
(b)    Second, the Participant must be eligible for and receive total disability
benefits under Section 223 of the Federal Social Security Act, as amended, or
any similar or subsequent section or act of like intent or purpose (unless the
Committee determines, based on the written opinion of a licensed physician or
psychiatrist provided the Committee pursuant to the paragraph (a) above, that
the Participant would be likely to qualify for such total disability benefits if
he or she survived a sufficient amount of time to be processed for and receive
such benefits but that he or she is also likely to die before he or she would
otherwise be determined by the Social Security Administration or other
applicable government agency to qualify for or to receive such benefits).
2.1.32    “Trust” means the trust agreement which is created by Macy’s to serve
as the funding media for this Plan. The Trust is hereby incorporated by
reference and made a part of this Plan. Any reference to the Plan herein shall,
where the context permits, be deemed to be a reference to the Plan and the
Trust.
2.1.33    “Trust Fund” means any assets of the Plan which are held under the
Trust.
2.1.34    “Trustee” means the persons or entity serving at any time as trustee
of the Trust.
2.2    Gender and Number. For purposes of the Plan, words used in any gender
shall include all other genders, words used in the singular form shall include
the plural form, and words used in the plural form shall include the singular
form, as the context may require.



9



--------------------------------------------------------------------------------



ARTICLE 3
SERVICE DEFINITIONS AND RULES
3.1    Service Definitions. For purposes of the Plan, the following terms
related to service shall have the meanings hereinafter set forth in this Section
3.1 unless the context otherwise requires.
3.1.1    “Break-in-Service” means, with respect to an Employee, any period which
meets the conditions set forth in the following paragraphs of this Subsection
3.1.1.
(a)    The Employee shall be considered to have incurred a Break-in-Service for
any Plan Year which begins on or after the Effective Amendment Date and for
which the Employee is credited with not more than 500 Hours of Service.
(b)    If the Employee participated in a Prior Plan (or was in the process of
qualifying to participate in a Prior Plan) before the Effective Amendment Date,
the Employee shall also be considered to have incurred a Break-in-Service for
any twelve month period which occurs prior to the Effective Amendment Date to
the extent that the provisions of the Prior Plan treated such period as a
break-in-service of the Employee as of the date immediately preceding the
Effective Amendment Date.
3.1.2    “Eligibility Service” means, with respect to an Employee, the
Employee’s period of service with the Employer to be taken into account for
purposes of determining his or her eligibility to become a Participant in the
Plan, computed in accordance with the following paragraphs of this Subsection
3.1.2.
(a)    If the Employee completes at least 1,000 Hours of Service during the
twelve consecutive month period commencing on his or her Employment Date, he or
she shall be credited with one year of Eligibility Service at the end of such
twelve consecutive month period.
(b)    Further, if the Employee fails to complete at least 1,000 Hours of
Service during the twelve consecutive month period commencing on his or her
Employment Date, he or she shall be credited with one year of Eligibility
Service at the end of the first Plan Year commencing after such Employment Date
during which he or she completes at least 1,000 Hours of Service.
(c)    If the Employee both (i) ceases to be an Employee prior to his or her
completing at least 1,000 Hours of Service in a computation period described in
paragraph (a) or (b) above, and (ii) suffers a Break-in-Service before being
subsequently reemployed as an Employee, his or her service with the Affiliated
Employers prior to his or her reemployment shall be disregarded in determining
the Eligibility Service he or she needs under the Plan to become a Participant
(and his or her Reemployment Date shall be treated as if it were his or her
Employment Date for such purposes).
3.1.3    “Employment Date” means, with respect to an Employee, the date on which
the Employee first performs an Hour of Service.

10



--------------------------------------------------------------------------------



3.1.4    “Hour of Service” means, with respect to an Employee, each hour for
which the Employee: (i) is paid, or is entitled to payment, for the performance
of duties as an Employee; (ii) is directly or indirectly paid, or is entitled to
payment, for a period of time (without regard to whether the employment
relationship is terminated) when he or she performs no duties as an Employee due
to vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or leave of absence; or (iii) is paid for any reason in
connection with his or her employment as an Employee an amount as “back pay,”
irrespective of mitigation of damages. The crediting of Hours of Service to an
Employee under the Plan shall also be subject to the provisions of the following
paragraphs of this Subsection 3.1.4.
(a)    Notwithstanding the foregoing provisions of this Subsection 3.1.4, an
hour for which the Employee is paid or entitled to be paid on account of a
period during which no duties are performed as an Employee will not be credited
as an Hour of Service if the payment is made or due under a plan maintained
solely for the purpose of complying with applicable workers’ compensation,
unemployment compensation, or disability insurance laws or if the payment solely
reimburses the Employee for medical or medically related expenses incurred by
the Employee.
(b)    Also, subject to the other provisions of this Subsection 3.1.4, Hour of
Service credit shall be calculated in accordance with paragraphs (b) and (c) of
the Department of Labor Regulations Section 2530.200b-2, which paragraphs are
hereby incorporated by reference into this Plan.
(c)    If the Employee is exempt from the minimum wage and overtime pay
requirements of the Federal Fair Labor Standards Act, and as to whom records of
actual hours worked are thereby not needed to be kept for such purposes, he or
she shall be credited with: (i) if the period on which the Employee is paid is a
week (or a multiple of a week), 45 Hours of Service for each week included in
each such period for which he or she would be credited with at least one Hour of
Service under the other provisions of this Subsection 3.1.4; (ii) if the period
on which the Employee is paid is a semi-monthly period, 95 Hours of Service for
each such semi-monthly payroll period for which he or she would be credited with
at least one Hour of Service under the other provisions of this Subsection
3.1.4; or (iii) if the period on which the Employee is paid is a month (or a
multiple of a month), 190 Hours of Service for each month included in each such
period for which he or she would be credited with at least one Hour of Service
under the other provisions of this Subsection 3.1.4.
(d)    Hours of Service to be credited to the Employee in connection with each
period (i) which is of no more than 31 days, (ii) which begins on the first day
of a pay period for the Employee (for purposes of this paragraph (d), the
“initial pay period”), (iii) which ends on the last day of the Employee’s pay
period which includes the Pay Day for the initial pay period, and (iv) which
overlaps two computation periods or occurs in a month which overlaps two
computation periods shall be credited on behalf of the Employee to the
computation period in which falls the first day of the month during which the
Pay Day for the initial pay period occurs.
3.1.5    “Reemployment Date” means, with respect to an Employee who has
previously incurred a Break-in-Service, the first day after the Employee’s most
recent Break-in-Service on which the Employee performs an Hour of Service.

11



--------------------------------------------------------------------------------



3.1.6    “Six-Year Break-in-Service” means, with respect to an Employee who has
ceased to be an Employee, a period of six or more Breaks-in-Service which is not
interrupted by any period which is not included in a period of a
Break-in-Service.
3.1.7    “Vesting Service” means, with respect to a Participant, the
Participant’s service with the Employer which is taken into account under the
Plan for vesting purposes (i.e., for purposes of determining the Participant’s
nonforfeitable percentage of the Participant’s Accounts under the Plan),
computed in accordance with the following paragraphs of this Subsection 3.1.7.
(a)    The Participant shall be credited with one year of Vesting Service for
each Plan Year which ends after the Effective Amendment Date and for which the
Participant is credited with at least 1,000 Hours of Service.
(b)    The Participant shall also be credited with years of Vesting Service
equal to the number of whole years of vesting service he or she was credited
with as of December 31, 2013 under the terms (as then in effect) of the Prior
Plans, in which he or she participated prior to the Effective Amendment Date
(taking into account the provisions of each such Prior Plan for determining
vesting service, including each such plan’s provisions concerning
breaks-in-service). In no event, however, shall any period which occurs prior to
the Effective Amendment Date be counted more than once in determining the
Participant’s years of Vesting Service.
(c)    Notwithstanding the foregoing, any Vesting Service completed by the
Participant prior to a Six-Year Break-in-Service of the Participant which ends
after the Effective Amendment Date shall be disregarded under the Plan if the
Participant did not have a nonforfeitable interest in any retirement benefit
under the Plan at the time such Break-in-Service began.
3.2    Special Credited Employment.
3.2.1    For purposes of the Plan and except as is otherwise provided in the
following provisions of this Subsection 3.2.1, if at any time (for purposes of
this Subsection 3.2.1, the “acquisition time”) that occurs after the Effective
Amendment Date a corporation or other entity (for purposes of this Subsection
3.2.1, the “selling company”) either (i) becomes part of an Affiliated Employer
by reason of its stock or interests being purchased by an Affiliated Employer,
(ii) has substantially all of the assets of one or more of its trades or
businesses acquired by an Affiliated Employer, or (iii) has a facility, leased
department, or other specific function it previously operated acquired or
otherwise assumed by an Affiliated Employer (with, for purposes of this
Subsection 3.2.1, each of the events described in clauses (i), (ii), and (iii)
herein referred to as an “acquisition”), then any person who is classified by
the selling company as an employee of the selling company immediately prior to
the acquisition time (for purposes of this Subsection 3.2.1, an “acquisition
employee”) and who at the acquisition time becomes an employee of an Affiliated
Employer in connection with the acquisition shall have his or her years of
service with the selling company prior to the acquisition time (for purposes of
this Subsection 3.2.1, “pre-acquisition years”) be considered years of
Eligibility Service and Vesting Service of the acquisition employee under this
Plan if they would have been so considered under Subsection 3.1.2 or 3.1.7 above
(as appropriate) had such pre-acquisition years been completed with an
Affiliated Employer and if (but only if) either (i) Macy’s provides, by
appropriate corporate action exercised in a uniform and nondiscriminatory
manner, that any such pre-acquisition years of the acquisition employee shall be
credited as

12



--------------------------------------------------------------------------------



Eligibility Service and/or Vesting Service of the acquisition employee under
this Plan or (ii) the agreements by which the acquisition is effected by an
Affiliated Employer indicate that any such pre-acquisition years of the
acquisition employee shall be credited as Eligibility Service and/or Vesting
Service of the acquisition employee.
3.2.2    In addition, any period of service of an Employee with the armed forces
of the United States shall be credited as Eligibility Service and/or Vesting
Service to the extent required by Federal law.



13



--------------------------------------------------------------------------------



ARTICLE 4
ELIGIBILITY AND PARTICIPATION
4.1    Eligibility for Participation. Persons shall remain or become
Participants in the Plan only in accordance with the following subsections of
this Section 4.1.
4.1.1    Any person who was a Participant in a Prior Plan immediately prior to
the Effective Amendment Date, and who either is an Employee as of the Effective
Amendment Date or still has an unpaid and nonforfeited interest in any Account
under the Plan as of the Effective Amendment Date, shall be a Participant in
this Plan as of the Effective Amendment Date.
4.1.2    Further, each other person who, as of any Entry Date which occurs on or
after the Effective Amendment Date, (i) has completed at least one year of
Eligibility Service, (ii) has attained at least age 21, and (iii) is a Covered
Employee shall become a Participant as of such Entry Date. Notwithstanding the
foregoing, if a person would become a Participant as of any Entry Date under the
foregoing provisions of this Subsection 4.1.2 but for the fact he or she is not
a Covered Employee, and he or she subsequently becomes a Covered Employee, such
person shall be deemed a Participant in the Plan on the date he or she so
subsequently becomes a Covered Employee.
4.2    Entry Date. For purposes of the Plan and Section 4.1 above in particular,
an “Entry Date” means the first day of any calendar month.
4.3    Duration of Participation.
4.3.1    Each Participant in the Plan shall continue to be a Participant until
both he or she has ceased to be an Employee and the entire balance in his or her
Accounts under the Plan has been distributed or forfeited hereunder.
4.3.2    However, notwithstanding the foregoing, a Participant shall be eligible
to enter into or continue in effect a Savings Agreement only while he or she is
considered an active Participant (and also only to the extent allowed under
Article 5 below). For this purpose and all other purposes of the Plan (and in
particular for purposes of Section 4.4 and Article 5 below), a person is an
“active Participant” for any period only if both he or she is a Participant
during such period and the person is a Covered Employee in such period.
4.4    Reinstatement of Participation. Any person who ceases to be an active
Participant, but who is thereafter reemployed as a Covered Employee by the
Employer, shall be reinstated as an active Participant as of the date on which
he or she next completes an Hour of Service as a Covered Employee on or after
such reemployment.

14



--------------------------------------------------------------------------------



ARTICLE 5
SAVINGS AND ROLLOVER CONTRIBUTIONS
5.1    Savings Agreement. For purposes of this Article 5 and all other
provisions of the Plan and subject to the following subsections of this Section
5.1, a “Savings Agreement” means, with respect to any active Participant and for
any specified period, any agreement enrolled in (or deemed enrolled in under the
provisions of the Plan) by the Participant and under which the Participant
elects (or is deemed to elect) that (i) his or her Covered Compensation for each
Pay Day that occurs during the specified period is to be reduced (in 1%
increments) and the reduced amount of such Covered Compensation is to be
contributed or forwarded on his or her behalf by the Employer to the Plan as his
or her Savings Contributions to the Plan or (ii) no part (0%) of his or her
Covered Compensation for each Pay Day that occurs during the specified period is
to be reduced.
5.1.1    Under any Savings Agreement, subject to the limits set forth in the
other provisions of this Section 5.1, an active Participant may elect that any
amounts of his or her Covered Compensation reduced under such agreement and his
or her resulting Savings Contributions shall either:
(a)    not be includable in the Participant’s income for Federal income tax
purposes at the time of the reduction, in which case such Savings Contributions
shall be referred to in the Plan as “Pre-Tax Elective Savings Contributions” and
subject to the rules of the Plan that apply to such contributions;
(b)    be includable in the Participant’s income for Federal income tax purposes
at the time of the reduction and treated for such tax purposes as designated
Roth contributions that are subject to Code Section 402A, in which case such
Savings Contributions shall be referred to in the Plan as “Roth Elective Savings
Contributions” and subject to the rules of the Plan that apply to such
contributions; or
(c)    be includable in the Participant’s income for Federal income tax purposes
at the time of the reduction but not treated for such tax purposes as designated
Roth contributions that are subject to Code Section 402A, in which case such
Savings Contributions shall be referred to in the Plan as “After-Tax Savings
Contributions” and subject to the rules of the Plan that apply to such
contributions. Notwithstanding the foregoing, if the Participant is believed to
be a Highly Compensated Employee for any Plan Year, he or she may not elect to
have any amounts of the Participant’s Covered Compensation reduced during any
period that occurs in such Plan Year be subject to the terms of this paragraph
(c) (and thus the Participant may not elect to have any After-Tax Savings
Contributions made on his or her behalf for such period).
Any such election shall, with respect to any amounts of the Participant’s
Covered Compensation reduced under a Savings Agreement, not be revocable after
such reduction has occurred. Also, in the event a Participant fails to elect
whether any amounts of the Participant’s Covered Compensation reduced under a
Savings Agreement are to be subject to the terms of any of paragraphs (a), (b),
and (c) above, the Participant shall be deemed to have elected that such amounts
are to be subject to the terms of paragraph (a) above.

15



--------------------------------------------------------------------------------



5.1.2    Subject to the provisions of Section 5.2 below, in no event may a
Participant’s Covered Compensation for any Pay Day that occurs during any
specified period be reduced pursuant to any Savings Agreement or Savings
Agreements by more than 50%. In addition, the Committee may, in order to make it
easier for the Plan to meet the limits set forth in Sections 5A.2 and 6A.2 below
(when and to the extent such limits apply to any Participant who is then
determined by the Committee to be a Highly Compensated Employee), further
restrict the amount by which such Participant who is then determined by the
Committee to be a Highly Compensated Employee may have his or her Covered
Compensation reduced for a specified period pursuant to any Savings Agreement or
Savings Agreements to some lower percent.
5.1.3    Also, in no event may the aggregate amount of Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions be made by reason of the
reduction in a Participant’s Covered Compensation under this Plan for any
calendar year (or any taxable year of the Participant that begins in such
calendar year) to the extent such contributions, when combined with all of his
or her other Elective Deferrals (as defined in Subsection 5B.3.1 below) made
under all other plans, contracts, and arrangements of the Affiliated Employers
for such calendar year (or such taxable year), exceed the applicable dollar
limit established for such calendar year under and pursuant to Section
402(g)(1)(B) of the Code, as such limit is adjusted under Code Section 402(g)(4)
by the Secretary of the Treasury or his or her delegate for such calendar year.
5.1.4    An active Participant may change any election made under his or her
then effective Savings Agreement (e.g., any election that concerns the percent
of future Covered Compensation, if any, to be reduced under such agreement
and/or the portion of the reductions to be made in his or her Covered
Compensation which are to be contributed to the Plan as Pre-Tax Elective Savings
Contributions, Roth Elective Savings Contributions, and/or After-Tax Savings
Contributions) at any time by, and only by, entering into a new Savings
Agreement (although any such new Savings Agreement can administratively be
called by the Committee either a new Savings Agreement or an amended Savings
Agreement). Such new Savings Agreement can provide that no part (0%) of the
Participant’s Covered Compensation is to be reduced. An active Participant may
never have more than one Savings Agreement in effect for him or her at any one
time.
5.1.5    Except as is otherwise provided in Subsections 5.1.6, 5.1.7, and 5.1.8
below, a Savings Agreement must be affirmatively enrolled in by an active
Participant (i) on a form prepared or approved for this purpose by the Committee
and filed with a Plan representative, (ii) by a communication to a Plan
representative under a telephonic or electronic system approved by the
Committee, or (iii) under any other method approved by the Committee, with the
specific method or methods to be used to be chosen in its discretion by the
Committee. The Committee may choose different methods to apply to Participants
in different situations (e.g., requiring a form to be used for new Participants
but a telephonic or electronic system to be used for other Participants).
(a)    Regardless of what affirmative enrollment method is to be used for an
active Participant, if the Participant properly enrolls in a Savings Agreement
under the method for doing so which applies to him or her and the type of
election he or she is making, for all other provisions of the Plan he or she
will be deemed to have “filed” with a Plan representative such agreement on the
day he or she completes all steps required by such method to enter into such
agreement.

16



--------------------------------------------------------------------------------



(b)    Except as otherwise may be provided under the immediately following
sentence, any Savings Agreement which is made by an active Participant pursuant
to the provisions of this Subsection 5.1.5 shall become effective as of the
first Pay Day that occurs after such agreement is filed with a Plan
representative and on which the Committee can reasonably put such agreement into
effect. However, the Committee may adopt procedures by which any Savings
Agreement can go in effect only at certain times (e.g., as of the first Pay Day
that occurs a certain number of days after the agreement or amendment is filed
with a Plan representative or as of the first administratively possible Pay Day
that occurs in the calendar month following the month in which the agreement is
filed with a Plan representative).
5.1.6    Any Participant who is an active Participant as of the Effective
Amendment Date pursuant to Article 4 above, and who had a savings agreement that
would be in effect under the Macy’s Immediate Prior Plan as of the Effective
Amendment Date had the terms of such Prior Plan as in effect immediately prior
to such date continued in effect, shall have such savings agreement be in effect
(and be considered his or her Savings Agreement under the Plan) as of the
Effective Amendment Date, unless and until such savings agreement becomes
ineffective under the provisions of Subsection 5.1.9 below.
5.1.7    Notwithstanding any provision of Subsection 5.1.5 above to the contrary
but subject to the following paragraphs of this Subsection 5.1.7, a qualified
automatic contribution eligible Participant (as defined in paragraph (f) of this
Subsection 5.1.7) shall, while an active Participant on and after the Effective
Amendment Date and except for any affirmative election period that applies to
the Participant under the provisions of paragraph (a) of this Subsection 5.1.7,
be deemed to have made a default election under a Savings Agreement. Under such
default election, the qualified automatic contribution eligible Participant
shall be deemed to have automatically enrolled in a Savings Agreement under
which the applicable percentage (as defined in paragraph (c) of this Subsection
5.1.7) of the qualified automatic contribution eligible Participant’s Covered
Compensation for each Pay Day in the period in which Savings Agreement is in
effect shall be reduced and such reduced amount contributed to the Plan as
Pre-Tax Elective Savings Contributions of his or hers.
(a)    For purposes of this Subsection 5.1.7 and any other provision of the
Plan, for any qualified automatic contribution eligible Participant, an
“affirmative election period” refers to a period (occurring on or after the
Effective Amendment Date) when a Savings Agreement is in effect for the
qualified automatic contribution eligible Participant but a default election
under this Subsection 5.1.7 does not apply under such agreement and means any
period in which the qualified automatic contribution eligible Participant has in
effect a Savings Agreement (or had a savings agreement in effect under the
Macy’s Immediate Prior Plan immediately prior to the Effective Amendment Date
which is still in effect at the start of and for such period) under which he or
she has affirmatively elected either (i) that his or her Covered Compensation
for each Pay Day subject to the Savings Agreement is to be reduced and the
reduced amount of such Covered Compensation is to be contributed or forwarded on
his or her behalf by the Employer to the Plan as Savings Contributions of his or
hers or (ii) that no part of his or her Covered Compensation for each Pay Day
subject to the election is to be reduced.
(b)    If, under the foregoing provisions of this Subsection 5.1.7, a default
election applies under a Savings Agreement in effect for a qualified automatic
contribution eligible

17



--------------------------------------------------------------------------------



Participant, then, notwithstanding the foregoing provisions of this Subsection
5.1.7, such Savings Agreement shall not in any event begin to apply to the
qualified automatic contribution eligible Participant earlier than a reasonable
time after the qualified automatic contribution eligible Participant is provided
the initial notice described in paragraph (d) below that is provided to him or
her (in order to permit the qualified automatic contribution eligible
Participant a reasonable time to make an affirmative election under a Savings
Agreement and the Committee a reasonable time to see if the qualified automatic
contribution eligible Participant makes such affirmative election and to put the
default election into effect if the qualified automatic contribution eligible
Participant fails to make such affirmative election). However, the “reasonable
time” described in the immediately preceding sentence shall in no event be
deemed to last beyond the earlier of (i) the qualified automatic contribution
eligible Participant’s Pay Day for the second payroll period that begins after
the date on which the initial notice described in paragraph (d) below that
applies to the qualified automatic contribution eligible Participant is provided
to him or her or (ii) the qualified automatic contribution eligible
Participant’s Pay Day that occurs at least 30 days after such initial notice is
provided to him or her. Such Savings Agreement (under which the default election
applies) shall, once it goes into effect, shall remain in effect unless and
until it becomes ineffective pursuant to the provisions of Subsection 5.1.9
below.
(c)    As is indicated in the foregoing provisions of this Subsection 5.1.7, in
the event a default election is deemed to apply under a Savings Agreement with
respect to a qualified automatic contribution eligible Participant, the
qualified automatic contribution eligible Participant shall be deemed to have
automatically elected under such Savings Agreement to have the applicable
percentage of the qualified automatic contribution eligible Participant’s
Covered Compensation on each Pay Day in the period in which such Savings
Agreement is in effect reduced and such reduced amount contributed to the Plan
as Pre-Tax Elective Savings Contributions of his or hers. For purposes of this
Subsection 5.1.7 and subject to subparagraphs (1) and (2) of this paragraph (c),
the qualified automatic contribution eligible Participant’s “applicable
percentage” means a percentage determined as follows: (i) 3% for each Pay Day
occurring in the period (for purposes of this paragraph (c), the “initial
period”) beginning on the Pay Day as of which the qualified automatic
contribution eligible Participant first has Pre-Tax Elective Savings
Contributions made for him or her under the provisions of this Subsection 5.1.7
and ending on the last day of the Plan Year that immediately follows the Plan
Year in which such Pay Day occurs; (ii) 4% for each Pay Day occurring in the
first Plan Year that begins after the end of the initial period; (iii) 5% for
each Pay Day occurring in the first Plan Year that begins after the end of the
Plan Year described in clause (ii) above; or (iv) 6% for each Pay Day occurring
in any Plan Year that begins after the end of the Plan Year described in clause
(iii) above.
(1)    In no event shall a qualified automatic contribution eligible
Participant’s “applicable percentage” ever exceed 6%.
(2)    For purposes of determining a qualified automatic contribution eligible
Participant’s “applicable percentage” under the foregoing provisions of this
paragraph (c), his or her “applicable percentage” for any Pay Day occurring in a
period shall be based in part under the foregoing provisions of this paragraph
(c) on the date his or her initial period begins, regardless of whether he or
she is eligible to make Pre-Tax Elective Savings Contributions under the Plan
after the date on which such initial period begins. For example, if the
qualified automatic contribution eligible Participant is, under Section 8.4
below, ineligible to make Pre-Tax

18



--------------------------------------------------------------------------------



Elective Savings Contributions for six months because of a hardship withdrawal
and the six month suspension period includes a date as of which his or her
“applicable percentage” would otherwise increase, then his or her “applicable
percentage” must reflect that increase when he or she is again permitted to
resume making Pre-Tax Elective Savings Contributions under the Plan after the
expiration of such six month suspension period. But, notwithstanding any other
provision of this paragraph (c), the date as of which the qualified automatic
contribution eligible Participant’s initial period is deemed to begin for
purposes of this paragraph (c) shall, when he or she had no Pre-Tax Elective
Savings Contributions made on his or her behalf under the Plan under a default
election pursuant to this Subsection 5.1.7 for an entire Plan Year, be
determined as if he or she has had no Pre-Tax Elective Savings Contributions
made on his or her behalf under the Plan under a default election pursuant to
this Subsection 5.1.7 for any prior Plan Years.
(3)    Further, notwithstanding the foregoing, if (i) a qualified automatic
contribution eligible Participant was a participant in the Macy’s Immediate
Prior Plan immediately prior to the Effective Amendment Date, (ii) he or she had
under such Prior Plan a savings agreement under which he or she had been deemed
to elect (but had not affirmatively elected) to reduce his or her Covered
Compensation for each Pay Day subject to the election by a certain percent (for
purposes of this paragraph (c), his or her “original percent”) and to have the
reduced amount of such Covered Compensation contributed or forwarded on his or
her behalf by the Employer to the Plan as his or her savings contributions to
the Plan, and (iii) such deemed savings agreement remains in effect as of the
Effective Amendment Date pursuant to the provisions of Subsection 5.1.6 above,
then his or her “applicable percentage” on or after the Effective Amendment Date
shall not ever be less than his or her original percent, unless and until the
first date that occurs after the Effective Amendment Date on which such savings
agreement is no longer effective pursuant to the provisions of Subsection 5.1.9
below.
(d)    The Committee shall provide each qualified automatic contribution
eligible Participant, within a reasonable period before the start of each Plan
Year that begins on or after the Effective Amendment Date (or, for any such Plan
Year with respect to which the automatic contribution eligible Participant first
becomes an active Participant in such Plan Year after the start of such Plan
Year, by or as soon as practical after the date he or she becomes an active
Participant in such Plan Year), with a notice that meets all of the following
requirements:
(1)    it explains the automatic enrollment rules that are set forth in this
Subsection 5.1.7, including the level of Pre-Tax Elective Savings Contributions
that will be made on his or her behalf under the Plan by reason of the automatic
election rules that are set forth in this Subsection 5.1.7, and that will apply
to such qualified automatic contribution eligible Participant unless he or she
affirmatively enrolls in a first or new Savings Agreement (pursuant to the
provisions of Subsection 5.1.5 above) that becomes effective under the
provisions of Subsection 5.1.5 above;
(2)    it explains his or her right to affirmatively enroll in a first or new
Savings Agreement (pursuant to the provisions of Subsection 5.1.5 above) that
provides for no portion of his or her Covered Compensation to be reduced under
the Plan (or for a percent of his or her Covered Compensation to be reduced
under the Plan that is different than his or her applicable percentage or for
the amount of such reduction to be contributed to the Plan as other than Pre-Tax
Elective Savings Contributions);

19



--------------------------------------------------------------------------------



(3)    it explains the rules by which any contributions made to the Plan by
reason of such qualified automatic contribution eligible Participant’s automatic
enrollment in a Savings Agreement pursuant to the provisions of this Subsection
5.1.7 will be invested in the absence of any investment election of such
Participant that is made pursuant to the rules set forth in Article 7B below;
(4)    it explains the Matching Contribution formula used under the Plan
(including a description of the levels of Matching Contributions available under
the Plan);
(5)    if applicable, it explains any other contributions under the Plan or any
matching contributions to another plan that are to be made by reason of any
Savings Contributions made under this Plan (although the information described
in this subparagraph (5) may be deemed provided if the notice merely
cross-references the relevant provisions of the Plan’s Summary Plan Description,
as provided Participants pursuant to ERISA, that deal with such contributions);
(6)    it explains the type and amount of the Covered Compensation that may be
deferred under the Plan pursuant to a Savings Agreement (although the
information described in this subparagraph (6) may be deemed provided if the
notice merely cross-references the relevant provisions of the Plan’s Summary
Plan Description, as provided Participants pursuant to ERISA, that deal with
such Covered Compensation);
(7)    it explains how the qualified automatic contribution eligible Participant
may make elections under a Savings Agreement, including any administrative
requirements that apply to such elections;
(8)    it explains the periods available under the Plan for making elections
under a Savings Agreement;
(9)    it explains the Plan’s withdrawal and vesting provisions applicable to
contributions made under the Plan;
(10)    it provides information that is designed to make it easy for the
qualified automatic contribution eligible Participant to obtain additional
information under the Plan (including an additional copy of the Plan’s Summary
Plan Description provided Participants pursuant to ERISA), such as telephone
numbers, addresses, and, if applicable, electronic addresses of individuals or
offices from whom such additional information can be obtained; and
(11)    it provides any additional information required under Treasury
Regulations Section 1.401(k)-3(d) and (k) for a notice that is intended to apply
to a qualified automatic contribution arrangement.
(e)    If a qualified automatic contribution eligible Participant ceases to be a
Covered Employee after he or she had been subject to the rules of this
Subsection 5.1.7, has any Savings Agreement that had been in effect for him or
her at the time he or she ceases to be a Covered Employee permanently lose its
effectiveness under Subsection 5.1.9 below, and is later reemployed as a Covered
Employee (and thereupon again becomes an active Participant in the Plan), then
the provisions of this Subsection 5.1.7 shall be applied to the qualified
automatic contribution eligible

20



--------------------------------------------------------------------------------



Participant after such reemployment as if the qualified automatic contribution
eligible Participant had never previously been a Participant in the Plan (and
had not previously been subject to the rules of this Subsection 5.1.7 at all).
(f)    For purposes of this Subsection 5.1.7 and all other provisions of the
Plan, a “qualified automatic contribution eligible Participant” means, with
respect to any period, a Participant who during such period is a Covered
Employee and is not for such period a non-qualified automatic contribution
eligible collectively bargained Participant (as defined in paragraph (g) of this
Subsection 5.1.7).
(g)    For purposes of this Subsection 5.1.7 and all other provisions of the
Plan, a “non-qualified automatic contribution eligible collectively bargained
Participant” means, with respect to any period that begins on or after the
Effective Amendment Date, a Participant who during such period is a Covered
Employee included in a unit of employees covered by a collective bargaining
agreement between employee representatives and the Employer, unless a collective
bargaining agreement that covers the terms and conditions of his or her
employment with the Employer during such period provides for his or her
participation in the Plan on the same basis as if he or she were not a
collectively bargained Participant or unless and to the extent a collective
bargaining agreement that covers the terms and conditions of his or her
employment with the Employer calls for the substance of the terms set forth in
this Subsection 5.1.7 to apply to him or her as though he or she was not a
non-qualified automatic contribution eligible collectively bargained
Participant. Notwithstanding any of the foregoing provisions of this Subsection
5.1.7, a Participant shall not be subject to any of the foregoing provisions of
this Subsection 5.1.7 at all (and none of the foregoing provisions of this
Subsection 5.1.7 shall apply to the Participant) for any period during which he
or she is a non-qualified automatic contribution eligible collectively bargained
Participant.
(h)    If a Participant is at any time or times (that occur on or after the
Effective Amendment Date) a qualified automatic contribution eligible
Participant and at any other time or times a non-qualified automatic
contribution eligible collectively bargained Participant, then, for purposes of
Articles 5A, 6, and 6A below, he or she shall be considered (i) a qualified
automatic contribution eligible Participant in and with respect to the period or
periods in which he or she is such a Participant and (ii) a non-qualified
automatic contribution eligible collectively bargained Participant in and with
respect to the period or periods in which he or she is such a Participant. For
example, if a Participant is during part of a Plan Year that begins on or after
the Effective Amendment Date a qualified automatic contribution eligible
Participant and is during a different part of the same Plan Year a non-qualified
automatic contribution eligible collectively bargained Participant, then, for
purposes of the Plan articles mentioned in the immediately preceding sentence,
he or she shall considered two different Participants: (i) a qualified automatic
contribution eligible Participant in and with respect to the portion of such
Plan Year in which he or she is such a Participant; and (ii) a non-qualified
automatic contribution eligible collectively bargained Participant in and with
respect to the portion of such Plan Year in which he or she is such a
Participant.
5.1.8    Notwithstanding any provision of Subsection 5.1.5 above to the
contrary, if any post-2007 newly eligible non-qualified automatic contribution
eligible collectively bargained Participant (as described in paragraph (a) of
this Subsection 5.1.8) fails (or, if he or she became a post-2007 newly eligible
non-qualified automatic contribution eligible collectively bargained Participant
prior to the Effective Amendment Date, had failed) to affirmatively enroll in a
Savings

21



--------------------------------------------------------------------------------



Agreement pursuant to the provisions of Subsection 5.1.5 above (or the analogous
provisions of the Macy’s Immediate Prior Plan) within a reasonable period set by
the Committee (for purposes of this Subsection 5.1.8, the Participant’s “initial
election period”) after the date he or she receives (or received) the initial
notice that is described in paragraph (c) of this Subsection 5.1.8 (and if he or
she had become a post-2007 newly eligible non-qualified automatic contribution
eligible collectively bargained Participant prior to the Effective Amendment
Date, had failed to affirmatively enroll in a Savings Agreement pursuant to the
provisions of the Macy’s Immediate Prior Plan continuously from the end of his
or her initial election period through December 31, 2013), then he or she shall
be deemed to have automatically enrolled in a Savings Agreement under which the
applicable percentage (as described in paragraph (b) of this Subsection 5.1.8)
of the Participant’s Covered Compensation for each Pay Day in the period in
which Savings Agreement is in effect shall be reduced and such reduced amount
contributed to the Plan as Pre-Tax Elective Savings Contributions.
Notwithstanding the foregoing, such automatic enrolled Savings Agreement shall
not be effective either (i) prior to the Participant’s first Pay Day that
occurred or occurs after the expiration of his or her initial election period
and as of which the Committee was or is able administratively to put such
automatic enrollment into effect (with such Pay Day being referred to in this
Subsection 5.1.8 as the Participant’s “initial automatic Pay Day”) or (ii) after
the earlier of the date he or she is no longer a post-2007 newly eligible
non-qualified automatic contribution eligible collectively bargained Participant
or the date he or she has affirmatively enrolled in a Savings Agreement
(pursuant to the provisions of Subsection 5.1.5 above).
(a)    For purposes of this Subsection 5.1.8, a “post-2007 newly eligible
non-qualified automatic contribution eligible collectively bargained
Participant” means, as of any date or for any period, any Participant (i) who
first became or becomes a Participant in the Plan (or the Macy’s Immediate Prior
Plan) on or after September 1, 2008 (and had not been prior to such date a
participant in any Prior Plan) and (ii) is a non-automatic contribution eligible
collectively bargained Participant (as defined in Subsection 5.1.7(g) above) as
of such date or for such period. For purposes of this Subsection 5.1.8, such a
Participant shall be deemed a post-2007 newly eligible non-automatic
contribution eligible collectively bargained Participant beginning on the date
on which he or she first became or becomes a Participant in the Plan (or the
Macy’s Immediate Prior Plan) provided that he or she qualifies as a post-2007
newly eligible non-qualified automatic contribution eligible collectively
bargained Participant on such date.
(b)    For purposes of this Subsection 5.1.8, the “applicable percentage” means,
with respect to any post-2007 newly eligible non-automatic contribution eligible
collectively bargained Participant, a percentage equal to 3% (plus an additional
1% beginning each January 1 that occurred or occurs on or after an annual
anniversary of the date he or she became or becomes such a newly eligible
Participant). In no event, however and notwithstanding the foregoing, shall a
post-2007 newly eligible non-automatic contribution eligible collectively
bargained Participant’s applicable percentage ever exceed 6%.
(c)    The Committee shall provide (or, when applicable, have provided before
the Effective Amendment Date) each post-2007 newly eligible non-automatic
contribution eligible collectively bargained Participant, (i) by or as soon as
practical after the date he or she became or becomes such a Participant under
the provisions of paragraph (a)(1) above, and (ii) also within a reasonable
period before the start of each Plan Year that both began or begins after such
date and before such Participant has on or after such date affirmatively
enrolled in a Savings

22



--------------------------------------------------------------------------------



Agreement under the provisions of Subsection 5.1.5 above (or the analogous
provisions of the Macy’s Immediate Prior Plan), with a notice that met or meets
all of the following requirements:
(1)    it explains the automatic enrollment rules that are set forth in the
portion of this Subsection 5.1.8 that precedes paragraph (a) above and that will
apply to such Participant unless he or she affirmatively enrolls in a first or
new Savings Agreement (pursuant to the provisions of Subsection 5.1.5 above)
that becomes effective under the provisions of Subsection 5.1.5 above;
(2)    it explains his or her right to affirmatively enroll in a first or new
Savings Agreement (pursuant to the provisions of Subsection 5.1.5 above) that
provides for no portion of his or her Covered Compensation to be reduced under
the Plan (or for a percent of his or her Covered Compensation to be reduced
under the Plan that is different than his or her applicable percentage or for
the amount of such reduction to be contributed to the Plan as other than Pre-Tax
Elective Savings Contributions); and
(3)    it explains the rules by which any contributions made to the Plan by
reason of such Participant’s automatic enrollment in a Savings Agreement
pursuant to the provisions of this Subsection 5.1.8 will be invested in the
absence of any investment election of such Participant that is made pursuant to
the rules set forth in Article 7B below.
(d)    In accordance with the terms of the notice described in paragraph (c)
above, each post-2007 newly eligible non-automatic contribution eligible
collectively bargained Participant shall be (or, if he or she became a post-2007
newly eligible non-automatic contribution eligible collectively bargained
Participant before the Effective Amendment Date, was) given a reasonable period
before such Participant’s initial automatic Pay Day, and shall continue to have
the right, to affirmatively enroll in a first or new Savings Agreement (pursuant
to the provisions of Subsection 5.1.5 above) that provides for no portion of his
or her Covered Compensation to be reduced under the Plan (or for a percent of
his or her Covered Compensation to be reduced on a pre-tax basis under the Plan
that is different than his or her applicable percentage or for the amount of
such reduction to be contributed to the Plan as other than Pre-Tax Elective
Savings Contribution).
5.1.9    Any Savings Agreement that becomes effective for a Participant under
any of the foregoing provisions of this Section 5.1 (whether through an
affirmative election or a default election) shall remain in effect until the
earlier of (i) the date a new Savings Agreement that is affirmatively enrolled
in by the Participant pursuant to the foregoing provisions of this Section 5.1
becomes effective or (ii) the date of expiration of a reasonable administrative
period that follows the date on which the Participant ceases to be a Covered
Employee and that is set by the Committee in order to permit the Plan a
reasonable period of time to suspend the applicable Savings Agreement. If such
Participant’s Savings Agreement is suspended by reason of clause (ii) of the
immediately preceding sentence, then, notwithstanding any other provision of the
Plan which may be read to the contrary, such prior Savings Agreement shall
continue to be deemed a valid Savings Agreement that merely is temporarily not
in effect during the period of the suspension, until it either is reactivated or
permanently rendered invalid under the following paragraphs of this Subsection
5.1.9.
(a)    If such Participant’s Savings Agreement is suspended by reason of clause
(ii) of the first sentence of this Subsection 5.1.9 but the Participant again
becomes a Covered

23



--------------------------------------------------------------------------------



Employee by the end of the Plan Year which immediately follows the latest Plan
Year in which any Savings Contributions were made by reason of such Savings
Agreement before it was so suspended, then such prior Savings Agreement shall no
longer be suspended and instead shall be reactivated and again in effect as of
the date he or she so again becomes a Covered Employee; except that, if, by the
date such prior Savings Agreement again goes in effect, the Participant has
affirmatively enrolled in a new Savings Agreement pursuant to the foregoing
provisions of this Section 5.1 that becomes effective as of such date, such
prior Savings Agreement shall be then deemed invalid and permanently
ineffective.
(b)    However, if such Participant’s Savings Agreement is suspended by reason
of clause (ii) of the immediately preceding sentence and the Participant does
not become a Covered Employee by the end of the Plan Year which immediately
follows the latest Plan Year in which any Savings Contributions were made by
reason of such Savings Agreement before it was so suspended, then such Savings
Agreement shall be rendered invalid and permanently ineffective as of the end of
the Plan Year which immediately follows the latest Plan Year in which any
Savings Contributions were made by reason of such Savings Agreement before it
was so suspended.
5.1.10    Notwithstanding any other provision of the Plan, a Participant’s
Savings Agreement cannot relate to any Covered Compensation of the Participant
that is currently available prior to the adoption or effective date of the
Savings Agreement. In addition, except for occasional, bona fide administrative
considerations, any contributions that are made to the Plan pursuant to a
Participant’s Savings Agreement cannot precede the earlier of (i) the
performance of the Participant’s services with respect to which such
contributions are made or (ii) when the amount of such contributions would be
currently available to the Participant in the absence of such Savings Agreement.
5.2    Catch-Up Contributions. Notwithstanding any other provisions of the Plan
(and Section 5.1 above in particular) to the contrary, any Participant who is
otherwise eligible to elect to have Pre-Tax Elective Savings Contributions
and/or Roth Elective Savings Contributions made for him or her under the Plan
and who will have attained at least age 50 before the close of a calendar year
(or a taxable year of the Participant that begins in such calendar year) shall
be eligible to elect to make catch-up contributions (as defined in the following
subsections of this Section 5.2) for such calendar year (or such taxable year).
5.2.1    For purposes of this Section 5.2 and the other provisions of the Plan,
“catch-up contributions” means, with respect to any Participant and for any
calendar year (or a taxable year of the Participant that begins in such calendar
year), Pre-Tax Elective Contributions that are affirmatively elected by the
Participant in accordance with the provisions of Section 5.1 above (as if they
were permitted to be elected under such section) for any Pay Days occurring in
such calendar year (or such taxable year) but which would not otherwise be
permitted to be made or retained under the Plan by reason of the limits that
otherwise apply to Pre-Tax Elective Savings Contributions under Sections
401(a)(30), 401(k)(3), and 415(c) of the Code (and Subsection 5.1.3 above,
Section 5A.2 below, and Article 7A below that implement such Code sections) and
under Subsection 5.1.2 above (that implements an Employer-designed limit under
the Plan). The determination of whether any of the Participant’s Pre-Tax
Elective Savings Deferrals are catch-up contributions because they exceed any of
the limits described in the immediately preceding sentence shall be determined
(i) for a limit based on a Plan Year or limitation year, at the end of such
year; or (ii) for a limit based

24



--------------------------------------------------------------------------------



on any other basis (such as a calendar year or taxable year of the Participant),
as of the Pay Day that relates to such Pre-Tax Elective Contributions. As is
indicated above, the Participant’s catch-up contributions must be treated as
Pre-Tax Elective Savings Contributions and shall not in any event be permitted
to be treated as Roth Elective Savings Contributions.
5.2.2    In no event may a Participant elect to make catch-up contributions to
the Plan for any calendar year (or any taxable year of the Participant that
begins in such calendar year) in excess of the lesser of: (i) the difference
between (A) the Participant’s Covered Compensation for such calendar year (or
such taxable year) and (B) the Participant’s Pre-Tax Elective Savings
Contributions that are not catch-up contributions (plus, if applicable, the
Participant’s Roth Elective Savings Contributions) made on all Pay Days
occurring in such year; or (ii) the applicable dollar catch-up limit established
for such calendar year under and pursuant to Section 414(v)(2)(B)(i) of the
Code, as such limit is adjusted under Code Section 414(v)(2)(C) by the Secretary
of the Treasury or his or her delegate for such calendar year.
5.2.3    For purposes of effectively permitting each eligible Participant to
make catch-up contributions, a Participant who is entitled to elect to make
catch-up contributions to the Plan for any calendar year (or any taxable year of
the Participant that begins in such calendar year) may elect to make Pre-Tax
Elective Savings Contributions, Roth Elective Savings Contributions, or a
combination thereof under the Plan for any Pay Day in such year under and
subject to the provisions of Section 5.1 above that would otherwise be permitted
for such Pay Day if the amount of the Participant’s Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions for such Pay Day equaled
the sum of (i) the limits on Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions that could otherwise be made for such Pay Day if
the provisions of this Section 5.2 were disregarded and (ii) the lesser of (A)
the difference between the Participant’s Covered Compensation for such Pay Day
and the Participant’s Pre-Tax Elective Savings Contributions that are not
catch-up contributions (plus, if applicable, the Participant’s Roth Elective
Savings Contributions) that are made for such Pay Day or (B) the difference
between the limit described in clause (ii) of Subsection 5.2.2 above and all of
the Participant’s catch-up contributions made for earlier Pay Days that occurred
in the same calendar year (or taxable year) as the subject year.
5.2.4    Notwithstanding any other provisions of the Plan to the contrary, any
catch-up contributions shall not be treated as Pre-Tax Elective Savings
Contributions for purposes of, or as causing the Plan to fail the requirements
of, Code Section 401(a)(30), 401(k)(3), 410(b), 415, or 416 (or any of
Subsection 5.1.3 above, Section 5A.2 below, Article 7A below, or Article 15
below to the extent it implements any such Code section).
5.3    Savings Contributions. Subject to the other provisions of the Plan, the
Employer shall contribute to the Trust, on behalf of each active Participant who
has a Savings Agreement in effect, those contributions called for under such
Savings Agreement, if any. Such contributions are described in this Plan as
Savings Contributions. As is indicated in Subsection 5.1.1 above, Savings
Contributions can be Pre-Tax Elective Savings Contributions, Roth Elective
Savings Contributions, and/or After-Tax Savings Contributions. Savings
Contributions applicable to any Participant shall be remitted by the Employer to
the Trust, and allocated to the Participant’s Accounts, as soon as
administratively practical. For purposes of allocating Matching Contributions
under the subsequent provisions of the Plan, any Savings Contributions shall be
deemed to be made for the Pay Day to

25



--------------------------------------------------------------------------------



which such contributions relate and for the Plan Year during which such Pay Day
occurs. Savings Contributions shall be made in cash and shall not be dependent
on net or accumulated profits of the Employer.
5.4    Pre- and After-Tax Nature of Savings Contributions.
5.4.1    As is indicated in Subsection 5.1.1 above, any active Participant who
has in effect a Savings Agreement under the Plan shall specify (or be deemed to
have specified) in such agreement the portion of the Savings Contributions
resulting from such agreement which shall be considered as “Pre-Tax Elective
Savings Contributions,” the portion of such Savings Contributions which shall be
considered “Roth Elective Savings Contributions,” and the portion of such
Savings Contributions which shall be considered “After-Tax Savings
Contributions;” except that no active Participant who is believed to be a Highly
Compensated Employee for a Plan Year shall be permitted to designate that any
portion of his or her Savings Compensation for such Plan Year are After-Tax
Savings Contributions. (In addition, the Committee may, in order to make it
easier for the Plan to meet the limits set forth in Sections 5A.2 and 6A.2
below, restrict the maximum amount of the Savings Contributions applicable to an
active Participant who is then believed to be a Highly Compensated Employee (and
subject to such limits) which may be specified by the Participant as Pre-Tax
Elective Savings Contributions, as Roth Elective Savings Contributions, or as
Pre-Tax and Roth Elective Savings Contributions in the aggregate for any period
to some percent of his or her Covered Compensation for such period which is less
than the maximum percent of Covered Compensation he or she is otherwise
permitted to elect to have contributed as Savings Contributions on his or her
behalf for such period.)
5.4.2    For purposes of the Plan, any Savings Contributions applicable to an
active Participant which are designated by the Participant as Pre-Tax Elective
Savings Contributions shall be contributed to the Plan prior to the Participant
being deemed in receipt of such amounts for Federal income tax purposes and
shall thereby be considered to have been contributed on a “pre-tax” basis.
5.4.3    Further, for purposes of the Plan, any Savings Contributions applicable
to an active Participant which are designated by the Participant as Roth
Elective Savings Contributions or After-Tax Savings Contributions shall be
contributed to the Plan after the Participant is deemed in receipt of such
amounts for Federal income tax purposes and shall thereby be considered to have
been contributed on an “after-tax” basis.
5.5    Savings Contributions Eligible for Match. For purposes of determining the
extent to which the Employer shall make Matching Contributions under Article 6
below, certain Savings Contributions made on behalf of an active Participant for
any Plan Year that begins on or after the Effective Amendment Date are deemed to
be “Basic Savings Contributions” which are used to help determine the amount of
Matching Contributions for such Plan Year, and certain of such Savings
Contributions are deemed to be “Additional Savings Contributions” which are not
used to determine the amount of Matching Contributions for such Plan Year. For
this purpose, the portion of the Savings Contributions made on behalf of an
active Participant for any Plan Year that begins on or after the Effective
Amendment Date are deemed to be Basic Savings Contributions or Additional
Savings Contributions in accordance with the rules set forth in the following
subsections of this Section 5.5.

26



--------------------------------------------------------------------------------



5.5.1    Any of the Participant’s Savings Contributions which are made for Pay
Days that occur during any Plan Year that begins on or after the Effective
Amendment Date and designated (or deemed to be designated) by the Participant as
Pre-Tax Elective Savings Contributions and/or Roth Elective Savings
Contributions (for purposes of this Section 5.5, collectively referred to as
“Elective Savings Contributions”) shall be deemed to be Basic Savings
Contributions for such Plan Year to the extent they do not exceed 6% of the
Participant’s Covered Compensation for such Plan Year and shall be deemed to be
Additional Savings Contributions for such Plan Year to the extent they do exceed
6% of the Participant’s Covered Compensation for such Plan Year.
5.5.2    Any of the Participant’s Savings Contributions which are made for a Pay
Day that occurs on or after the Effective Amendment Date and designated by the
Participant as After-Tax Savings Contributions shall be deemed to be Additional
Savings Contributions for such Plan Year.
5.6    Rollover Contributions. A Covered Employee may, whether or not he or she
is yet a Participant in the Plan under the provisions of Article 4 above, cause
any distribution applicable to him or her from another eligible plan (as defined
in Subsection 5.6.1 below) which he or she certifies is an eligible rollover
distribution (within the meaning of the Code) to be paid directly from such
other plan to this Plan pursuant to the terms of the Code, provided that (i) the
Committee receives a written notice from the plan administrator or issuer of
such other plan that the other plan has received a determination letter from the
Internal Revenue Service concluding that the other plan is qualified as an
eligible plan under the Code or that the other plan is intended to be an
eligible plan and either is intending to obtain such determination letter or is
not required under applicable Internal Revenue Service rules or the Code to
obtain such a determination letter and (ii) the Committee has no information
which shows that such payment is other than an eligible rollover contribution
under the Code. Any such payment to the Plan shall be referred to as a Rollover
Contribution under the Plan.
5.6.1    For purposes of this Section 5.6, an “eligible plan” means:
(a)    a qualified plan described in Section 401(a) or 403(a) of the Code,
including after-tax employee contributions held thereunder;
(b)    an annuity contract described in Section 403(b) of the Code, excluding
after-tax employee contributions held thereunder; and
(c)    an eligible plan under Section 457(b) of the Code which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.
5.6.2    If a Covered Employee makes a Rollover Contribution to the Plan but is
not a Participant in the Plan under the provisions of Article 4 above, he or she
shall still be considered a Participant under the other provisions of the Plan
to the extent such other provisions concern the establishment of an Account to
reflect such contribution, the investment, crediting of Plan earnings and
losses, loaning, withdrawing, and distribution of such Account, and the
administration of the Plan with respect to such Account, but he or she shall not
be considered a Participant for any other purposes of the Plan until he or she
qualifies as a Participant under the provisions of Article 4 above.

27



--------------------------------------------------------------------------------



5.6.3    Further, subject to such administrative rules as may be adopted by the
Committee, a Rollover Contribution that is made by a Covered Employee to the
Plan from another eligible plan that is a qualified plan described in Section
401(a) of the Code may include a promissory note that reflects a loan that was
previously made by the other plan to the Covered Employee and that is still
outstanding as of the date of the Rollover Contribution, provided that all of
the conditions set forth in the following paragraphs of this Subsection 5.6.3
are met.
(a)    The Committee must receive information (e.g., a certification of the plan
administrator of the other plan) that permits it to reasonably conclude that
such loan was not previously included in the Covered Employee’s income for
Federal income tax purposes by reason of the provisions of Section 72(p) of the
Code and that such loan did not qualify as a prohibited transaction under
Section 4975 of the Code or Section 406 of ERISA by reason of the provisions of
Section 4975(d)(1) of the Code or Section 408(b)(1) of ERISA.
(b)    The loan must be secured by a portion of the amount of the Rollover
Contribution that would be sufficient security for the loan under the Plan and
the Committee’s policies if such loan had been made under the Plan at the time
of the Rollover Contribution.
(c)    The only changes to the loan that need to be made by reason of its
rollover to the Plan and in order to administer the loan properly under the Plan
are to change the obligee under the loan to the Plan and, if necessary, to
change minor administrative procedures concerning the payment of the loan (e.g.,
to change the dates on which payments under the loan will be paid to conform to
the Pay Days that will apply to the Covered Employee while employed by the
Employer, to permit payments to be made by payroll deductions from the Covered
Employee’s pay from the Employer, to credit all payments on the loan to the
Account to which the Rollover Contribution of which the loan note is a part is
allocated, and to invest any payment on the loan in the Investment Fund or Funds
in which such Account is invested at the time of the payment).
If the Committee permits a loan note to be included as part of a Covered
Employee’s Rollover Contribution to the Plan under the provisions of this
Subsection 5.6.3, then it may make such changes to the loan that are described
in paragraph (c) above and otherwise administer the loan in accordance with the
terms of the loan note. Such loan shall not be deemed to be a loan made by the
Plan under the terms of Section 7.9 below.
5.7    Mistake of Fact.
5.7.1    Any After-Tax Savings Contributions contributed to the Plan for a
Participant which have been made in an amount in excess of the amount of the
After-Tax Savings Contributions elected by the Participant or which have been
taken from Covered Compensation of the Participant paid when he or she was not a
Participant in the Plan (after being adjusted by Trust income and losses which
the Committee reasonably determines were attributable to such contributions) may
be paid by the Trustee to the Participant (unless repayment is not
administratively possible) as a correction of the mistake which led it to be
contributed to the Plan, upon the receipt by the Trustee of a written notice of
a Plan representative describing such mistake and requesting the payment of such
contribution to the Participant.

28



--------------------------------------------------------------------------------



5.7.2    Any other Savings Contributions made upon the basis of a mistaken
factual assumption may be repaid by the Trustee to the Employer (unless
repayment is not administratively possible) as a correction of such mistaken
factual assumption, upon the receipt by the Trustee within one year from the
date of such contribution of a written notice of the Employer describing such
mistaken factual assumption and requesting the return of such contributions.
Trust income attributable to such contributions shall not be paid to the
Employer, but Trust losses attributable to such contributions shall reduce the
amount which is otherwise to be paid.
5.7.3    Any Rollover Contribution of a Participant which the Committee later
determines was not an eligible rollover contribution under an appropriate
provision of the Code may be distributed (after being adjusted by Trust income
and losses which the Committee reasonably determines were attributable to such
contribution) to the Participant within a reasonable administrative period after
the Committee makes such determination.
5.7.4    Nothing in the foregoing provisions of this Section 5.7 shall be read
so as to limit in any manner the ability of the Committee to correct any errors
it discovers were made in the administration or operation of the Plan by any
correction method that is permitted under the provisions of Subsection 13.2.4
below.
5.8    Qualified Nonelective Contributions. For any Plan Year and with respect
to each Participant who (i) is on the last day of such Plan Year both a
Participant and a Covered Employee, (ii) is also a Non-Highly Compensated
Employee for such Plan Year, and (iii) is also part of a group of Participants
(meeting the conditions set forth in clauses (i) and (ii) above) that is chosen
by the Employer as eligible to receive contributions for such Plan Year under
the provisions of this Section 5.8 (each such Participant who meets all of the
foregoing three conditions for such Plan Year being referred to herein as an
“eligible Participant”), the Employer may in its discretion decide to make and
so make contributions that are described in the following subsections of this
Section 5.8, which contributions shall be referred to in this Section 5.8 as
“Qualified Nonelective Contributions.” The provisions of this Section 5.8 shall
not only be effective as of the Effective Amendment Date with respect to any
Plan Year beginning on or after such date but shall also, for each Prior Plan
that was in effect on January 1, 2012, be effective as of January 1, 2012 with
respect to the Plan Year beginning on such date.
5.8.1    If the Employer decides to make any Qualified Nonelective Contributions
with respect to any Plan Year beginning on or after January 1, 2012, the amount
of such contributions that are made on behalf of each eligible Participant shall
be equal to a percent (that is set by the Employer, that applies uniformly to
each eligible Participant, and that is not in any event in excess of 5%) of the
eligible Participant’s Covered Compensation for such Plan Year.
5.8.2    Qualified Nonelective Contributions made for a Participant with respect
to any Plan Year beginning on or after January 1, 2012 shall be calculated on
the basis of such entire Plan Year, and any Qualified Nonelective Contributions
for any such Plan Year shall actually be made to the Plan on such date or dates
that are chosen by the Employer in its discretion and that are no later than the
earlier of the last date permitted by applicable law for deduction of such
contributions for the tax year of the Employer in which such Plan Year ends or
the last day of the first Plan Year that begins after the Plan Year for which
such contributions are made.

29



--------------------------------------------------------------------------------



5.8.3    Any Qualified Nonelective Contributions made for an eligible
Participant with respect to any Plan Year shall, except as is otherwise provided
in this Section 5.8 but notwithstanding any other provision of the Plan, be
treated for all other purposes of the Plan (including for purposes of the Plan’s
vesting, investment, loan, withdrawal, and distribution provisions and for
purposes of applying the Plan’s limits set forth in Sections 5A.2 and 6A.2
below) as if such contributions had been Pre-Tax Elective Savings Contributions
of the Participant for such Plan Year and shall be allocated to the
Participant’s Account that reflects the Participant’s Pre-Tax Elective Savings
Contributions as of the last day of such Plan Year.
5.8.4    Notwithstanding any other provision of the Plan which might be read to
the contrary and regardless of the fact the Qualified Nonelective Contributions
made for a Participant are generally treated under the Plan as if they were the
Participant’s Pre-Tax Elective Savings Contributions, in no event shall any
portion of the Participant’s Accounts that are attributable to Qualified
Nonelective Contributions made for the Participant ever be distributed on
account of hardship under the provisions of Sections 8.2 and 8.3 below.

30



--------------------------------------------------------------------------------



ARTICLE 5A
PRE-TAX AND ROTH ELECTIVE SAVINGS CONTRIBUTION NONDISCRIMINATION STANDARDS
5A.1    Pre-Tax and Roth Elective Savings Contribution Nondiscrimination
Standards Under Code Section 401(k)(3)(A)(ii) for Automatic Contribution
Eligible Participants. The nondiscrimination standards that apply to Pre-Tax
Elective Savings Contributions and Roth Elective Savings Contributions under
Code Section 401(k)(3)(A)(ii) shall be met by the Plan, with respect to any Plan
Year that begins on or after the Effective Amendment Date (for purposes of this
Section 5A.1, the “subject Plan Year”) and for all Participants to the extent
they are subject in the subject Plan Year to the provisions of Subsection 5.1.7
above (by reason of being considered qualified automatic contribution eligible
Participants under the provisions of Subsection 5.1.7(f) above), through
satisfying the requirements of Code Section 401(k)(13) and the portions of
Treasury Regulations Section 1.401(k)-3 that apply to Code Section 401(k)(13),
all in accordance with the following subsections of this Section 5A.1. The
Participants who are for the subject Plan Year subject to this Section 5A.1
(that is, all qualified automatic contribution eligible Participants) shall be
referred to in this Section 5A.1 as “eligible Participants.”
5A.1.1    The provisions of Subsection 5.1.7 above (and related provisions of
the Plan) provide, for eligible Participants and with respect to the subject
Plan Year, an automatic contribution arrangement that satisfies all of the
requirements of Treasury Regulations Section 1.401(k)-3(j).
5A.1.2    The provisions of Article 6 below (and related provisions of the Plan)
provide, for eligible Participants and with respect to the subject Plan Year,
Matching Contributions that use the basic matching formula set forth in Treasury
Regulations Section 1.401(k)-3(k)(2) and satisfy all of the other safe harbor
matching contribution requirements of Treasury Regulations Section 1.401(k)-3(c)
as such requirements are modified by Treasury Regulations Section 1.401(k)-3(k).
5A.1.3    In accordance with the provisions of Treasury Regulations Section
1.401(k)-3(k)(3)(i), the provisions of Articles 8 and 9 below (and related
provisions of the Plan) do not permit the withdrawal or distribution of the
portion of the Matching Account of a Participant that is attributable to any
Matching Contributions made by reason of the Participant’s service as an
eligible Participant in the subject Plan Year, other than at a time permitted
under Treasury Regulations Section 1.401(k)-1(d).
5A.1.4    In accordance with the provisions of Treasury Regulations Section
1.401(k)-3(k)(3)(ii), the provisions of Section 7.12 below (and related
provisions of the Plan) provide that a Participant for whom Matching
Contributions are made by reason of the Participant’s service as an eligible
Participant in the subject Plan Year shall be fully vested in the portion of his
or her Matching Account that is attributable to such Matching Contributions if
and once he or she has completed at least two years of Vesting Service.
5A.1.5    As is indicated in the provisions of Subsection 5.1.7(c) above, the
Committee shall, with respect to the subject Plan Year, provide each eligible
Participant with a notice that satisfies the notice requirements (including the
requirements as to the content and timing of the

31



--------------------------------------------------------------------------------



notice) of Treasury Regulations Section 1.401(k)-3(d) as such requirements are
modified by Treasury Regulations Section 1.401(k)-3(k)(4).
5A.1.6    In accordance with the provisions of Treasury Regulations Section
1.401(k)-3(e), the provisions of this Plan that satisfy the requirements of
Treasury Regulations Section 1.401(k)-3 for the subject Plan Year shall remain
in effect for the entire twelve months of the subject Plan Year (unless such
provisions are otherwise amended by Macy’s, in which case the provisions of this
Section 5A.1 shall be amended in accordance with the requirements of Treasury
Regulations Section 1.401(k)-3(g)).
5A.1.7    The other articles of this Plan, to the extent that they apply with
respect to the subject Plan Year and for eligible Participants, meet all of the
other requirements of Treasury Regulations Section 1.401(k)-3.
5A.2    Pre-Tax and Roth Elective Savings Contribution Nondiscrimination
Standards Under Code Section 401(k)(3)(A)(ii) for Non-Automatic Contribution
Eligible Collectively Bargained Participants. The nondiscrimination standards
that apply to Pre-Tax Elective Savings Contributions and Roth Elective Savings
Contributions under Code Section 401(k)(3)(A)(ii) shall be met by the Plan, with
respect to any Plan Year that begins on or after the Effective Amendment Date
(for purposes of this Section 5A.2, the “subject Plan Year”) and for all
Participants to the extent they are not subject in such Plan Year to the
provisions of Subsection 5.1.7 above (by reason of being considered
non-qualified automatic contribution eligible collectively bargained
Participants under the provisions of Subsection 5.1.7(g) above), through
satisfying the requirements of Code Section 401(k)(3)(A)(ii) and Treasury
Regulations Section 1.401(k)-2 issued thereunder, all in accordance with the
following subsections of this Section 5A.2. The Participants who are for the
subject Plan Year subject to this Section 5A.2 (that is, all non-qualified
automatic contribution eligible collectively bargained Participants) shall be
referred to in this Section 5A.2 as “eligible Participants.”
5A.2.1    Average Actual Deferral Percentage Limits. The Average Actual Deferral
Percentage of the Highly Compensated Employees for the subject Plan Year must
satisfy one of the following limits.
(a)    Limitation 1: The Average Actual Deferral Percentage of the Highly
Compensated Employees for the subject Plan Year may not exceed the Average
Actual Deferral Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 1.25.
(b)    Limitation 2: The Average Actual Deferral Percentage of the Highly
Compensated Employees for the subject Plan Year both may not exceed the Average
Actual Deferral Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 2.0 and may not exceed the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year by more than two percentage points.
Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in regulations issued by the
Secretary of the Treasury or his or her delegate, amend the Plan, for the
subject Plan Year, so that the Average Actual Deferral Percentage of the

32



--------------------------------------------------------------------------------



Non-Highly Compensated Employees for the Plan Year which immediately precedes
the subject Plan Year shall be used, instead of such percentage for the subject
Plan Year, in determining whether the above limitations are met for the subject
Plan Year. Until the Employer so amends the Plan, however, the Average Actual
Deferral Percentage of the Non-Highly Compensated Employees for the subject Plan
Year shall be used in determining whether the above limitations are met for the
subject Plan Year.
5A.2.2    Special Rules for Average Actual Deferral Percentage Limits. For
purposes of the limits set forth in Subsection 5A.2.1 above, the special rules
set forth in the following paragraphs of this Subsection 5A.2.2 shall apply.
(a)    If, with respect to the subject Plan Year, an eligible Participant who is
a Highly Compensated Employee for the subject Plan Year is or was eligible to
participate in a cash or deferred arrangement, which qualifies under Section
401(k) of the Code and is contained in an aggregatable plan, then, for the
purpose of determining the Actual Deferral Percentage of the eligible
Participant for the subject Plan Year under this Plan, any contributions made to
such aggregatable plan that (i) are allocated to the eligible Participant’s
account under such aggregatable plan as of any dates within the subject Plan
Year and (ii) would be treated as Pre-Tax Elective Savings Contributions or Roth
Elective Savings Contributions of the eligible Participant for the subject Plan
Year had they been allowed and made under this Plan shall be treated as if they
were Pre-Tax Elective Savings Contributions or Roth Elective Savings
Contributions, as appropriate, of the eligible Participant under this Plan for
the subject Plan Year. For purposes hereof, an “aggregatable plan” is a plan
other than this Plan which is qualified under Section 401(a) of the Code, is
maintained by an Affiliated Employer, and is not prohibited from being
aggregated with this Plan for purposes of Section 410(b) of the Code under
Treasury Regulations Section 1.410(b)-7.
(b)    To be counted in determining whether the Average Actual Deferral
Percentage limits are met for any Plan Year (for purposes of this paragraph (b),
the “subject Plan Year”), any Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions that relate to the subject Plan Year must be paid
to the Trust before the end of the Plan Year which next follows the subject Plan
Year.
(c)    For purposes of this Section 5A.2 and the other provisions of the Plan,
Pre-Tax Elective Savings Contributions and Roth Elective Savings Contributions
are treated as being made on behalf of an eligible Participant for the subject
Plan Year if such contributions relate to Pay Days of the eligible Participant
which occur during the subject Plan Year.
5A.2.3    Distribution of Excess Contributions. Subject to the provisions of
this Subsection 5A.2.3 but notwithstanding any other provision of the Plan to
the contrary, any Excess Contributions applicable to the subject Plan Year shall
be distributed during (but no later than the last day of) the immediately
following Plan Year to eligible Participants who were Highly Compensated
Employees for the subject Plan Year, in accordance with the following paragraphs
of this Subsection 5A.2.3. (Such Excess Contributions, even if distributed,
shall still be treated as part of the annual addition, as defined in Subsection
7A.2.1(a) below, for the subject Plan Year.)

33



--------------------------------------------------------------------------------



(a)    For purposes of the Plan, “Excess Contributions” for the subject Plan
Year means the amount (if any) by which the aggregate sum of Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions paid to the Trust
for the subject Plan Year on behalf of eligible Participants who are Highly
Compensated Employees for the subject Plan Year exceeds the maximum amount of
the sum of such Pre-Tax Elective Savings Contributions and Roth Elective Savings
Contributions which could have been made and still have satisfied one of the
limitations set forth in Subsection 5A.2.1 above for the subject Plan Year.
(b)    The Excess Contributions for the subject Plan Year shall be determined,
and applied to eligible Participants who are Highly Compensated Employees for
the subject Plan Year for distribution purposes, in accordance with the methods
described in subparagraphs (1) and (2) of this paragraph (b).
(1)    The total amount of Excess Contributions for the subject Plan Year shall
be deemed to be the sum of the Excess Contributions which are determined to
apply to each eligible Participant who is a Highly Compensated Employee for the
subject Plan Year under the leveling method which is described in this
subparagraph (1). Under this leveling method, the Actual Deferral Percentage of
the Highly Compensated Employee(s) with the highest Actual Deferral Percentage
for the subject Plan Year is reduced to the extent required to enable one of the
applicable limitations set forth in Subsection 5A.2.1 above to be satisfied for
the subject Plan Year or to cause such Actual Deferral Percentage to equal the
Actual Deferral Percentage of the Highly Compensated Employee(s) with the next
highest Actual Deferral Percentage for the subject Plan Year, whichever comes
first. This process is repeated as necessary until one of the applicable
limitations set forth in Subsection 5A.2.1 above is satisfied for the subject
Plan Year. For each Highly Compensated Employee, his or her amount of Excess
Contributions for the subject Plan Year under this leveling method is equal to:
(i) the total of the sum of the Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions paid to the Trust for the subject Plan Year on
his or her behalf (determined before the application of this leveling method),
less (ii) the amount determined by multiplying the Highly Compensated Employee’s
Actual Deferral Percentage for the subject Plan Year (determined after the
application of this leveling method) by his or her ADP Compensation for the
subject Plan Year. In no event shall the Excess Contributions which are
determined to apply to a Highly Compensated Employee for the subject Plan Year
under this leveling method exceed the total of the sum of the Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions paid to the Trust
on his or her behalf for the subject Plan Year (determined before application of
this leveling method). However, the leveling method described in this
subparagraph (1) is used only to determine the total sum of Excess Contributions
for the subject Plan Year and is not used to determine the portion of such total
sum of Excess Contributions which will be distributed to any eligible
Participant who is a Highly Compensated Employee for the subject Plan Year;
instead, the method for determining the portion of such Excess Contributions
which will be distributed to each such Highly Compensated Employee is described
in subparagraph (2) below.
(2)    The portion of the total sum of Excess Contributions for the subject Plan
Year which will be distributed to any eligible Participant who is a Highly
Compensated Employee for the subject Plan Year shall be determined under the
dollar amount reduction method described in this subparagraph (2). Under this
dollar amount reduction method, the dollar amount of the sum of the Pre-Tax
Elective Savings Contributions and Roth Elective Savings Contributions made to
the Trust for the subject Plan Year on behalf of the Highly Compensated
Employee(s) with

34



--------------------------------------------------------------------------------



the highest dollar amount of Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions for the subject Plan Year is reduced to the
extent required to equal the dollar amount of the Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions made to the Trust for the
subject Plan Year on behalf of the Highly Compensated Employee(s) with the next
highest dollar amount of Pre-Tax Elective Savings Contributions and Roth
Elective Savings Contributions for the subject Plan Year or to cause the total
dollar amount of the reductions in Pre-Tax Elective Savings Contributions and
Roth Elective Savings Contributions for the subject Plan Year under this dollar
amount reduction method to equal the total sum of the Excess Contributions for
the subject Plan Year (as determined under the leveling method described in
subparagraph (1) above), whichever comes first. This process is repeated as
necessary until the total dollar amount of the reductions in Pre-Tax Elective
Savings Contributions and Roth Elective Savings Contributions for the subject
Plan Year equals the total sum of the Excess Contributions for the subject Plan
Year (as determined under the leveling method described in subparagraph (1)
above). For each Highly Compensated Employee, his or her portion of the total
amount of the Excess Contributions for the subject Plan Year which will be
distributed to him or her is equal to the total dollar amount of the reductions
made in his or her Pre-Tax Savings Contributions and Roth Elective Savings
Contributions for the subject Plan Year under this dollar amount reduction
method. Any such distribution shall constitute Pre-Tax Elective Savings
Contributions to the extent possible (and, only to the extent necessary, shall
constitute Roth Elective Savings Contributions).
(c)    The distribution of any portion of the Excess Contributions for the
subject Plan Year to an eligible Participant under the provisions of this
Subsection 5A.2.3 shall be adjusted upward for the Trust’s income allocable
thereto (or downward for the Trust’s loss allocable thereto) for the subject
Plan Year. For purposes hereof, the Trust’s income (or loss) allocable to any
such Excess Contributions shall for the subject Plan Year be determined under
any reasonable method that is adopted by the Committee for this purpose. Such
method shall be used consistently for all Participants and for all corrective
distributions made under the Plan for the subject Plan Year, shall not violate
the requirements of Code Section 401(a)(4), and shall be a method that is
reasonably consistent with the method used by the Plan for allocating income and
losses to Participants’ Accounts for the subject Plan Year. The method adopted
by the Committee to determine the Trust’s income (or loss) allocable to any
Excess Contributions applicable to the subject Plan Year shall not be treated as
other than a reasonable method merely because the Trust’s income (or loss)
allocable to such Excess Contributions is determined on a date no more than
seven days before the distribution of such contributions.
(d)    If any Excess Contributions applicable to an eligible Participant and for
the subject Plan Year are distributed to the eligible Participant under the
provisions of this Subsection 5A.2.3, then, pursuant to Section 411(a)(3)(G) of
the Code and Treasury Regulations Section 1.411(a)-4(b)(7), any Matching
Contributions which are allocated to the eligible Participant’s Matching Account
for the subject Plan Year by reason of such Excess Contributions (and not yet
distributed or forfeited under the Plan by the date the Excess Contributions are
distributed) shall, together with the Trust’s income allocable thereto (or less
the Trust’s loss allocable thereto) for the subject Plan Year, be forfeited as
of the day such Excess Contributions are distributed to the eligible Participant
(and such forfeited amounts shall be reallocated to Accounts of Participants in
accordance with later provisions of the Plan). For these purposes, the Trust’s
income (or loss) allocable to any such forfeited Matching Contributions shall
for the subject Plan Year be determined

35



--------------------------------------------------------------------------------



under any reasonable method that is adopted by the Committee for this purpose.
Such method shall be used consistently for all Participants and for all
corrective distributions made under the Plan for the subject Plan Year, shall
not violate the requirements of Code Section 401(a)(4), and shall be a method
that is reasonably consistent with the method used by the Plan for allocating
income and losses to Participants’ Accounts for the subject Plan Year. The
method adopted by the Committee to determine the Trust’s income (or loss)
allocable to any such forfeited Matching Contributions applicable to the subject
Plan Year shall not be treated as other than a reasonable method merely because
the Trust’s income (or loss) allocable to such forfeited Matching Contributions
is determined on a date no more than seven days before the forfeiture of such
contributions.
(e)    Unless otherwise agreed between an eligible Participant and the
Committee, the distribution of the eligible Participant’s Excess Contributions
for the subject Plan Year under the foregoing provisions of this Subsection
5A.2.3 shall constitute Pre-Tax Elective Savings Contributions to the extent
possible (and, only to the extent still necessary, shall constitute Roth
Elective Savings Contributions).
(1)    Any distribution of Excess Contributions (and any Trust income or loss
allocable thereto) to the eligible Participant under the foregoing provisions of
this Subsection 5A.2.3 shall (i) be made from the portion of the eligible
Participant’s Accounts that is attributable to his or her Pre-Tax Elective
Savings Contributions to the extent such Excess Contributions reflect Pre-Tax
Elective Savings Contributions and (ii) be made from the portion of the eligible
Participant’s Accounts that is attributable to his or her Roth Elective Savings
Contributions to the extent such Excess Contributions reflect Roth Elective
Savings Contributions.
(2)    If the entire balance of the portion of the eligible Participant’s
Accounts that is attributable to his or her Pre-Tax Elective Savings
Contributions and Roth Elective Savings Contributions is distributed to the
eligible Participant prior to when a distribution of Excess Contributions is to
be made for the subject Plan Year (and no balance remains in that Account
portion when such Excess Contribution distribution is to be made), then such
prior distribution shall be deemed for all purposes of this Plan as a
distribution under this Subsection 5A.2.3 of the Excess Contributions to the
eligible Participant for the subject Plan Year (and Trust income or loss
allocable thereto) to the extent Excess Contributions (and allocable Trust
income or losses) would otherwise have been required to be distributed to the
eligible Participant from such Account portion under this Subsection 5A.2.3.
(f)    Notwithstanding any other provision of the Plan to the contrary, the
limitations set forth in Subsection 5A.2.1 above shall be deemed met for the
subject Plan Year if the Excess Contributions for the subject Plan Year are
distributed in accordance with and to the extent required by the foregoing
provisions of this Subsection 5A.2.3.
(g)    If any Excess Contributions applicable to the subject Plan Year are not
distributed to the appropriate eligible Participants within 2-1/2 months after
the last day of the subject Plan Year, an excise tax shall be imposed under Code
Section 4979 on the Employer in an

36



--------------------------------------------------------------------------------



amount generally equal to 10% of such Excess Contributions (unadjusted for
income or loss allocable thereto).
5A.2.4    Definitions for Average Actual Deferral Percentage Limits. Except as
is otherwise provided in the Plan, for purposes of the limits set forth in this
Section 5A.2, the definitions set forth in the following paragraphs of this
Subsection 5A.2.4 shall apply.
(a)    “Average Actual Deferral Percentage” for the subject Plan Year means: (i)
with respect to the Highly Compensated Employees, the average (to the nearest
one-hundredth of a percent) of the Actual Deferral Percentages of the eligible
Participants who are Highly Compensated Employees for the subject Plan Year; and
(ii) with respect to the Non-Highly Compensated Employees, the average (to the
nearest one-hundredth of a percent) of the Actual Deferral Percentages of the
eligible Participants who are Non-Highly Compensated Employees for the subject
Plan Year.
(b)    “Actual Deferral Percentage” for the subject Plan Year means, with
respect to any person who is an eligible Participant for the subject Plan Year,
the ratio (expressed as a percentage to the nearest one-hundredth of a percent)
of the sum of the Pre-Tax Elective Savings Contributions and the Roth Elective
Savings Contributions made on behalf of the eligible Participant for the subject
Plan Year (by reason of his or her services as an eligible Participant) to the
ADP Compensation of the eligible Participant for the subject Plan Year. The
Actual Deferral Percentage of a person who is an eligible Participant for such
Plan Year but who does not have any Pre-Tax Savings Contributions or Roth
Elective Savings Contributions made on his or her behalf for the subject Plan
Year (by reason of his or her services as an eligible Participant) is 0%.
(c)    “ADP Compensation” means, with respect to any person who is an eligible
Participant and for the subject Plan Year, the eligible Participant’s
Compensation received for services as a Covered Employee for the part (and only
during the part) of such Plan Year in which he or she is a Participant, but
excluding any Compensation he or she receives for the subject Plan Year for
services rendered when he or she is considered an automatic contribution
eligible Participant (as defined in Subsection 5.1.7(f) above).
5A.2.5    Special Pre-Effective Date Amendment Rules. The provisions of this
Section 5A.2 shall not only be effective as of the Effective Amendment Date but
shall also, for each Prior Plan that was in effect on January 1, 2008, both: (i)
be effective as of January 1, 2008 with respect to Plan Years beginning on or
after such date and prior to the Effective Amendment Date (except as is provided
otherwise in paragraph (a) of this Subsection 5A.2.5); and, subject to the
provisions of paragraphs (b) and (c) of this Subsection 5A.2.5, (ii) shall apply
to all Participants (and not just to non-automatic contribution eligible
collectively bargained Participants) for each Plan Year beginning on or after
January 1, 2008 and prior to the Effective Amendment Date. In accordance with
clause (ii) of the immediately preceding sentence, when the provisions of this
Section 5A.2 are applied under a Prior Plan with respect to a Plan Year
beginning on or after January 1, 2008 and prior to the Effective Amendment Date,
any reference to an “eligible Participant” for such Plan Year shall be read to
refer to any Participant who was eligible to participate in such Prior Plan for
such Plan Year and not just to a non-automatic contribution eligible
collectively bargained Participant for such Plan Year.

37



--------------------------------------------------------------------------------



(a)    For any Plan Year that begins prior to January 1, 2010, paragraph (c) of
Subsection 5A.2.4 shall be deemed to read as follows:
(c)    “ADP Compensation” means, with respect to any person who is an eligible
Participant and for the subject Plan Year, the eligible Participant’s
Compensation for such Plan Year that is received for services as a Covered
Employee during such entire Plan Year (regardless of whether he or she is a
Participant for the entire Plan Year or for only part but not all of such Plan
Year).
(b)    For each Plan Year beginning on or after January 1, 2008 and prior to the
Effective Amendment Date, the provisions of Subsections 5A.2.1 through 5A.2.4
above (as modified to the extent provided in paragraph (a) above), when applied
to a Prior Plan, shall be applied separately for the portion of such Prior Plan
which covers Participants who are not collectively bargained employees and the
portion of such Prior Plan which covers Participants who are collectively
bargained employees and as if each such portion were a separate plan. For
purposes hereof, a “collectively bargained employee” is an Employee who is
included in a unit of employees covered by a collective bargaining agreement
between employee representatives and the Employer, provided retirement benefits
were the subject of good faith bargaining between such employee representatives
and the Employer.
(c)    Notwithstanding any other provision of the Plan to the contrary, for the
Plan Year that begins on January 1, 2008, the foregoing subsections of this
Section 5A.2 (as modified to the extent provided in paragraph (a) above) shall
be applied as if the Prior Plan that was known as the Macy’s, Inc. Profit
Sharing 401(k) Investment Plan as in effect from January 1, 2008 through August
31, 2008, the May Profit Sharing Plan as in effect from January 1, 2008 through
August 31, 2008, and this Plan as in effect from the January 1, 2008 through
December 31, 2008 were one “combined” plan and that all of the foregoing
subsections of this Section 5A.2 apply to such “combined” plan for the entire
Plan Year that begins on January 1, 2008.
  

38



--------------------------------------------------------------------------------



ARTICLE 5B
EXCESS DEFERRAL DISTRIBUTIONS
5B.1    Distribution of Excess Deferral.
5B.1.1    If any Participant certifies in writing (i) that his or her tax year
for Federal income tax purposes is the same period as constitutes a Plan Year,
(ii) that a specific amount of the Pre-Tax Elective Savings Contributions and
Roth Elective Savings Contributions he or she has made under the Plan for any
Plan Year (for purposes of this Article 5B, the “subject Plan Year”), which
amount is set forth in such certification, when added to all other Elective
Contributions made by or on behalf of the Participant for the subject Plan Year
under other plans, contracts, and accounts, exceeds the Applicable Limit for the
subject Plan Year (with such excess amount referred to in this Article 5B as the
Participant’s “excess deferral” for the subject Plan Year), and (iii) such
certification is filed with a Plan representative by the first March 1 following
the end of the subject Plan Year, then the Participant’s excess deferral for the
subject Plan Year shall be distributed to the Participant by the first April 15
following the end of the subject Plan Year.
5B.1.2    For purposes hereof, the Participant shall automatically be deemed to
provide a certification described in Subsection 5B.1.1 above on a timely basis
for the subject Plan Year with respect to an excess deferral that is no less
than the amount of the Pre-Tax Elective Savings Contributions and Roth Elective
Savings Contributions made under the Plan by the Participant for the subject
Plan Year that, when added only to all other Elective Contributions made by or
on behalf of the Participant for the subject Plan Year under other plans
maintained by the Employer, exceeds the Applicable Limit for the subject Plan
Year.
5B.2    Special Rules Applicable to Distribution of Excess Deferral.
5B.2.1    Notwithstanding any provision of Section 5B.1 above that may be read
to the contrary, the distribution of a Participant’s excess deferral for any
Plan Year (for purposes of this Section 5B.2.1, the “subject Plan Year”) that is
required under the provisions of Section 5B.1 above may be made during the
subject Plan Year (and not just after the end of such year) only if the
Participant’s certification (or deemed certification) that is described in
Section 5B.1 above occurs during the subject Plan Year, if the distribution is
made after the date on which the Plan receives the excess deferral, and if the
Plan designates the distribution as a distribution of an excess deferral.
5B.2.2    In addition, and also notwithstanding any provision of Section 5B.1
above that may be read to the contrary, the distribution of a Participant’s
excess deferral for any Plan Year (for purposes of this Subsection 5B.2.2, the
“subject Plan Year”) that is required under the provisions of Section 5B.1 above
shall be adjusted upward for the Trust’s income allocable thereto (or downward
for the Trust’s loss allocable thereto) for the subject Plan Year, as determined
under this Subsection 5B.2.2. For purposes hereof, the Trust’s income (or loss)
allocable to a Participant’s excess deferral for any subject Plan Year shall be
determined under any reasonable method that is adopted by the Committee for this
purpose. Such method shall be used consistently for all Participants and for all
corrective distributions made under the Plan for the subject Plan Year, shall
not violate the requirements of Code Section 401(a)(4), and shall be a method
that is reasonably consistent with the method used by the Plan for allocating
income and losses to Participants’

39



--------------------------------------------------------------------------------



Accounts for the subject Plan Year. The method adopted by the Committee to
determine the Trust’s income (or loss) allocable to an excess deferral
applicable to a subject Plan Year shall not be treated as other than a
reasonable method merely because the Trust’s income (or loss) allocable to such
excess deferral is determined on a date no more than seven days before the
distribution of such deferral. The provisions of this Subsection 5B.2.2 shall
not only be effective as of the Effective Amendment Date but shall also, for
each Prior Plan that was in effect on January 1, 2008, be effective as of
January 1, 2008 with respect to Plan Years beginning on or after such date.
5B.2.3    If any excess deferral applicable to a Participant and for any Plan
Year (for purposes of this Subsection 5B.2.3, the “subject Plan Year”) is
distributed to the Participant under the provisions of this Article 5B, then,
pursuant to Section 411(a)(3)(G) of the Code and Treasury Regulations Section
1.411(a)-4(b)(7), any Matching Contributions which are allocated to the
Participant’s Matching Account for such Plan Year by reason of such excess
deferral (and not yet distributed or forfeited under the Plan by the date the
excess deferral is distributed) shall, together with the Trust’s income
allocable thereto (or less the Trust’s loss allocable thereto) for the subject
Plan Year, be forfeited as of the day such excess deferral is distributed to the
Participant (and such forfeited amounts shall be reallocated to Accounts of
Participants in accordance with later provisions of the Plan). For these
purposes, the Trust’s income (or loss) allocable to any such forfeited Matching
Contributions shall, for the subject Plan Year, be determined under any
reasonable method that is adopted by the Committee for this purpose. Such method
shall be used consistently for all Participants and for all corrective
distributions made under the Plan for the subject Plan Year, shall not violate
the requirements of Code Section 401(a)(4), and shall be a method that is
reasonably consistent with the method used by the Plan for allocating income and
losses to Participants’ Accounts for the subject Plan Year. The method adopted
by the Committee to determine the Trust’s income (or loss) allocable to any such
forfeited Matching Contributions applicable to a subject Plan Year shall not be
treated as other than a reasonable method merely because the Trust’s income (or
loss) allocable to such forfeited Matching Contributions is determined on a date
no more than seven days before the forfeiture of such contributions.
5B.2.4    The amount of any excess deferral of a Participant that is applicable
to a Plan Year and otherwise distributable under the foregoing provisions of
this Article 5B shall be reduced by any prior distribution of Excess
Contributions (as defined in Subsection 5A.2.3 above) applicable to such Plan
Year that are made to the Participant under the provisions of Section 5A.2
above. For reporting purposes, to the extent the distribution of Excess
Contributions reduces the distribution of an excess deferral hereunder, such
distribution shall be treated as a distribution of the excess deferral instead
of a distribution of Excess Contributions.
5B.2.5    Unless otherwise agreed between a Participant and the Committee, the
distribution of the Participant’s excess deferral for the subject Plan Year
under the foregoing provisions of this Article 5B shall constitute Pre-Tax
Elective Savings Contributions to the extent possible (and, only to the extent
still necessary, shall constitute Roth Elective Savings Contributions). Further,
any distribution of an excess deferral (and any Trust income or loss allocable
thereto) to a Participant under the foregoing provisions of this Article 5B
shall (i) be made from the portion of the Participant’s Accounts that is
attributable to his or her Pre-Tax Elective Savings Contributions to the extent
such excess deferral reflects Pre-Tax Elective Savings Contributions and (ii) be
made from the portion of the Participant’s Accounts that is attributable to his
or her Roth Elective Savings Contributions to the extent such excess deferral
reflects Roth Elective Savings Contributions.

40



--------------------------------------------------------------------------------



5B.2.6    Notwithstanding any other provision of the Plan to the contrary, any
excess deferral that is applicable to a Participant for a subject Plan Year
shall, if distributed, not be treated as part of the annual addition, as defined
in Subsection 7A.2.1(a) below, for the subject Plan Year. Further,
notwithstanding any provision of Section 5A.2 above to the contrary, to the
extent an excess deferral for a subject Plan Year that is applicable to a
Participant who is a Non-Highly Compensated Employee (and an eligible
Participant as defined in and for purposes of Section 5A.2 above) for such Plan
Year would still be considered an excess deferral if only Elective Contributions
under this Plan were taken into account, it shall not be taken into account as
Pre-Tax Elective Savings Contributions or Roth Elective Savings Contributions
for purposes of determining the Participant’s Actual Deferral Percentage for
such Plan Year under the provisions of Section 5A.2 above.
5B.3    Definitions for Excess Deferral Requirements. For purposes of the limits
set forth in this Article 5B, the definitions set forth in the following
subsections of this Section 5B.3 shall apply.
5B.3.1    “Elective Contributions” means, with respect to a Participant and any
Plan Year, any contributions made by or on behalf of the Participant to plans,
contracts, or accounts that are treated as elective deferrals for purposes of
Section 402(g) of the Code. Such contributions generally include employer
contributions made under a qualified cash or deferred arrangement (as defined in
Code Section 401(k)) to the extent either not includable in income under Code
Section 402(e)(3) or to the extent it qualifies as a designated Roth
contribution under Code Section 402A(c)(1), employer contributions to a
simplified employee pension to the extent not includable in income under Code
Section 402(h)(1)(B), employer contributions to purchase an annuity contract
under Code Section 403(b) pursuant to a salary reduction agreement, and elective
employer contributions to a simple retirement plan under Code Section
408(p)(2)(A)(I).
5B.3.2    “Applicable Limit” means, with respect to any Participant and any Plan
Year, the maximum amount of Elective Contributions made by or on behalf of the
Participant for such Plan Year that can be excluded from the Participant’s
income for Federal income tax purposes under the provisions of Section 402(g) of
the Code and/or treated as designated Roth contributions under Section
402A(c)(1) of the Code.
  

41



--------------------------------------------------------------------------------



ARTICLE 6
MATCHING CONTRIBUTIONS
6.1    Annual Amount of Matching Contributions. For each Plan Year that begins
on or after the Effective Amendment Date, the Employer shall contribute amounts
to the Trust in addition to the Savings Contributions elected by Participants
for such Plan Year. Such additional contributions shall be referred to in the
Plan as “Matching Contributions.” Subject to the other provisions of the Plan,
the amount of Matching Contributions which shall be made by the Employer for any
Plan Year which begins on or after the Effective Amendment Date (for purposes of
this Section 6.1, the “subject Plan Year”) shall be the amount determined under
the following subsections of this Section 6.1.
6.1.1    Subject to the provisions of Subsection 6.1.3 below, Matching
Contributions shall be made by the Employer for each Participant who is a
qualified automatic contribution eligible Participant (as defined in Subsection
5.1.7(f) above) for all or any part of the subject Plan Year and who makes any
amount of Basic Savings Contributions to the Plan for the subject Plan Year as a
qualified automatic contribution eligible Participant. The amount of the
Matching Contributions to be made by the Employer for the subject Plan Year with
respect to such qualified automatic contribution eligible Participant shall be
equal to the sum of:
(a)    100% of the portion of the qualified automatic contribution eligible
Participant’s Basic Savings Contributions made for the subject Plan Year as a
qualified automatic contribution eligible Participant that do not exceed 1% of
the Participant’s Covered Compensation for the subject Plan Year that is
applicable to his or her employment as a qualified automatic contribution
eligible Participant; and
(b)    50% of the portion of the qualified automatic contribution eligible
Participant’s Basic Savings Contributions made for the subject Plan Year as a
qualified automatic contribution eligible Participant that exceed 1%, but do not
exceed 6%, of the Participant’s Covered Compensation for the subject Plan Year
that is applicable to his or her employment as a qualified automatic
contribution eligible Participant.
6.1.2    In addition and also subject to the provisions of Subsection 6.1.3
below, Matching Contributions shall be made by the Employer for each Participant
who (i) is a non- qualified automatic contribution eligible Participant (as
defined in Subsection 5.1.7(g) above) for all or any part of the subject Plan
Year, (ii) makes any amount of Basic Savings Contributions for the subject Plan
Year (either affirmatively or under the automatic contribution arrangement
described in Subsection 5.1.8 above) as a non-qualified automatic contribution
eligible Participant, (iii) is a Covered Employee on the last day of the subject
Plan Year, and (iv) makes during the subject Plan Year no withdrawal of Basic
Savings Contributions for the subject Plan Year from his or her Savings Account.
The amount of the Matching Contributions to be made by the Employer for the
subject Plan Year with respect to such non-qualified automatic contribution
eligible Participant shall be equal to 10% of the non-automatic contribution
eligible collectively bargained Participant’s Basic Savings Contributions made
for the subject Plan Year as a non-qualified automatic contribution eligible
Participant.

42



--------------------------------------------------------------------------------



6.1.3    To the extent permitted by Section 9.5 below, any forfeitures arising
during the subject Plan Year shall be used to reduce and be substituted in place
of those Matching Contributions which are otherwise required or determined under
the provisions of Subsections 6.1.1 and 6.1.2 above for the subject Plan Year.
For purposes of Subsections 6.1.1 and 6.1.2 above, any forfeitures (or other
amounts) which are used to reduce and substitute for any amount of Matching
Contributions for the subject Plan Year shall be considered as if they were such
Matching Contributions for the subject Plan Year.
6.2    Time and Form of Matching Contributions.
6.2.1    Subject to Subsections 6.2.2 and 6.2.3 below, the Matching
Contributions for any Plan Year may be paid in one or more installments, but the
total amount to be contributed must be paid to the Trust on or before the last
date permitted by applicable law for deduction of such contributions for the tax
year of the Employer in which such Plan Year ends.
6.2.2    In addition, any Matching Contributions that are allocated to a
Participant’s Account under the subsequent provisions of the Plan shall not in
any event be contributed to the Trust: (i) before the Savings Agreement that
results in the Savings Contributions with respect to which the Matching
Contributions are allocated is entered into by the Participant, or (ii) except
for occasional, bona fide administrative considerations, before the earlier of
(A) the performance of the Participant’s services with respect to which such
Savings Contributions are made or (B) when the amount of such Savings
Contributions would be currently available to the Participant in the absence of
such Savings Agreement.
6.2.3    The Matching Contributions made for any Plan Year shall be made in
cash.
6.3    Mistake of Fact. Any Matching Contributions made upon the basis of a
mistaken factual assumption shall be repaid by the Plan to the Employer (unless
repayment is not administratively possible) as a correction of such mistaken
factual assumption, upon the receipt by the Trustee within one year from the
date of such contributions of a written notice of the Employer describing such
mistaken factual assumption and requesting the return of such contributions.
Plan income attributable to such contributions may not be paid to the Employer,
but Plan losses attributable to such contributions shall reduce the amount which
is otherwise to be paid. Nothing in the foregoing provisions of this Section 6.3
shall be read so as to limit in any manner the ability of the Committee to
correct any errors it discovers were made in the administration or operation of
the Plan by any corrective method that is permitted under the provisions of
Subsection 13.2.4 below.



43



--------------------------------------------------------------------------------



ARTICLE 6A
MATCHING AND AFTER-TAX SAVINGS CONTRIBUTION
NONDISCRIMINATION STANDARDS
6A.1    Matching Contribution Nondiscrimination Standards Under Code Section
401(k)(3)(A)(ii) for Participants Who Are Not Collectively Bargained Employees.
The nondiscrimination standards that apply to Matching Contributions under Code
Section 401(m)(2) shall be met by the Plan, with respect to any Plan Year that
begins on or after the Effective Amendment Date (for purposes of this Section
6A.1, the “subject Plan Year”) and for all Participants who are not collectively
bargained employees for the subject Plan Year (as determined under Section 6A.4
below), through satisfying the requirements of Code Section 401(m)(12) and the
portions of Treasury Regulations Section 1.401(m)-3 that apply to Code Section
401(m)(12), all in accordance with the following subsections of this Section
6A.1. The Participants who are for the subject Plan Year subject to this Section
6A.1 (that is, all Participants who are not collectively bargained employees for
the subject Plan Year) shall be referred to in this Section 6A.1 as “eligible
Participants.”
6A.1.1    The provisions of Subsection 5.1.7 above (and related provisions of
the Plan) provide, for eligible Participants and with respect to the subject
Plan Year, a qualified automatic contribution arrangement that satisfies all of
the requirements of Treasury Regulations Section 1.401(k)-3(j).
6A.1.2    The provisions of Article 6 above (and related provisions of the Plan)
provide, for eligible Participants and with respect to the subject Plan Year,
Matching Contributions that (i) use the basic matching formula set forth in
Treasury Regulations Section 1.401(k)-3(k)(2), (ii) satisfy all of the other
safe harbor matching contribution requirements of Treasury Regulations Section
1.401(k)-3(c) as such requirements are modified by Treasury Regulations Section
1.401(k)-3(k), and (iii) are limited to the extent required by Treasury
Regulations Section 1.401(m)-3(d).
6A.1.3    In accordance with the provisions of Treasury Regulations Section
1.401(k)-3(k)(3)(i), the provisions of Articles 8 and 9 below (and related
provisions of the Plan) do not permit the withdrawal or distribution of the
portion of the Matching Account of a Participant that is attributable to any
Matching Contributions made by reason of the Participant’s service as an
eligible Participant in the subject Plan Year, other than at a time permitted
under Treasury Regulations Section 1.401(k)-1(d).
6A.1.4    In accordance with the provisions of Treasury Regulations Section
1.401(k)-3(k)(3)(ii), the provisions of Section 7.12 below (and related
provisions of the Plan) provide that a Participant for whom Matching
Contributions are made by reason of the Participant’s service as an eligible
Participant in the subject Plan Year shall be fully vested in the portion of his
or her Matching Account that is attributable to such Matching Contributions if
and once he or she has completed at least two years of Vesting Service.
6A.1.5    As is indicated in the provisions of Subsection 5.1.7(c) above, the
Committee shall, with respect to the subject Plan Year, provide each eligible
Participant within a reasonable period before the start of the subject Plan Year
with a notice that satisfies the notice requirements

44



--------------------------------------------------------------------------------



of Treasury Regulations Section 1.401(k)-3(d) as such requirements are modified
by Treasury Regulations Section 1.401(k)-3(k)(4).
6A.1.6    In accordance with the provisions of Treasury Regulations Section
1.401(m)-3(f), the provisions of this Plan that satisfy the requirements of
Treasury Regulations Section 1.401(m)-3 for the subject Plan Year shall remain
in effect for the entire twelve months of the subject Plan Year (unless such
provisions are otherwise amended by Macy’s, in which case the provisions of this
Section 6A.1 shall be amended in accordance with the requirements of Treasury
Regulations Section 1.401(m)-3(h)).
6A.1.7    The other articles of this Plan, to the extent that they apply with
respect to the subject Plan Year and for eligible Participants, meet all of the
other requirements of Treasury Regulations Section 1.401(m)-3.
6A.2    After-Tax Savings Contribution Nondiscrimination Standards Under Code
Section 401(k)(3)(A)(ii) for Participants Who Are Not Collectively Bargained
Employees. The nondiscrimination standards that apply to After-Tax Savings
Contributions under Code Section 401(m)(2) shall be met by the Plan, with
respect to any Plan Year that begins on or after the Effective Amendment Date
(for purposes of this Section 6A.2, the “subject Plan Year”) and for all
Participants who are not collectively bargained employees for the subject Plan
Year (as determined under Section 6A.4 below), through satisfying the
requirements of Code Section 401(m)(2) and Treasury Regulations Section
1.401(m)-2 issued thereunder, all in accordance with the following subsections
of this Section 6A.2. The Participants who are for the subject Plan Year subject
to this Section 6A.2 (that is, all Participants who are not collectively
bargained employees for the subject Plan Year) shall be referred to in this
Section 6A.2 as “eligible Participants.”
6A.2.1    Average Actual Contribution Percentage Limits. The Average Actual
Contribution Percentage for Highly Compensated Employees for the subject Plan
Year must satisfy one of the following limits.
(a)    Limitation 1: The Average Actual Contribution Percentage of the Highly
Compensated Employees for the subject Plan Year may not exceed the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 1.25.
(b)    Limitation 2: The Average Actual Contribution Percentage of the Highly
Compensated Employees for the subject Plan Year both may not exceed the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 2.0 and may not exceed the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year by more than two percentage points.
Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in regulations issued by the
Secretary of the Treasury or his or her delegate, amend the Plan, for the
subject Plan Year, so that the Average Actual Contribution Percentage of the
Non-Highly Compensated Employees for the Plan Year which immediately precedes
the subject Plan Year shall be used, instead of such percentage for the subject
Plan Year, in determining whether the above limitations are met for the subject
Plan Year. Until the Employer so amends the Plan,

45



--------------------------------------------------------------------------------



however, the Average Actual Contribution Percentage of the Non-Highly
Compensated Employees for the subject Plan Year shall be used in determining
whether the above limitations are met for the subject Plan Year.
6A.2.2    Special Rules for Average Actual Contribution Percentage Limits. For
purposes of the limits set forth in Subsection 6A.2.1 above, the special rules
set forth in the following subsections of this Subsection 6A.2.2 shall apply.
(a)    If, with respect to the subject Plan Year, an eligible Participant who is
a Highly Compensated Employee for the subject Plan Year is or was eligible to
participate in an aggregatable plan of which a part is subject to the provisions
of Section 401(m) of the Code, then, for the purpose of determining the Actual
Contribution Percentage of the eligible Participant for the subject Plan Year
under this Plan, any contributions made to such aggregatable plan that (i) are
allocated to the eligible Participant’s account under such aggregatable plan as
of any dates within the subject Plan Year and (ii) would be treated as After-Tax
Savings Contributions made by the eligible Participant for the subject Plan Year
had they been allowed and made under this Plan shall be treated as if they were
After-Tax Savings Contributions made by the eligible Participant under this Plan
for the subject Plan Year. For purposes hereof, an “aggregatable plan” is a plan
other than this Plan which is qualified under Section 401(a) of the Code, is
maintained by an Affiliated Employer, and is not prohibited from being
aggregated with this Plan for purposes of Section 410(b) of the Code under
Treasury Regulations Section 1.410(b)-7.
(b)    To be counted in determining whether the Average Actual Contribution
Percentage limits are met for any Plan Year, any After-Tax Savings Contributions
must be paid to the Trust before the end of the Plan Year which next follows the
Plan Year to which such contributions relate.
(c)    For purposes of this Section 6A.2, After-Tax Savings Contributions are
treated as being made on behalf of an eligible Participant “for a Plan Year” if
such contributions relate to any Pay Days of the eligible Participant which fall
in such Plan Year.
6A.2.3    Distribution of Excess Aggregate Contributions. Subject to the
provisions of this Subsection 6A.2.3 but notwithstanding any other provision of
the Plan to the contrary, any Excess Aggregate Contributions applicable to the
subject Plan Year shall be distributed no later than the last day of the
immediately following Plan Year to eligible Participants who were Highly
Compensated Employees for the subject Plan Year, in accordance with the
following paragraphs of this Section 6A.2.3. (Such Excess Aggregate
Contributions shall still be treated as part of the annual addition, as defined
in Subsection 7A.2.1(a) below, for the subject Plan Year.)
(a)    For purposes of this Subsection 6A.2.3 and the other provisions of the
Plan, “Excess Aggregate Contributions” for the subject Plan Year means the
amount (if any) by which the aggregate sum of After-Tax Savings Contributions
paid to the Trust for the subject Plan Year by eligible Participants who are
Highly Compensated Employees for the subject Plan Year exceeds the maximum
amount of such After-Tax Savings Contributions which could have been made and
still have satisfied one of the limitations set forth in Subsection 6A.2.1 above
for the subject Plan Year.

46



--------------------------------------------------------------------------------



(b)    The Excess Aggregate Contributions for the subject Plan Year shall be
determined, and applied to eligible Participants who are Highly Compensated
Employees for the subject Plan Year for distribution purposes, in accordance
with the methods described in subparagraphs (1) and (2) of this paragraph (b).
(1)    The total amount of Excess Aggregate Contributions for the subject Plan
Year shall be deemed to be the sum of the Excess Aggregate Contributions which
are determined to apply to each eligible Participant who is a Highly Compensated
Employee for the subject Plan Year under the leveling method which is described
in this subparagraph (1). Under this leveling method, the Actual Contribution
Percentage of the Highly Compensated Employee(s) with the highest Actual
Contribution Percentage for the subject Plan Year is reduced to the extent
required to enable one of the applicable limitations set forth in Subsection
6A.2.1 above to be satisfied for the subject Plan Year or to cause such Actual
Contribution Percentage to equal the Actual Contribution Percentage of the
Highly Compensated Employee(s) with the next highest Actual Contribution
Percentage for the subject Plan Year, whichever comes first. This process is
repeated as necessary until one of the applicable limitations set forth in
Subsection 6A.2.1 above is satisfied for the subject Plan Year. For each Highly
Compensated Employee, his or her amount of Excess Aggregate Contributions for
the subject Plan Year under this leveling method is equal to: (i) the total of
the After-Tax Savings Contributions paid to the Trust for the subject Plan Year
on his or her behalf (determined before the application of this leveling
method), less (ii) the amount determined by multiplying the Highly Compensated
Employee’s Actual Contribution Percentage for the subject Plan Year (determined
after the application of this leveling method) by his or her ACP Compensation
for the subject Plan Year. In no event shall the Excess Aggregate Contributions
which is determined to apply to a Highly Compensated Employee for the subject
Plan Year under this leveling method exceed the total of the After-Tax Savings
Contributions paid to the Trust by him or her for the subject Plan Year
(determined before application of this leveling method). However, the leveling
method described in this subparagraph (1) is used only to determine the total
sum of Excess Aggregate Contributions for the subject Plan Year and is not used
to determine the portion of such total sum of Excess Aggregate Contributions
which will be distributed to any eligible Participant who is a Highly
Compensated Employee for the subject Plan Year; instead, the method for
determining the portion of such Excess Aggregate Contributions which will be
distributed to each such Highly Compensated Employee is described in
subparagraph (2) below.
(2)    The portion of the total sum of Excess Aggregate Contributions for the
subject Plan Year which will be distributed to any eligible Participant who is a
Highly Compensated Employee for the subject Plan Year shall be determined under
the dollar amount reduction method described in this subparagraph (2). Under
this dollar amount reduction method, the dollar amount of the After-Tax Savings
Contributions made to the Trust for the subject Plan Year by the Highly
Compensated Employee(s) with the highest dollar amount of After-Tax Savings
Contributions for the subject Plan Year is reduced to the extent required to
equal the dollar amount of the After-Tax Savings Contributions made to the Trust
for the subject Plan Year on behalf of the Highly Compensated Employee(s) with
the next highest dollar amount of After-Tax Savings Contributions for the
subject Plan Year or to cause the total dollar amount of the reductions in
After-Tax Savings Contributions for the subject Plan Year under this dollar
amount reduction method to equal the total sum of the Excess Aggregate
Contributions for the subject Plan Year (as determined under the leveling method
described in subparagraph (1) above), whichever comes first. This

47



--------------------------------------------------------------------------------



process is repeated as necessary until the total dollar amount of the reductions
in After-Tax Savings Contributions for the subject Plan Year equals the total
sum of the Excess Aggregate Contributions for the subject Plan Year (as
determined under the leveling method described in subparagraph (1) above). For
each Highly Compensated Employee, his or her portion of the total sum of the
Excess Aggregate Contributions for the subject Plan Year which will be
distributed to him or her is equal to the total dollar sum of the reductions
made in his or her After-Tax Savings Contributions for the subject Plan Year
under this dollar amount reduction method.
(c)    Excess Aggregate Contributions applicable to an eligible Participant for
the subject Plan Year under the dollar amount reduction method described in
paragraph (b)(2) above shall be deemed composed of certain types of
contributions made to the Plan on behalf of such eligible Participant for the
subject Plan Year and shall be, together with Trust income (or loss) allocable
thereto in accordance with paragraph (d) below, distributed in the following
order of steps:
(1)    Step 1: First, such Excess Aggregate Contributions shall be deemed
composed of After-Tax Savings Contributions which are treated as Additional
Savings Contributions for the subject Plan Year. The Excess Aggregate
Contributions described in this first step shall be distributed to the eligible
Participant; and
(2)    Step 2: Second, only to the extent still necessary after the above step,
such Excess Aggregate Contributions shall be deemed composed of After-Tax
Savings Contributions which are treated as Basic Savings Contributions for the
subject Plan Year. The Excess Aggregate Contributions described in this second
step shall be distributed to the eligible Participant.
(d)     Any distribution of any portion of Excess Aggregate Contributions which
apply to the subject Plan Year and to an eligible Participant under the
provisions of paragraphs (b) and (c) above shall be adjusted upward for the
Trust’s income allocable thereto (or downward for the Trust’s loss allocable
thereto) for the subject Plan Year, as determined under this paragraph (d). For
purposes hereof, the Trust’s income (or loss) allocable to any such Excess
Aggregate Contributions for the subject Plan Year and applied to an eligible
Participant for distribution purposes shall be determined under any reasonable
method that is adopted by the Committee for this purpose. Such method shall be
used consistently for all Participants and for all corrective distributions made
under the Plan for the subject Plan Year, shall not violate the requirements of
Code Section 401(a)(4), and shall be a method that is reasonably consistent with
the method used by the Plan for allocating income and losses to Participants’
Accounts for the subject Plan Year. The method adopted by the Committee to
determine the Trust’s income (or loss) allocable to any Excess Aggregate
Contributions applicable to the subject Plan Year shall not be treated as other
than a reasonable method merely because the Trust’s income (or loss) allocable
to such Excess Aggregate Contributions is determined on a date no more than
seven days before the distribution of such contributions.
(e)    If the entire balance of the portion of an eligible Participant’s
Accounts which is attributable to After-Tax Savings Contributions is distributed
to the eligible Participant prior to when a distribution of Excess Aggregate
Contributions is to be made for the subject Plan Year (and no balance remains in
that portion of his or her Accounts when such Excess Aggregate Contribution
distribution is to be made), then such prior distribution shall be deemed

48



--------------------------------------------------------------------------------



for all purposes of this Plan as a distribution under this Subsection 6A.2.3 of
Excess Aggregate Contributions applicable to the eligible Participant for the
subject Plan Year (and Trust income or loss allocable thereto) to the extent
Excess Aggregate Contributions composed of After-Tax Savings Contributions (and
allocable Trust income or losses) would otherwise have been required to be
distributed to the eligible Participant under this Subsection 6A.2.3.
(f)    Notwithstanding any other provision of the Plan to the contrary, the
limitations set forth in Subsection 6A.2.1 above shall be deemed met for the
subject Plan Year if the Excess Aggregate Contributions for the subject Plan
Year are distributed in accordance with the foregoing provisions of this
Subsection 6A.2.3.
(g)    If any Excess Aggregate Contributions are distributed to the appropriate
eligible Participants more than 2-1/2 months after the last day of the subject
Plan Year, an excise tax shall be imposed under Code Section 4979 on the
Employer in an amount generally equal to 10% of such Excess Aggregate
Contributions (unadjusted for income or loss allocable thereto).
6A.2.4    Definitions for Average Actual Contribution Percentage Limits. For
purposes of the limits set forth in this Section 6A.2, the definitions set forth
in the following subsections of this Subsection 6A.2.4 shall apply.
(a)    “Average Actual Contribution Percentage” for any Plan Year means: (i)
with respect to the Highly Compensated Employees, the average (to the nearest
one-hundredth of a percent) of the Actual Contribution Percentages of the
eligible Participants who are Highly Compensated Employees for such Plan Year;
and (ii) with respect to the Non-Highly Compensated Employees, the average (to
the nearest one-hundredth of a percent) of the Actual Contribution Percentages
of the eligible Participants who are Non-Highly Compensated Employees for such
Plan Year.
(b)    “Actual Contribution Percentage” for any Plan Year means, with respect to
any person who is an eligible Participant for such Plan Year, the ratio,
expressed as a percentage to the nearest one-hundredth of a percent, of the
After-Tax Savings Contributions made by the eligible Participant for such Plan
Year to the ACP Test Compensation of the eligible Participant for such Plan
Year. The Actual Contribution Percentage of a person who is an eligible
Participant for such Plan Year but who does not make any After-Tax Savings
Contributions for such Plan Year is 0%.
(c)    “ACP Compensation” means, with respect to any person who is an eligible
Participant and for any Plan Year, the eligible Participant’s Compensation
received for services as a Covered Employee for the part (and only during the
part) of such Plan Year in which he or she is a Participant.
(d)    “Excess Contributions” shall have the same meaning as is set forth in
Subsection 5A.2.3 above.

49



--------------------------------------------------------------------------------



6A.3    Special Pre-Effective Amendment Date Matching and After-Tax Savings
Contribution Nondiscrimination Standards Under Code Section 401(k)(3)(A)(ii) for
Participants Who Are Not Collectively Bargained Employees. The nondiscrimination
standards that apply to Matching Contributions and After-Tax Savings
Contributions under Code Section 401(m)(2) shall be met by the Plan, with
respect to any Plan Year that begins on or after January 1, 2008 and prior to
the Effective Amendment Date (for purposes of this Section 6A.3, the “subject
Plan Year”) and for all Participants who are not collectively bargained
employees for the subject Plan Year (as determined under Section 6A.4 below),
through satisfying the requirements of Code Section 401(m)(2) and Treasury
Regulations Section 1.401(m)-2 issued thereunder, all in accordance with the
following subsections of this Section 6A.2. The Participants who are for the
subject Plan Year subject to this Section 6A.3 (that is, all Participants who
are not collectively bargained employees for the subject Plan Year) shall be
referred to in this Section 6A.3 as “eligible Participants.” The provisions of
this Section 6A.3 shall, for each Prior Plan that was in effect on January 1,
2008, be effective as of January 1, 2008 with respect to Plan Years beginning on
or after such date and prior to the Effective Amendment Date.
6A.3.1    Average Actual Contribution Percentage Limits. The Average Actual
Contribution Percentage for Highly Compensated Employees for the subject Plan
Year must satisfy one of the following limits.
(a)    Limitation 1: The Average Actual Contribution Percentage of the Highly
Compensated Employees for the subject Plan Year may not exceed the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 1.25.
(b)    Limitation 2: The Average Actual Contribution Percentage of the Highly
Compensated Employees for the subject Plan Year both may not exceed the Average
Actual Contribution Percentage of the Non-Highly Compensated Employees for the
subject Plan Year multiplied by 2.0 and may not exceed the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year by more than two percentage points.
Notwithstanding the foregoing, the Employer may, if permitted under and if
following such procedures as are set forth in regulations issued by the
Secretary of the Treasury or his or her delegate, amend the Plan, for the
subject Plan Year, so that the Average Actual Contribution Percentage of the
Non-Highly Compensated Employees for the Plan Year which immediately precedes
the subject Plan Year shall be used, instead of such percentage for the subject
Plan Year, in determining whether the above limitations are met for the subject
Plan Year. Until the Employer so amends the Plan, however, the Average Actual
Contribution Percentage of the Non-Highly Compensated Employees for the subject
Plan Year shall be used in determining whether the above limitations are met for
the subject Plan Year.
6A.3.2    Special Rules for Average Actual Contribution Percentage Limits. For
purposes of the limits set forth in Subsection 6A.3.1 above, the special rules
set forth in the following paragraphs of this Subsection 6A.3.2 shall apply.
(a)    If, with respect to the subject Plan Year, an eligible Participant who is
a Highly Compensated Employee for the subject Plan Year is or was eligible to
participate in an

50



--------------------------------------------------------------------------------



aggregatable plan of which a part is subject to the provisions of Section 401(m)
of the Code, then, for the purpose of determining the Actual Contribution
Percentage of the eligible Participant for the subject Plan Year under this
Plan, any contributions made to such aggregatable plan that (i) are allocated to
the eligible Participant’s account under such aggregatable plan as of any dates
within the subject Plan Year and (ii) would be treated as After-Tax Savings
Contributions or Matching Contributions made by or for the eligible Participant
for the subject Plan Year had they been allowed and made under this Plan shall
be treated as if they were After-Tax Savings Contributions or Matching
Contributions made by or for the eligible Participant under this Plan for the
subject Plan Year. For purposes hereof, an “aggregatable plan” is a plan other
than this Plan which is qualified under Section 401(a) of the Code, is
maintained by an Affiliated Employer, and is not prohibited from being
aggregated with this Plan for purposes of Section 410(b) of the Code under
Treasury Regulations Section 1.410(b)-7.
(b)    For purposes of determining if the Average Actual Contribution Percentage
limits of Subsection 6A.3.1 above are met for the “subject Plan Year, the Plan
may treat any Pre-Tax Elective Savings Contributions and/or Roth Elective
Savings Contributions which are made on behalf of an eligible Participant who is
treated as a Non-Highly Compensated Employee for purposes of determining the
Average Actual Deferral Percentage of the Non-Highly Compensated Employees for
the subject Plan Year or the immediately preceding Plan Year (whichever of such
Plan Years is used to determine such percentage for purposes of the limits of
Subsection 6A.3.1 which apply to the subject Plan Year) as being Matching
Contributions of such eligible Participant for such Plan Year to the extent the
treatment of such Pre-Tax Elective Savings Contributions and/or Roth Elective
Savings Contributions as Matching Contributions is helpful in meeting the limits
of Subsection 6A.3.1 above for the subject Plan Year, provided that (i) the
limits of Section 5A.2.1 above are still met for the subject Plan Year even if
the Pre-Tax Elective Savings Contributions and/or Roth Elective Savings
Contributions being treated as Matching Contributions hereunder are disregarded
for purposes of meeting such limits and (ii) the Plan Year for which the Average
Actual Deferral Percentage of the Non-Highly Compensated Employees for the
subject Plan Year is determined for purposes of applying the Average Actual
Deferral Percentage limits of Section 5A.2.1 above for the subject Plan Year
(which Plan Year may be the subject Plan Year or the immediately preceding Plan
Year) is the same Plan Year for which the Average Actual Contribution Percentage
of the Non-Highly Compensated Employees is determined for purposes of applying
the Average Actual Contribution Percentage limits of Subsection 6A.3.1 above for
the subject Plan Year.
(c)    To be counted in determining whether the Average Actual Contribution
Percentage limits are met for the subject Plan Year, any Matching Contributions,
After-Tax Savings Contributions, Pre-Tax Elective Savings Contributions, or Roth
Elective Savings Contributions must be paid to the Trust before the end of the
Plan Year which next follows the subject Plan Year.
(d)    Notwithstanding any other provisions herein to the contrary, any Matching
Contributions which are forfeited under Subsection 5A.2.3(d) above (or
Subsection 5B.2.3 above) by reason of relating to Excess Contributions described
in Section 5A.2 above (or an excess deferral described in Article 5B above)
which are (or is) distributed to an eligible Participant shall not be taken into
account in determining the eligible Participant’s Actual Contribution Percentage

51



--------------------------------------------------------------------------------



for the subject Plan Year or considered as Matching Contributions for any other
purpose under this Section 6A.3.
(e)    For purposes of this Section 6A.3, Matching Contributions or After-Tax
Savings Contributions are treated as being made on behalf of an eligible
Participant “for” the subject Plan Year if such contributions are allocated to
an Account of the eligible Participant by reason of Basic Savings Contributions
which relate to Pay Days of the eligible Participant which fall in the subject
Plan Year.
6A.3.3    Distribution or Forfeiture of Excess Aggregate Contributions. Subject
to the provisions of this Subsection 6A.3.3 but notwithstanding any other
provision of the Plan to the contrary, any Excess Aggregate Contributions
applicable to the subject Plan Year shall be distributed no later than the last
day of the immediately following Plan Year to eligible Participants who were
Highly Compensated Employees for the subject Plan Year or forfeited no later
than as of the last day of such immediately following Plan Year, in accordance
with the following paragraphs of this Subsection 6A.3.3. (Such Excess Aggregate
Contributions shall still be treated as part of the annual addition, as defined
in Subsection 7A.2.1(a) below, for the subject Plan Year.)
(a)    For purposes of this Subsection 6A.3.3 and the other provisions of the
Plan, “Excess Aggregate Contributions” for the subject Plan Year means the
amount (if any) by which the aggregate sum of Matching Contributions and
After-Tax Savings Contributions paid to the Trust for the subject Plan Year on
behalf of eligible Participants who are Highly Compensated Employees for the
subject Plan Year exceeds the maximum amount of such Matching Contributions and
After-Tax Savings Contributions which could have been made and still have
satisfied one of the limitations set forth in Subsection 6A.3.1 above for the
subject Plan Year.
(b)    The Excess Aggregate Contributions for the subject Plan Year shall be
determined, and applied to eligible Participants who are Highly Compensated
Employees for the subject Plan Year for distribution purposes, in accordance
with the methods described in subparagraphs (1) and (2) of this paragraph (b).
(1)    The total amount of Excess Aggregate Contributions for the subject Plan
Year shall be deemed to be the sum of the Excess Aggregate Contributions which
are determined to apply to each eligible Participant who is a Highly Compensated
Employee for the subject Plan Year under the leveling method which is described
in this subparagraph (1). Under this leveling method, the Actual Contribution
Percentage of the Highly Compensated Employee(s) with the highest Actual
Contribution Percentage for the subject Plan Year is reduced to the extent
required to enable one of the applicable limitations set forth in Subsection
6A.3.1 above to be satisfied for the subject Plan Year or to cause such Actual
Contribution Percentage to equal the Actual Contribution Percentage of the
Highly Compensated Employee(s) with the next highest Actual Contribution
Percentage for the subject Plan Year, whichever comes first. This process is
repeated as necessary until one of the applicable limitations set forth in
Subsection 6A.3.1 above is satisfied for the subject Plan Year. For each Highly
Compensated Employee, his or her amount of Excess Aggregate Contributions for
the subject Plan Year under this leveling method is equal to: (i) the total of
the After-Tax Savings Contributions and Matching Contributions paid to the Trust
for the subject Plan Year on his or her behalf (determined before the
application of this leveling method), less (ii) the amount determined by
multiplying the Highly Compensated Employee’s Actual

52



--------------------------------------------------------------------------------



Contribution Percentage for the subject Plan Year (determined after the
application of this leveling method) by his or her ACP Compensation for the
subject Plan Year. In no event shall the Excess Aggregate Contributions which is
determined to apply to a Highly Compensated Employee for the subject Plan Year
under this leveling method exceed the total of the After-Tax Savings
Contributions and Matching Contributions paid to the Trust on his or her behalf
for the subject Plan Year (determined before application of this leveling
method). However, the leveling method described in this subparagraph (1) is used
only to determine the total sum of Excess Aggregate Contributions for the
subject Plan Year and is not used to determine the portion of such total sum of
Excess Aggregate Contributions which will be distributed to any eligible
Participant who is a Highly Compensated Employee for the subject Plan Year or
forfeited from such Highly Compensated Employee’s Accounts; instead, the method
for determining the portion of such Excess Aggregate Contributions which will be
distributed to each such Highly Compensated Employee or forfeited from such
Highly Compensated Employee’s Accounts is described in subparagraph (2) below.
(2)    The portion of the total sum of Excess Aggregate Contributions for the
subject Plan Year which will be distributed to any eligible Participant who is a
Highly Compensated Employee for the subject Plan Year or forfeited from such
Highly Compensated Employee’s Accounts shall be determined under the dollar
amount reduction method described in this subparagraph (2). Under this dollar
amount reduction method, the dollar amount of the After-Tax Savings
Contributions and Matching Contributions made to the Trust for the subject Plan
Year on behalf of the Highly Compensated Employee(s) with the highest dollar
amount of After-Tax Savings Contributions and Matching Contributions for the
subject Plan Year is reduced to the extent required to equal the dollar amount
of the After-Tax Savings Contributions and Matching Contributions made to the
Trust for the subject Plan Year on behalf of the Highly Compensated Employee(s)
with the next highest dollar amount of After-Tax Savings Contributions and
Matching Contributions for the subject Plan Year or to cause the total dollar
amount of the reductions in After-Tax Savings Contributions and Matching
Contributions for the subject Plan Year under this dollar amount reduction
method to equal the total sum of the Excess Aggregate Contributions for the
subject Plan Year (as determined under the leveling method described in
subparagraph (1) above), whichever comes first. This process is repeated as
necessary until the total dollar amount of the reductions in After-Tax Savings
Contributions and Matching Contributions for the subject Plan Year equals the
total sum of the Excess Aggregate Contributions for the subject Plan Year (as
determined under the leveling method described in subparagraph (1) above). For
each Highly Compensated Employee, his or her portion of the total sum of the
Excess Aggregate Contributions for the subject Plan Year which will be
distributed to him or her or forfeited from his or her Accounts is equal to the
total dollar sum of the reductions made in his or her After-Tax Savings
Contributions and Matching Contributions for the subject Plan Year under this
dollar amount reduction method.
(c)    Excess Aggregate Contributions applicable to an eligible Participant for
the subject Plan Year under the dollar amount reduction method described in
paragraph (b)(2) above shall be deemed composed of certain types of
contributions made to the Plan on behalf of such eligible Participant for the
subject Plan Year and shall be, together with Trust income (or loss) allocable
thereto in accordance with paragraph (d) below, distributed or forfeited in the
following order of steps.

53



--------------------------------------------------------------------------------



(1)    Step 1: First, such Excess Aggregate Contributions shall be deemed
composed of After-Tax Savings Contributions which are treated as Additional
Savings Contributions for the subject Plan Year. The Excess Aggregate
Contributions described in this first step shall be distributed to the eligible
Participant.
(2)    Step 2: Second, only to the extent still necessary after the above step,
such Excess Aggregate Contributions shall be deemed composed of After-Tax
Savings Contributions which are treated as Basic Savings Contributions for the
subject Plan Year and the corresponding amount of Matching Contributions for the
subject Plan Year which are made or allocated by reason of or with respect to
such After-Tax Savings Contributions. The Excess Aggregate Contributions
described in this second step which are deemed to be composed of After-Tax
Savings Contributions shall be distributed to the eligible Participant. A
portion of the Excess Aggregate Contributions described in this second step
which are deemed to be composed of Matching Contributions, which portion is
equal to the amount of such Excess Aggregate Contributions multiplied by the
vested percentage which applies under this Plan (as of the day the Committee
takes the steps outlined in this paragraph (c)) to the part of the Participant’s
Matching Account to which such Excess Aggregate Contributions would otherwise be
allocated but for the provisions of this Section 6A.3, shall be distributed to
the eligible Participant. The remaining portion of the Excess Aggregate
Contributions described in this second step which are deemed to be composed of
Matching Contributions shall be forfeited as of the day the Committee takes the
steps outlined in this paragraph (c). This second step shall not apply if the
subject Plan Year begins on or after January 1, 2009, however.
(3)    Step 3: Third, only to the extent still necessary after the above two
steps, such Excess Aggregate Contributions shall be deemed composed of Matching
Contributions for the subject Plan Year which were made or allocated by reason
of or with respect to Pre-Tax Elective Savings Contributions and Roth Elective
Savings Contributions which are treated as Basic Savings Contributions for the
subject Plan Year. A portion of the Excess Aggregate Contributions described in
this third step, which portion is equal to the amount of such Excess Aggregate
Contributions multiplied by the vested percentage which applies under this Plan
(as of the day the Committee takes the steps outlined in this paragraph (c)) to
the part of the Participant’s Matching Account to which such Excess Aggregate
Contributions would otherwise be allocated but for the provisions of this
Section 6A.3, shall be distributed to the eligible Participant. The remaining
portion of the Excess Aggregate Contributions described in this third step shall
be forfeited as of the day the Committee takes the steps outlined in this
paragraph (c).
(d)     Any distribution or forfeiture of any portion of Excess Aggregate
Contributions which apply to the subject Plan Year and to an eligible
Participant under the provisions of paragraphs (b) and (c) above shall be
adjusted upward for the Trust’s income allocable thereto (or downward for the
Trust’s loss allocable thereto) for the subject Plan Year, as determined under
this Subsection 6A.3.4.
(1)    For purposes hereof, the Trust’s income (or loss) allocable to any such
Excess Aggregate Contributions for the subject Plan Year and applied to an
eligible Participant for distribution or forfeiture purposes which is composed
of a certain type of contribution (e.g., After-Tax Savings Contributions or
Matching Contributions) shall be determined under any reasonable method that is
adopted by the Committee for this purpose. Such method shall be used

54



--------------------------------------------------------------------------------



consistently for all Participants and for all corrective distributions or
forfeitures made under the Plan for the subject Plan Year, shall not violate the
requirements of Code Section 401(a)(4), and shall be a method that is reasonably
consistent with the method used by the Plan for allocating income and losses to
Participants’ Accounts for the subject Plan Year. The method adopted by the
Committee to determine the Trust’s income (or loss) allocable to any Excess
Aggregate Contributions applicable to the subject Plan Year shall not be treated
as other than a reasonable method merely because the Trust’s income (or loss)
allocable to such Excess Aggregate Contributions is determined on a date no more
than seven days before the distribution or forfeiture of such contributions.
(2)    In this regard, if the Matching Contributions that apply to the subject
Plan Year are not made to the Plan until after the end of the subject Plan Year,
then the method of allocating Trust income (or loss) to the portion of any
Excess Aggregate Contributions for the subject Plan Year which reflects Matching
Contributions that is adopted by the Committee does not have to allocate any
Trust income (or loss) to such Excess Aggregate Contribution portion for the
subject Plan Year.
(e)    If the entire balance of the portion of an eligible Participant’s
Accounts which is attributable to a certain type of contribution (e.g.,
After-Tax Savings Contributions or Matching Contributions) is distributed to the
eligible Participant or forfeited prior to when a distribution and/or forfeiture
of Excess Aggregate Contributions is to be made for the subject Plan Year (and
no balance remains in that portion of his or her Accounts when such Excess
Aggregate Contribution distribution and/or forfeiture is to be made), then such
prior distribution or forfeiture shall be deemed for all purposes of this Plan
as a distribution or forfeiture under this Subsection 6A.3.3 of Excess Aggregate
Contributions applicable to the eligible Participant for the subject Plan Year
(and Trust income or loss allocable thereto) to the extent Excess Aggregate
Contributions composed of such type of contribution (and allocable Trust income
or losses) would otherwise have been required to be distributed to the eligible
Participant or forfeited under this Subsection 6A.3.3.
(f)    Notwithstanding any other provision of the Plan to the contrary, the
limitations set forth in Subsection 6A.3.1 above shall be deemed met for the
subject Plan Year if the Excess Aggregate Contributions for the subject Plan
Year are distributed or forfeited in accordance with the foregoing provisions of
this Subsection 6A.3.3.
(g)    If any Excess Aggregate Contributions are distributed to the appropriate
eligible Participants or forfeited more than 2-1/2 months after the last day of
the subject Plan Year, an excise tax shall be imposed under Code Section 4979 on
the Employer in an amount generally equal to 10% of such Excess Aggregate
Contributions (unadjusted for income or loss allocable thereto).
6A.3.4    Special Rule for 2008 Plan Year. Notwithstanding any other provision
of the Plan to the contrary, when the subject Plan Year ends on December 31,
2008, the foregoing sections of this Section 6A.3 shall be applied as if the
Macy’s Immediate Prior Plan as in effect from January 1, 2008 through December
31, 2008 and the May Profit Sharing Plan as in effect from January 1, 2008
through August 31, 2008 were one “combined” plan and that all of the foregoing

55



--------------------------------------------------------------------------------



sections of this Section 6A.3 apply to such “combined” plan for the entire Plan
Year ended December 31, 2008.
6A.3.5    Definitions for Average Actual Contribution Percentage Limits. For
purposes of the limits set forth in this Section 6A.3, the definitions set forth
in the following paragraphs of this Subsection 6A.3.5 shall apply.
(a)    “Average Actual Contribution Percentage” for any Plan Year means: (i)
with respect to the Highly Compensated Employees, the average (to the nearest
one-hundredth of a percent) of the Actual Contribution Percentages of the
eligible Participants who are Highly Compensated Employees for such Plan Year;
and (ii) with respect to the Non-Highly Compensated Employees, the average (to
the nearest one-hundredth of a percent) of the Actual Contribution Percentages
of the eligible Participants who are Non-Highly Compensated Employees for such
Plan Year.
(b)    “Actual Contribution Percentage” for any Plan Year means, with respect to
any person who is an eligible Participant for such Plan Year, the ratio,
expressed as a percentage to the nearest one-hundredth of a percent, of the
Matching Contributions and After-Tax Savings Contributions made on behalf of the
eligible Participant for such Plan Year to the ACP Test Compensation of the
eligible Participant for such Plan Year. The Actual Contribution Percentage of a
person who is an eligible Participant for such Plan Year but who does not have
any Matching Contributions or After-Tax Savings Contributions made on his or her
behalf for such Plan Year is 0%.
(c)    “ACP Compensation” means, with respect to any person who is an eligible
Participant and for any Plan Year: (i) for any Plan Year that begins on or after
January 1, 2010, the eligible Participant’s Compensation for the part (and only
during the part) of such Plan Year in which he or she is both a Participant and
a Covered Employee; or (ii) for any Plan Year that begins prior to January 1,
2010, the eligible Participant’s Compensation for such Plan Year that is
received for services as a Covered Employee during such entire Plan Year
(regardless of whether he or she is a Participant for the entire Plan Year or
for only part but not all of such Plan Year).
(d)    “Average Actual Deferral Percentage” and “Actual Deferral Percentage”
shall have the same meanings as are set forth in Subsection 5A.2.4 above, and
“Excess Contributions” shall have the same meaning as is set forth in Subsection
5A.2.3 above.
6A.4    Collectively Bargained Employees. For purposes of this Article 6A, a
“collectively bargained employee” is an Employee who is included in a unit of
employees covered by a collective bargaining agreement between employee
representatives and the Employer, provided retirement benefits were the subject
of good faith bargaining between such employee representatives and the Employer.



56



--------------------------------------------------------------------------------



ARTICLE 7
ACCOUNTS AND THEIR ALLOCATIONS AND VESTING
7.1    Savings Accounts and Allocation of Savings Contributions Thereto.
7.1.1    The Committee shall establish and maintain a separate bookkeeping
account, called herein a “Savings Account,” for each Participant. Except as
otherwise provided in the Plan, the Committee shall allocate to a Participant’s
Savings Account all Savings Contributions made on or after the Effective
Amendment Date to the Trust on behalf of the Participant as soon as
administratively practical after they are contributed to the Trust.
7.1.2    In addition, any and all amounts which were (i) attributable to
contributions made under any Prior Plan by or at the election of a Participant
prior to the Effective Amendment Date (not including matching-type
contributions) and (ii) credited or required to be credited to the Participant’s
account under a Prior Plan shall be deemed to have been allocated to the
Participant’s Savings Account at the time they were or were to be first actually
credited to the Participant’s account pursuant to a Prior Plan. Further, any and
all amounts transferred to this Plan on behalf of a Participant from another
plan qualified under Section 401(a) of the Code on or after the Effective
Amendment Date shall, to the extent such amounts reflect amounts which were
contributed to such other plan by or at the election of the Participant (not
including matching-type contributions), be deemed to be allocated to the
Participant’s Savings Account as of the date of such transfer.
7.1.3    The Committee shall keep records, to the extent necessary to administer
this Plan properly under the other provisions of the Plan and under the
applicable provisions of the Code, showing the portion of a Participant’s
Savings Account which is attributable to each different type of contribution
reflected in it, e.g., Pre-Tax Elective Savings Contributions, Roth Elective
Savings Contributions, or After-Tax Savings Contributions.
(a)    In this regard, to the extent any amounts allocated to a Participant’s
Savings Account under this Plan reflect contributions made under a Prior Plan or
any other plan at the election of the Participant, such amounts shall be deemed
to reflect Pre-Tax Savings Contributions for purposes of this Plan to the extent
such amounts were made under such Prior Plan or other plan on a “pre-tax” basis
(i.e., prior to the Participant being deemed in receipt of such amounts for
Federal income tax purposes), shall be deemed to reflect Roth Elective Savings
Contributions for purposes of this Plan to the extent such contributions were
treated as designated Roth contributions made under Code Section 402A by such
Prior Plan or other plan, and shall be deemed to reflect After-Tax Savings
Contributions for purposes of this Plan to the extent such amounts were made
under such Prior Plan or other plan on an “after-tax” basis (i.e., after the
Participant was deemed in receipt of such amounts for Federal income tax
purposes) but not as designated Roth contributions.
(b)    Further, to the extent any amounts allocated to a Participant’s Savings
Account under this Plan reflect contributions made under any Prior Plan or other
plan at the election of the Participant (not including matching-type
contributions), such amounts shall be deemed to reflect Basic Savings
Contributions for purposes of this Plan to the extent employer matching
contributions were made by reason of such amounts under such Prior Plan or other
plan and shall

57



--------------------------------------------------------------------------------



be deemed to reflect Additional Savings Contributions for purposes of this Plan
to the extent no such employer matching contributions were made by reason of
such amounts under such Prior Plan or other plan.
7.2    Matching Accounts and Allocation of Matching Contributions Thereto.
7.2.1    The Committee shall establish and maintain a separate bookkeeping
account, called herein a “Matching Account,” for each Participant. Except as
otherwise provided in the Plan, the Committee shall, for each Plan Year which
begins on or after the Effective Amendment Date, allocate as of the last day of
such Plan Year to a Participant’s Matching Account all of the Matching
Contributions made to the Trust on behalf of the Participant for such Plan Year.
7.2.2    In addition, any and all amounts which were (i) attributable to
contributions made by the Employer under the prior matching contribution or
employee stock ownership portions of a Prior Plan for a Participant prior to the
Effective Amendment Date and (ii) credited to the Participant’s account under a
Prior Plan immediately before the Effective Amendment Date shall be deemed to
have been allocated to the Participant’s Matching Account at the time they were
first actually credited to the Participant’s account under a Prior Plan.
Further, any and all amounts transferred to this Plan on behalf of a Participant
from another plan qualified under Section 401(a) of the Code on or after the
Effective Amendment Date shall, to the extent such amounts reflect amounts which
were contributed under the matching contribution or employee stock ownership
portions of such other plan, be deemed to be allocated to the Participant’s
Matching Account as of the date of such transfer.
7.2.3    The Committee shall keep records, to the extent necessary to administer
this Plan properly under the other provisions of the Plan and under the
applicable provisions of the Code, showing the portion of a Participant’s
Matching Account which is attributable to each different type of contribution
reflected in it.
7.3    Rollover Accounts and Allocation of Rollover Contribution Thereto. The
Committee shall establish and maintain a separate bookkeeping account, called
herein a “Rollover Account,” for each Participant who makes a Rollover
Contribution to the Plan. Except as otherwise provided in the Plan, the
Committee shall allocate to a Participant’s Rollover Account any Rollover
Contribution made on or after the Effective Amendment Date to the Trust on
behalf of the Participant as soon as administratively practical after it is
contributed to the Trust. In addition, any and all amounts which were (i)
attributable a Participant’s contributions made prior to the Effective Amendment
Date that were classified as rollover contributions under a Prior Plan and (ii)
credited to the Participant’s account under a Prior Plan immediately before the
Effective Amendment Date shall be deemed to have been allocated to the
Participant’s Rollover Account at the time they were first actually credited to
the Participant’s account under a Prior Plan. The Committee shall keep records,
to the extent necessary to administer this Plan properly under the other
provisions of the Plan and under the applicable provisions of the Code, showing
the portion of a Participant’s Rollover Account which is attributable to each
different type of contribution reflected in it (e.g., pre-tax contributions,
Roth designated contributions, or after-tax contributions).
7.4    Retirement Income Accounts. The Committee shall establish and maintain a
separate bookkeeping account, called herein a “Retirement Income Account,” for
each Participant for whom

58



--------------------------------------------------------------------------------



amounts are allocable to such account under the provisions of this Section 7.4.
Any and all amounts which were (i) attributable to contributions made by the
Employer under the regular profit sharing contribution portion of a Prior Plan
prior to the Effective Amendment Date and (ii) credited to the Participant’s
account under a Prior Plan immediately prior to the Effective Amendment Date
shall be deemed to have been allocated to the Participant’s Retirement Income
Account at the time they were first actually credited to the Participant’s
account under a Prior Plan. Further, any and all amounts transferred to this
Plan on behalf of a Participant from another plan qualified under Section 401(a)
of the Code on or after the Effective Amendment Date shall, to the extent such
amounts reflect amounts which were contributed under a regular profit sharing
portion of such other plan, be deemed to be allocated to the Participant’s
Retirement Income Account as of the date of such transfer. For purposes hereof,
a “regular profit sharing portion” of a Prior Plan or other plan refers to the
part of any profit sharing plan which is not attributable to contributions made
by or at the election of a participant, to matching contributions made with
respect to such participant-elected contributions, or to contributions made
under an employee stock ownership plan feature. The Committee shall keep
records, to the extent necessary to administer this Plan properly under the
other provisions of the Plan and under the applicable provisions of the Code,
showing the portion of a Participant’s Retirement Income Account which is
attributable to contributions of each different plan reflected in it.
7.5    Allocation of Forfeitures. Any forfeitures from Accounts arising under
any of the provisions of the Plan during any Plan Year shall be allocated to
other Accounts pursuant to and in accordance with Section 9.5 below.
7.6    Maximum Annual Addition to Accounts. A Participant’s Accounts held under
the Plan shall be subject to the maximum annual addition limits of Article 7A
below.
7.7    Investment of Accounts. A Participant’s Accounts held under the Plan
shall be invested in accordance with Article 7B below.
7.8    Allocation of Income and Losses of Investment Funds to Accounts.
7.8.1    Each Investment Fund shall be valued at its fair market value on a
daily basis by the Trustee (or any other party designated for this purpose by
the Committee). Each Account which has amounts allocable thereto invested at
least in part in any such Investment Fund shall be credited with the income of
such Investment Fund, and charged with its losses, by any reasonable accounting
method approved by the Committee for this purpose. For purposes of the Plan, any
income of any such Investment Fund is deemed to include all income and realized
and unrealized gains of such Investment Fund; similarly, for purposes of this
Plan, any losses of an Investment Fund are deemed to include all expenses and
realized and unrealized losses of the Investment Fund.
7.8.2    As is indicated before in the Plan, the Committee shall keep records,
to the extent necessary to administer this Plan properly under the other
provisions of this Plan and under the applicable provisions of the Code, showing
the portion of each Account which is attributable to each different type of
contribution or to contributions under each different plan applicable to such
Account. In general, a pro rata portion of any income or losses of an Investment
Fund which is allocated under the foregoing provisions of this Section 7.8 to an
Account shall, when appropriate, be further allocated to any portion of such
Account for which a separate record is being maintained

59



--------------------------------------------------------------------------------



by the Committee. As a result, any reference in the provisions of the Plan to a
portion of a Participant’s Account which is attributable to a specific type of
contribution or to contributions previously made under a specific plan shall be
deemed to be referring to the balance of the portion of such Account which
reflects not only such specific type of contribution or contributions previously
made under such specific plan allocated to such Account but also the income or
losses allocated to such Account by reason of such specific type of contribution
or contributions previously made under such specific plan.
7.8.3    Further, when the investment of two or more Accounts in the available
Investment Funds is determined on an aggregate basis by a Participant under
later provisions of the Plan, the Committee shall keep records, to the extent
necessary to administer this Plan under the applicable provisions of this Plan
and under the applicable provisions of the Code, showing the interest of each
such Account in each such Investment Fund. In general, when the investment of
two or more Accounts in the available Investment Funds is determined on an
aggregate basis, each such Account will be considered to be invested in a pro
rata portion of each different Investment Fund investment made on such aggregate
basis.
7.9    Loans to Participants. Notwithstanding any other provision of the Plan to
the contrary, loans shall be made to Participants in accordance with the
following subsections of this Section 7.9.
7.9.1    Subject to the following subsections of this Section 7.9, a Participant
may request a loan be made to him or her from the Plan in accordance with the
provisions of this Section 7.9. The Committee shall approve or deny any request
for a loan under the following subsections of this Section 7.9. The Trust shall
provide any requested loan approved by the Committee.
7.9.2    Only one loan made under the Plan to a Participant may be outstanding
at any point in time. As a result, no loan shall be granted to a Participant
under the Plan unless any prior loan made by the Plan to the Participant has
been fully paid by the Participant prior to the date that the new loan is made.
In this regard, any loan made by the Plan to a Participant may not be used to
pay off a prior outstanding loan made by the Plan to such a Participant.
7.9.3    The amount of any loan made under the Plan to a Participant may not be
less than $500 and may not exceed the lesser of: (i) $50,000 (reduced by the
highest outstanding balance of loans made from the Plan to the Participant
during the one year period ending on the day before the date of the loan); or
(ii) 50% of the portions of the Participant’s Accounts in which the Participant
is then vested under the other provisions of the Plan.
7.9.4    Each loan made to a Participant from the Plan shall bear a rate of
interest for the entire term of the loan equal to a rate or rates to be
determined by the Committee and to be generally based on the interest rate or
rates used on commercial loans which are comparable in risk and return to the
subject loan at the time the loan is made.
7.9.5    Each loan made to a Participant from the Plan shall be adequately
secured by a portion of the Participant’s Accounts under the Plan, up to but not
in excess of 50% of the vested portion of the Participant’s Accounts under the
Plan, with such specific portion being determined by the Committee. Also, the
Committee may require that the loan be paid by means of

60



--------------------------------------------------------------------------------



payroll deductions to the extent feasible and that the Participant agree to give
the Employer the right to deduct from the Participant’s salary or wages as
payable the amounts necessary to make payments to the Plan on such loan and the
right to forward such amounts to the Trust on behalf of the Participant as
payments on such loan are due.
7.9.6    The term of any loan made to a Participant from the Plan shall not
extend beyond five years. Further, the term of any loan made to a Participant
from the Plan shall not be less than one year. In this regard, in limited
situations permitted under procedures adopted by the Committee when the term of
the loan made to a Participant from the Plan is short enough that each required
loan payment is very small, the Committee may permit the term of such loan to be
extended at the request of the Participant and the required loan payments for
the remainder of the loan’s amended term shall be reamortized accordingly,
provided that the term of such loan may not extend beyond five years from the
original date on which the loan is made. Such extension of the loan’s term shall
not be deemed to constitute a new loan for purposes of the Plan.
7.9.7    Payments of principal and interest on any loan made to a Participant
from the Plan shall be made according to a definite payment schedule, which
generally shall call for payments each payroll period but in no event shall call
for payments to be made on a basis slower than on a quarterly basis.
7.9.8    The entire unpaid balance of any loan made to a Participant under the
Plan and all accrued interest under the loan shall become immediately due and
payable without notice or demand, and in default, upon the occurrence of either
of the following: (i) the failure to make any payment of principal or interest
on the loan or any other payment required under the loan by the date it is due
(and within any grace period permitted under the written loan policy of the
Committee referred in the following subsections of this Section 7.9); or (ii)
the date on which the Plan pursuant to its terms otherwise begins distributing
any part of the Participant’s vested Accounts under the Plan (or, if earlier,
the expiration of any grace period set forth in the written loan policy of the
Committee referred to in the following subsections of this Section 7.9 which
begins on the first date by which the Plan pursuant to its terms could otherwise
begin distributing the Participant’s entire vested Accounts under the Plan if
applicable requests and consents were given for such distribution).
7.9.9    In the event of a default on any loan made to a Participant from the
Plan, foreclosure on the loan and the attachment of the security under the loan
by the Plan shall be made when, but not until, an event occurs which, under the
other terms of the Plan, would otherwise allow the complete distribution of the
Participant’s vested Accounts under the Plan (if all applicable requests and
consents were given for such distribution). A foreclosure on the portion of the
Participant’s vested Accounts which are being used as security for the loan
shall be deemed to be an actual distribution of such portion of the
Participant’s Accounts at the time of such foreclosure. However, any outstanding
loan balance plus accrued interest may be taxable upon such default if required
under the provisions of Section 72(p) of the Code, regardless of whether or not
the loan has been foreclosed and the security as to the loan has been attached
by the Plan. Interest shall continue to accrue for Plan purposes (but not
necessarily for purposes of Section 72(p) of the Code) until a loan is paid in
full or until a distributable event occurs under the foregoing provisions,
regardless of the taxability of the loan.

61



--------------------------------------------------------------------------------



7.9.10    Notwithstanding any of the foregoing provisions of this Section 7.9,
no loans may be made: (i) to a Participant who is not an Employee, except for a
Participant who is a party in interest (within the meaning of Section 3(14) of
ERISA) with respect to the Plan; (ii) to a beneficiary of a Participant under
the Plan; or (iii) to an alternate payee (as defined in ERISA Section 206(d)(3)
and Code Section 414(p)) who has an interest in the Plan pursuant to a qualified
domestic relations order (also as defined in ERISA Section 206(d)(3) and Code
Section 414(p)). In the event a Participant who is not an Employee but who is a
party in interest with respect to the Plan requests a loan, the provisions of
this Section 7.9 shall apply to such loan, except that: (i) the Participant
shall be allowed to make each required payment under the loan in cash or by
check; and (ii) the loan shall not be in default merely because the Participant
has ceased to be an Employee (when he or she has not yet received his or her
entire vested Accounts under the Plan).
7.9.11    The expenses of originating and processing any loan, as determined by
the Committee, shall be charged to the Participant and shall have to be paid by
him or her to the Trust in order for the loan to be made.
7.9.12    A Participant shall be required to sign a promissory note and security
agreement and any other documents deemed necessary by the Committee to carry out
the terms of any loan made to the Participant from the Plan.
7.9.13    Unless otherwise provided by agreement between the Participant and the
Committee, the principal amount of any loan made by the Plan to the Participant
shall be charged, and the value of any payments made to the Plan on such loan
credited, (i) first to the portion of the Participant’s Savings Account which is
attributable to his or her Pre-Tax Elective Savings Contributions made under the
Plan; (ii) second, to the extent still necessary, to the portion of the
Participant’s Savings Account which is attributable to his or her Roth Elective
Savings Contributions made under the Plan; (iii) third, to the extent still
necessary, to the Participant’s Matching Account; (iv) fourth, to the extent
still necessary, to the Participant’s Retirement Income Account; (v) fifth, to
the extent still necessary, to the Participant’s Rollover Account; and (6)
sixth, to the extent still necessary, to the portion of the Participant’s
Savings Account which is attributable to his or her After-Tax Savings
Contributions made under the Plan. Further, any payment on the loan shall, to
the extent it is credited to an Account of the Participant, be invested in the
Investment Fund or Funds in the same manner as new contributions to such Account
are being invested. Notwithstanding any other provision of the Plan to the
contrary, any Account of a Participant shall not share in the other income and
losses of the Trust to the extent that the Account has been charged by reason of
a loan made pursuant to this Section 7.9; and no loan made to a Participant
under the Plan or payments thereon shall be charged or credited to the Accounts
of any other Participants. Instead, for purposes of the Plan, any loan made to a
Participant shall be considered as a separate Investment Fund in which a portion
of the Participant’s Accounts is invested (and in which no other Accounts are
invested).
7.9.14    If any Participant who is requesting a loan from the Plan is married
at the time of the loan, then, to the extent such loan is being charged under
Subsection 7.9.13 above to his or her Retirement Income Account (and, if
applicable, the portion of any other Accounts that are attributable to the
Participant’s participation prior to the Effective Amendment Date in the David’s
Bridal, Inc. 401(k) Plan), a written consent of his or her spouse to the loan
shall be required to be made within the 180 day period ending on the effective
date of the loan. Such written consent

62



--------------------------------------------------------------------------------



of his or her spouse must acknowledge the effect on the Participant’s benefits
under the Plan of such loan and be witnessed by a notary public. The provisions
of this Subsection 7.9.14 shall not only be effective as of the Effective
Amendment Date but shall also, for each Prior Plan that was in effect on January
1, 2007, be effective as of January 1, 2007 with respect to any distribution
made under the Plan on or after such date.
7.9.15    The Committee shall be the party responsible for administering the
loan program provided for under this Section 7.9. The Committee shall provide
for a written loan policy which sets forth further and more detailed rules
concerning loans made to Participants under the Plan, provided that such written
loan policy is not inconsistent with any of the other provisions set forth in
this Section 7.9. Such written loan policy shall include but not be limited to
rules concerning procedures for requesting and repaying loans, times when loans
may be paid, and any other matters required to be in such loan policy pursuant
to the provisions of Department of Labor Regulations Section 2550.408b-1. Such
loan policy may also provide, but not be limited to, rules for granting a
suspension of required loan payments under the loan or any adjustment in the
installments as to the loan when a Participant is on a leave of absence without
pay or at a rate of pay (after income and employment tax withholding) that is
less than the amount of the installment payments otherwise required on the loan.
Any such written loan policy shall be deemed a part of this Plan and
incorporated by reference herein.
7.10    Deduction of Benefit Payments, Forfeitures, and Withdrawals. Any benefit
payment, forfeiture, or withdrawal made from the balance of an Account of a
Participant under the provisions of the Plan shall be deducted, as of the date
of such payment, forfeiture, or withdrawal, from such Account. If such Account
is invested in more than one Investment Fund and such payment, forfeiture, or
withdrawal is of less than the entire balance in such Account, then, except to
the extent otherwise provided by accounting rules adopted by the Committee, the
value of the investment of such Account among the Investment Funds will be
reduced on a pro-rata basis (i.e., in the proportion that the balance of such
Account then invested in each Investment Fund bears to the total balance of such
Account then invested in all such Investment Funds) to reflect the amount of
such payment, forfeiture, or withdrawal.
7.11    Account Balances. For purposes of the Plan, the balance or value of any
Account as of any specific date shall be deemed to be the net sum of amounts
allocated or credited to, and charged or deducted from, such Account on or
before such date under the provisions of the Plan. No Participant, however,
shall acquire any right or interest in a specific asset of the Trust merely as a
result of any allocation provided for in the Plan, other than as expressly set
forth in the Plan.
7.12    Vested Rights. A Participant shall be deemed vested in (i.e., have a
nonforfeitable right to) his or her Accounts (and the balances therein) only in
accordance with the following subsections of this Section 7.12.
7.12.1    A Participant shall be fully vested at all times in his or her Savings
Account and any Rollover Account of his or hers.
7.12.2    Except as is otherwise provided in Subsection 7.12.5 below, a
Participant who was a participant in a Prior Plan (other than the May Profit
Sharing Plan) on or before March

63



--------------------------------------------------------------------------------



31, 1997 and who was a Participant in a Prior Plan on August 31, 2008 shall be
fully vested at all times in any Matching Account of his or hers.
7.12.3    Except as is otherwise provided in the following paragraphs of this
Subsection 7.12.3 or in Subsection 7.12.4 or 7.12.5 below, a Participant who is
not described in Subsection 7.12.2 above shall have no (a 0%) vested interest in
any Matching Account of his or hers as of any specific date if he or she has not
been credited with at least two years of Vesting Service by such date and shall
have a 100% vested interest in any Matching Account of his or hers as of any
specific date if he or she has been credited with at least two years of Vesting
Service by such date.
(a)    Notwithstanding the foregoing provisions of this Subsection 7.12.3, a
Participant to whom this Subsection 7.12.3 applies shall be fully vested in any
Matching Account of his or hers if he or she attains his or her Normal
Retirement Age, incurs a Total Disability, or dies while, in any such case,
still an Employee.
(b)    In addition, and also notwithstanding the foregoing provisions of this
Subsection 7.12.3, a Participant to whom this Subsection 7.12.3 applies shall be
fully vested in any Matching Account of his or hers if he or she ceases to be an
Employee by reason of the closing or sale (not including the merger into any
Affiliated Employer or into any division or facility of an Affiliated Employer)
of any Affiliated Employer (or any division or facility of an Affiliated
Employer) while he or she is employed by such Affiliated Employer (or division
or facility of such Affiliated Employer).
7.12.4    Notwithstanding the requirements of Subsection 7.12.3 above and except
as is otherwise provided in the following paragraphs of this Subsection 7.12.4,
a Participant who both (i) is not described in Subsection 7.12.2 above and (ii)
is a non-qualified automatic contribution eligible collectively bargained
Participant (as defined in Subsection 5.1.7(g) above) shall have a vested
interest in any Matching Account of his or hers as of any specific date equal to
a percentage (for purposes of this Subsection 7.12.4, the “vested percentage”)
of such Account, determined in accordance with the immediately following
schedule (based upon his or her years of Vesting Service completed to the
subject date):
Years of Vesting Service
Less than 2
2 but less than 3
3 but less than 4
4 but less than 5
5 but less than 6
6 or more
Vested Percentage
       0%
     20%
     40%
     60%
     80%
   100%



(a)    Notwithstanding the foregoing provisions of this Subsection 7.12.4, a
Participant to whom this Subsection 7.12.4 applies shall be fully vested in any
Matching Account

64



--------------------------------------------------------------------------------



of his or hers if he or she attains his or her Normal Retirement Age, incurs a
Total Disability, or dies while, in any such case, still an Employee.
(b)    In addition, and also notwithstanding the foregoing provisions of this
Subsection 7.12.4, a Participant to whom this Subsection 7.12.4 applies shall be
fully vested in any Matching Account of his or hers if he or she ceases to be an
Employee by reason of the closing or sale (not including the merger into any
Affiliated Employer or into any division or facility of an Affiliated Employer)
of any Affiliated Employer (or any division or facility of an Affiliated
Employer) while he or she is employed by such Affiliated Employer (or division
or facility of such Affiliated Employer).
(c)    Further, and also notwithstanding the foregoing provisions of this
Subsection 7.12.4, a Participant to whom this Subsection 7.12.4 applies and who
prior to the Effective Amendment Date was eligible to participate in the May
Profit Sharing Plan and had an account under the May Profit Sharing Plan
transferred to this Plan by reason of the merger of the May Profit Sharing Plan
into the Plan as of the Effective Amendment Date (for purposes of this
Subsection 7.12.4, a “Prior May Participant”) shall be fully vested in any
Matching Account of his or hers if he or she attains at least age 65, or both
attains at least 55 and completes at least five years of Vesting Service, while
in either case still an Employee.
7.12.5    Except as is otherwise provided in Subsection 7.12.6 below, a
Participant shall be fully vested at all times in any Retirement Income Account
of his or hers.
7.12.6    Notwithstanding any of the provisions of Subsection 7.12.3, 7.12.4, or
7.12.5 above, any Participant who fails to complete at least one Hour of Service
on or after the Effective Amendment Date shall have a vested interest in any
Matching Account and/or Retirement Income Account of his or hers to the extent,
and only to the extent, provided under each and any Prior Plan in which the
amounts reflected in such Account or Accounts were credited (in accordance with
the provisions of the Prior Plan as in effect at the time the Participant ceased
to be an employee for purposes of such Prior Plan).
7.13    Voting of Macy’s Common Shares Held in Investment Fund. Any common
shares of Macy’s (for purposes of this Section 7.13, “Common Shares”) which are
held in the Macy’s Stock Fund shall be voted by the Trustee, on any matter on
which Common Shares have a vote (for purposes of this Section 7.13, the “subject
matter”), in the manner directed by the Participants pursuant to the following
subsections of this Section 7.13.
7.13.1    Each Participant who has any portion of his or her Accounts invested
in the Macy’s Stock Fund as of the record date used by Macy’s to determine the
Common Shares eligible to vote on the subject matter (for purposes of this
Section 7.13, the “subject record date”) may direct the Trustee as to how a
number of the Common Shares held in the Macy’s Stock Fund as of the subject
record date are to be voted on the subject matter. The number of Common Shares
subject to the Participant’s direction shall be equal to the product produced by
multiplying the total number of Common Shares held in the Macy’s Stock Fund as
of the subject record date by a fraction. Such fraction shall have a numerator
equal to the value of the portion of the Participant’s Accounts which are
invested in the Macy’s Stock Fund determined as of the subject record date and a
denominator equal to the total value of the Macy’s Stock Fund as of the subject
record date.

65



--------------------------------------------------------------------------------



7.13.2    The Trustee shall vote those Common Shares held in the Macy’s Stock
Fund for which a vote on the subject matter is not determined under the
provisions of Subsection 7.13.1 above (because certain Participants fail to
direct the Trustee as to the manner in which the Common Shares held in the
Macy’s Stock Fund that are subject to their direction under the provisions of
Subsection 7.13.1 above are to be voted with respect to the subject matter in
accordance with the provisions of Subsection 7.13.1 above) in the same
proportions as it votes the Common Shares held in the Macy’s Stock Fund for
which a vote on the subject matter is determined under the provisions of
Subsection 7.13.1 above.
7.13.3    In connection with the vote of Common Shares held in the Macy’s Stock
Fund with respect to the subject matter, (i) the Trustee and the Committee shall
take such steps as are necessary to ensure that the applicable Participants who
are entitled to give voting instructions under the foregoing subsections of this
Section 7.13 have received necessary and accurate information as to the subject
matter, (ii) the Trustee and the Committee shall take such steps as are
necessary to ensure that such Participants are not subject to undue and improper
pressure in making voting instructions or to any other improper outside
influences that would affect the independence of such instructions, and (iii)
the Trustee and the Committee shall take such steps as are necessary to ensure
that the provisions of this Section 7.13 are fairly implemented. Furthermore, in
the event that the Trustee determines that the vote of any number of Common
Shares held in the Macy’s Stock Fund as to the subject matter in accordance with
Subsection 7.13.2 above would otherwise violate the provisions of Section 404(a)
or any other section of ERISA, then, notwithstanding Subsection 7.13.2 above,
the Trustee shall vote such Common Shares (the vote for which under Subsection
7.13.2 above would, as is determined by the Trustee, otherwise violate Section
404(a) or any other section of ERISA) in accordance with its own fiduciary
determination and without regard to the procedures described in Subsection
7.13.2 above.
7.13.4    Before any annual or special meeting of Macy’s shareholders, the
Trustee, the Committee, or a Committee representative will provide (by any
method by which proxy material could be provided Macy’s shareholders, including
the notice and access model permitted by rules of the U.S. Securities and
Exchange Commission) each Participant who is entitled to direct the vote of any
Common Shares held in the Macy’s Stock Fund on a matter being voted on at such
meeting a form allowing the Participant to instruct the Trustee as to how to
vote such Common Shares on such matter.

66



--------------------------------------------------------------------------------



ARTICLE 7A
MAXIMUM ANNUAL ADDITION LIMITS
7A.1    General Maximum Annual Addition Limit Rules. Subject to the other
provisions of this Article 7A but notwithstanding any other provision of the
Plan to the contrary, in no event shall the annual addition to a Participant’s
accounts for any limitation year exceed the lesser of (i) the defined
contribution dollar limitation for such limitation year, as defined in
Subsection 7A.1.1 below, or (ii) the defined contribution compensation
limitation for such limitation year, as defined in Subsection 7A.1.2 below.
7A.1.1    For purposes of this Section 7A.1, the “defined contribution dollar
limitation” for any limitation year is the dollar amount set forth in Section
415(c)(1)(A) of the Code, as such amount is adjusted under Code Section 415(d)
by the Secretary of the Treasury or his or her delegate for such limitation
year.
7A.1.2    For purposes of this Section 7A.1, the “defined contribution
compensation limitation” for any limitation year is a dollar amount equal to
100% of the Participant’s compensation for such limitation year.
The part, if any, of the annual addition attributable to contributions to a
defined benefit plan for medical benefits under Code Section 401(h) or to
contributions to a welfare benefit fund for funding for post-retirement medical
benefits under Code Section 419A(d) shall not be applied against the limit set
forth in Subsection 7A.1.2 above, however.
7A.2    Necessary Terms. For purposes of the rules set forth in this Article 7A,
the terms set forth in the following subsections of this Section 7A.2 shall
apply.
7A.2.1    The “annual addition” to a Participant’s accounts for a limitation
year for purposes of this Plan shall be determined under the provisions of the
Code (and mainly Code Section 415(c)(2) and Treasury Regulations Section
1.415(c)-1)) in effect for such limitation year.
(a)    In general, the annual addition is generally the sum of employer
contributions, employee contributions, and forfeitures allocated to the
Participant’s accounts for such limitation year under each defined contribution
plan (as defined in Code Section 414(i)) maintained by one or more Affiliated
Employers that is a plan described in Code Section 401(a) which includes a trust
exempt from tax under Code Section 501(a), a simplified employee pension
described in Code Section 408(k), or mandatory employee contributions made by
the Participant to a defined benefit plan, plus any contributions made on behalf
of the Participant for such limitation year under Code Section 415(1) or Code
Section 419A(d) (e.g., contributions to a defined benefit plan for medical
benefits or contributions on behalf of a key employee to a welfare benefit fund
for funding for post-retirement medical benefits) under defined benefit plans or
welfare benefit funds maintained by the Affiliated Employers.
(b)    However, any catch-up contributions made by a Participant to the Plan in
accordance with the Plan’s provisions applicable to catch-up contributions (as
described in Code Section 414(v)), any Rollover Contributions of a Participant,
any restoration of a Participant’s accounts under Section 9.4, 11.2, or 17.5
below or a similar Plan provision, or any repayment of a

67



--------------------------------------------------------------------------------



loan made under Section 7.9 above or a similar provision of the Plan shall not
be considered part of an annual addition for the limitation year in which the
contributions, restorations, or repayments occur.
7A.2.2    A Participant’s “compensation” shall, for purposes of the restrictions
of this Article 7A, refer to his or her Compensation as defined in Subsection
2.1.6 above.
7A.2.3    The “limitation year” for purposes of the restrictions under this
Article 7A shall be the Plan Year.
7A.3    Combining of Plans. If any other defined contribution plans (as defined
in Section 414(i) of the Code) in addition to this Plan are maintained by one or
more Affiliated Employers, then the limitations set forth in this Article 7A
shall be applied as if this Plan and such other defined contribution plans are a
single plan. If any reduction or adjustment in a Participant’s annual addition
is required by this Article 7A, such reduction or adjustment shall when
necessary be made to the extent possible under any of such other defined
contribution plans in which a portion of the annual addition was allocated to
the Participant’s account as of a date in the applicable limitation year which
is later than the latest date in such year as of which any portion of the annual
addition was allocated to the Participant’s account under this Plan (provided
such other plan or plans provide for such reduction or adjustment in such
situation). To the extent still necessary, such reduction or adjustment shall be
made under this Plan.



68



--------------------------------------------------------------------------------



ARTICLE 7B
INVESTMENT OF ACCOUNTS
7B.1    General Rules for Investment of Accounts. All of a Participant’s
Accounts shall be invested in the manner provided under and in accordance with
the following subsections of this Section 7B.1.
7B.1.1    Each Participant may elect, to be effective as of the next Pay Day of
the Participant by which the Committee can reasonably put such election into
effect, to invest, as soon as practical after they are made, the Savings
Contributions, Matching Contributions, and Rollover Contributions made by or for
the Participant to the Plan (for purposes of this Subsection 7B.1.1, his or her
“future contributions”) in 1% increments among any or all of the Investment
Funds. Notwithstanding the foregoing, the Participant may not elect that more
than 25% of his or her future contributions will be invested in the Macy’s Stock
Fund.
7B.1.2    If a Participant never makes any election as to the investment of his
or her future contributions, then he or she shall be deemed to have elected to
invest his or her future contributions in one of the Investment Funds that is
chosen by the Committee to act as a “default” Investment Fund for purposes of
the Plan, until the Participant affirmatively changes such election under
Subsection 7B.1.1 above.
7B.1.3    Each Participant may at any time elect, to be effective as of the next
day by which the Committee can reasonably put such election into effect, to
change the investment of the then balance of his or her Accounts (including for
this purpose the portion of his or her Accounts attributable to the Savings
Contributions, Matching Contributions, and Rollover Contributions made by or for
him or her prior to such election) in 1% increments among any or all of the
Investment Funds. Notwithstanding the foregoing, such election may not result in
an increase in the proportion of the then balance of the Participant’s Accounts
invested in the Macy’s Stock Fund if, after the increase, over 25% of such then
Account balance would be invested in the Macy’s Stock Fund.
7B.1.4    Unless a Participant changes the investment of the balance of his or
her Accounts as of any date under the provisions of Subsection 7B.1.3 above, any
net income arising under an Investment Fund and allocable to the Participant’s
Accounts shall be reinvested in such Investment Fund.
7B.1.5    Any election made by a Participant under the provisions of Subsection
7B.1.1 or 7B.1.3 above must be made by a communication to a Plan representative
under a telephonic or electronic system approved by the Committee or by any
other method approved by the Committee. If such election is made by a telephonic
or electronic communication, it shall be confirmed in writing by the Plan
representative to the Participant.
7B.1.6    The Committee may, in its discretion and under administrative rules it
adopts, treat a Participant’s election that was made under a Prior Plan, was in
effect immediately prior to the Effective Amendment Date, and concerned the
investment of his or her future contributions and/or his or her balance of his
or her plan accounts as an investment election made under the foregoing
subsections of this Section 7B.1 and as effective as of the Effective Amendment
Date,

69



--------------------------------------------------------------------------------



provided such Prior Plan investment election applied to the same types of
Investment Funds as apply under the Plan as of the Effective Amendment Date.
7B.1.7    Whenever a Participant makes an election (or is deemed to make an
election) under the foregoing subsections of this Section 7B.1 as to the
investment of his or her future contributions or the then balance of his or her
Accounts, then his or her future contributions or the then balance of his or her
Accounts, as the case may be, shall continue to be invested in accordance with
such election until the Participant subsequently elects a change as to such
investment under the foregoing subsections of this Section 7B.1.
7B.2    Investment Funds. Several Investment Funds shall be maintained in the
Trust Fund for the investment of Plan funds.
7B.2.1    As is indicated in Subsection 2.1.14 above, an “Investment Fund” means
a separate commingled investment fund (including a common or collective trust
fund or a mutual fund) , or a separate investment option available under the
Plan that permits a Participant to individually direct the investment of all or
part of his or her Accounts (and the contributions allocable to his or her
Accounts) among many different mutual funds or other publicly offered
investments pursuant to a brokerage-like account, which is used for the
investment of assets of the Plan.
7B.2.2    Each of the Investment Funds shall have a specific investment focus
and party or parties directing its investments or a specific investment method,
which in all cases is chosen by the Committee or an investment committee
appointed under the provisions of the Trust.
7B.2.3    The Committee can eliminate and/or add Investment Funds for purposes
of the Plan for any reason and at any time. Each Investment Fund is subject to
all of the terms of the Trust Fund.
7B.2.4    One of the Investment Funds shall be referred to in this Plan as the
“Macy’s Stock Fund” and shall invest primarily in common shares of Macy’s,
except that a portion of such Investment Fund may invest in certain cash
equivalents.
7B.3    Diversification Requirements. In line with the foregoing provisions of
this Article 7B and to ensure that the Plan meets the diversification
requirements of Code Section 401(a)(35), the following subsections of this
Section 7B.3 shall apply to the Plan. The provisions of this Section 7B.3 shall
not only be effective as of the Effective Amendment Date but shall also, for
each Prior Plan that was in effect on January 1, 2007, be effective as of
January 1, 2007 with respect to Plan Years beginning on or after such date.
7B.3.1    With respect to any Participant (which, for purposes of this Section
7B.3 shall be deemed to include an alternate payee under a qualified domestic
relations order, as defined in Section 206(d)(3) of ERISA and Section 414(p) of
the Code, who has an Account under the Plan and a beneficiary of a deceased
Participant), if any portion of the Participant’s Accounts under the Plan
(regardless of the contributions reflected in such Account portion) is invested
in securities of any Affiliated Employer (for purposes of this Section 7B.3,
“employer securities”), then the Participant may elect to divest those employer
securities, and reinvest an equivalent amount in other investment options
available under the Plan, effective as of the next day by which the Committee

70



--------------------------------------------------------------------------------



can reasonably put such election into effect (and in no event shall the time for
divestment and reinvestment be limited under the Plan to less than periodic,
reasonable opportunities occurring no less frequently than quarterly).
7B.3.2    The Plan shall offer at least three Investment Funds that do not hold
employer securities to serve as investment options to which a Participant may
direct the proceeds from the divestment of employer securities. Each of such
three or more Investment Funds must be diversified and have materially different
risk and return characteristics.
7B.3.3    Except as provided in the following provisions of this Subsection
7B.3.3, the Plan shall not impose, either directly or indirectly, restrictions
or conditions with respect to the investment of employer securities that are not
imposed on the investment of other assets of the Plan. For this purpose, a
restriction or condition with respect to employer securities means a restriction
on a Participant’s right to divest an investment in employer securities that is
not imposed on a Plan investment that is not employer securities (ignoring the
tax consequences that results from a Participant’s divestment of an investment
in employer securities) or a benefit that is conditioned on investment in
employer securities. Notwithstanding the immediately preceding sentence, the
Plan may impose any restriction or condition described in the following
paragraphs:
(a)    a restriction or condition on the divestiture of employer securities that
is either required in order to ensure compliance with applicable securities laws
or is reasonably designed to ensure compliance with applicable securities laws;
(b)    a restriction or condition on the extent to which the balance of a
Participant’s Accounts can be invested in employer securities, provided the
limitation applies without regard to a prior exercise of rights to divest
employer securities (for example, a restriction on the percent of the
Participant’s Account balances that may be invested in employer securities);
(c)    a reasonable restriction on the timing and number of investment elections
that a Participant can make to invest in employer securities, provided that the
restrictions are designed to limit short-term trading in the employer securities
(for example, a restriction that a Participant may not elect to invest in
employer securities if the Participant has elected to divest employer securities
within a short period of time, such as seven days, prior to the election to
invest in employer securities);
(d)    a condition that fees will be imposed on other investment options that
are not imposed on the investment in employer securities or that a reasonable
fee will be imposed for the divestment of employer securities; and
(e)    any other restriction or condition that is permitted to be imposed by the
Plan under Treasury Regulations Section 1.401(a)(35)-1(e)(2) and (3) or by other
guidance of the Commissioner of Internal Revenue that is authorized under
Treasury Regulations Section 1.401(a)(35)-1(e)(4).
7B.3.4    Notwithstanding any other provision of this Section 7B.3 which might
be read to the contrary, an Investment Fund available under the Plan shall not
be treated as holding employer securities for purposes of this Section 7B.3 to
the extent the employer securities are held

71



--------------------------------------------------------------------------------



indirectly as part of a broader fund that is (i) a regulated investment company
described in Code Section 851(a), (ii) a common or collective trust fund or
pooled investment fund maintained by a bank or trust company supervised by a
State or a Federal agency, (iii) a pooled investment fund of an insurance
company that is qualified to do business in a State, or (iv) any other
investment fund designated by the Commissioner of Internal Revenue in revenue
rulings, notices, or other guidance published in the Internal Revenue Bulletin;
provided that any such Investment Fund has stated investment objectives and is
independent of every Affiliated Employer. In this regard, any such Investment
Fund shall not be considered to be independent of an Affiliated Employer for any
Plan Year if the aggregate value of the employer securities held in the fund is
in excess of 10% of the total value of all of the fund’s investments as of the
end of the preceding Plan Year.

72



--------------------------------------------------------------------------------



ARTICLE 8
WITHDRAWALS DURING EMPLOYMENT
8.1    Withdrawals of After-Tax Savings and Rollover Contributions.
8.1.1    Upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee), a
Participant may elect to withdraw from his or her Savings Account any portion of
the then value of such Account which is attributable to his or her After-Tax
Savings Contributions which are treated under other provisions of the Plan as
Additional Savings Contributions (for purposes of this Section 8.1, the
“After-Tax Additional Savings Contributions”), and/or to withdraw any portion of
the then value of his or her Rollover Account, and which he or she designates in
the election.
8.1.2    Also upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee),
any Participant may, provided that he or she elects at the same time to withdraw
the maximum amount of After-Tax Additional Savings Contributions he or she is
permitted to withdraw under Subsection 8.1.1 above (if any), elect to withdraw
from his or her Savings Account any portion of the then value of such Account
which is attributable to his or her After-Tax Savings Contributions which are
treated under other provisions of the Plan as Basic Savings Contributions and
which he or she designates in the election.
8.1.3    If a withdrawal under Subsection 8.1.1 above and/or Subsection 8.1.2
above is elected, then, subject to Subsection 11.1.2 below, the actual
withdrawal payment shall be distributed in cash to the Participant as soon as
administratively practical after such election.
8.2    Age 59-1/2 and Hardship Withdrawals of Elective Savings Contributions.
8.2.1    Upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee), a
Participant may request a withdrawal from his or her Savings Account of any
portion of the then value of such Account which is attributable to his or her
Pre-Tax Elective Savings Contributions and Roth Elective Savings Contributions
(for purposes of this Section 8.2, collectively referred to as his or her
“Elective Savings Contributions”) and which he or she designates in the
election, so long as, if the Participant has not yet attained age 59-1/2, the
requested amount is not greater than the difference between the dollar amount of
the Elective Savings Contributions previously made on his or her behalf to the
Plan and the amount of Elective Savings Contributions he or she has previously
withdrawn from the Plan. In particular, no Trust income allocated to the
Participant’s Savings Account by reason of his or her Elective Savings
Contributions made to the Plan may be withdrawn pursuant to the provisions of
this Section 8.2 when the withdrawal is made before the Participant has attained
age 59-1/2. Further, no withdrawal may be allowed under this Section 8.2 unless
the withdrawal is requested (i) after the Participant has attained age 59-1/2 or
(ii) because of a hardship.
8.2.2    If such a withdrawal is requested, then, subject to Subsection 11.1.2
below, the actual withdrawal payment shall be distributed in cash to the
Participant as soon as administratively practical after such election, provided
that the Committee or a Committee

73



--------------------------------------------------------------------------------



representative determines such request is to be granted under the rules set
forth in this Section 8.2 (and, if applicable, Section 8.3 below).
8.2.3    Also, any withdrawal made by a Participant under this Section 8.2 shall
be deemed for Plan purposes to consist first of those Elective Savings
Contributions which are treated under other provisions of the Plan as Additional
Savings Contributions and second (only to the extent still necessary) of those
Elective Savings Contributions which are treated under other provisions of the
Plan as Basic Savings Contributions.
8.2.4    Any withdrawal requested under this Section 8.2 because of a hardship
shall be granted by the Committee or a Committee representative if (and only if)
the Committee or the Committee representative determines that the requested
hardship withdrawal meets the requirements set forth in Section 8.3 below.
8.3    Requirements for Hardship Withdrawals. Any withdrawal which is requested
by a Participant under Section 8.2 above because of a hardship must meet the
requirements set forth in the following subsections of this Section 8.3 in order
to be granted by the Committee or a Committee representative.
8.3.1    Any such hardship withdrawal must be requested by the Participant and
certified to be on account of an immediate and heavy financial need of the
Participant. Also, written documentation of the reason for requesting the
withdrawal may be required by the Committee or a Committee representative.
Whether a withdrawal is requested on account of an immediate and heavy financial
need of the Participant shall be determined by the Committee or a Committee
representative on the basis of all facts and circumstances. In this regard, a
withdrawal shall be considered to be requested on account of an immediate and
heavy financial need of the Participant if the request is on account of:
(a)    expenses for (or necessary to obtain) medical care that would be
deductible to the Participant under Section 213(d) of the Code (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);
(b)    costs directly related to the purchase (excluding mortgage payments) of a
principal residence of the Participant;
(c)    the payment of tuition, related educational fees, and room and board
expenses for up to the next twelve months of post-secondary education for the
Participant or his or her spouse, children, or dependents (as defined in Section
152 of the Code but without regard to subsection (b)(1), (b)(2), or (d)(1)(B)
thereof);
(d)    payments necessary to prevent the eviction of the Participant from his or
her principal residence or the foreclosure on the mortgage of the Participant’s
principal residence;
(e)    payments for burial or funeral expenses for the Participant’s deceased
parent, spouse, children, or dependent (as defined in Section 152 of the Code
but without regard to subsection (d)(1)(B) thereof);

74



--------------------------------------------------------------------------------



(f)    expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Section 165 of the
Code (determined without regard to whether the loss exceeds 10% of adjusted
gross income); or
(g)    to the extent not included in any of the foregoing paragraphs, the need
to pay expenses to alleviate the Participant’s severe financial hardship
resulting from extraordinary and unforeseeable circumstances beyond the control
of the Participant.
8.3.2    Any such hardship withdrawal must also be necessary to satisfy the need
for the withdrawal. A withdrawal shall be deemed necessary to satisfy such need
if, and only if, all of the conditions set forth in the following paragraphs of
this Subsection 8.3.2 are certified to by the Participant.
(a)    The withdrawal is not in excess of the amount of the immediate and heavy
financial need of the applicable Participant which has caused the Participant to
request the withdrawal. The amount of an immediate and heavy financial need of
the Participant may include an amount permitted by the Committee under uniform
rules to cover Federal income taxes or penalties which can reasonably be
anticipated to result to the Participant from the distribution.
(b)    The Participant has obtained or is obtaining by the date of the
withdrawal all withdrawals (other than hardship withdrawals) and all nontaxable
(at the time of the loans) loans then available under the Plan and all other
plans of the Affiliated Employers, including any loans then available under
Section 7.9 above and any withdrawal then available under Section 8.1 above.
(c)    The Participant shall be suspended from making employee contributions or
having contributions made by reason of his or her election pursuant to an
arrangement described in Section 401(k) of the Code under the Plan, or any other
plan of the Affiliated Employers which is qualified under Section 401(a) of the
Code, for a six month period beginning on the date on which the withdrawal
payment is made.
(d)    The Participant shall be suspended from making employee contributions or
having contributions made by reason of his or her election under any plan of
deferred compensation of an Affiliated Employer which is not qualified under
Section 401(a) of the Code, including for purposes hereof a stock option or
stock purchase plan, for at least six months after the date on which the
withdrawal payment is made.
(e)    The Participant cannot relieve such need through any other resources.
8.4    Suspension of Savings Contributions as a Result of Hardship Withdrawal.
Notwithstanding any other provision in the Plan to the contrary, the ability of
any Participant who makes a withdrawal under Sections 8.2 and 8.3 above because
of a hardship shall automatically be suspended from making Savings Contributions
under this Plan for the six month period beginning on the date on which the
withdrawal payment is made. The Participant may elect to have Savings
Contributions resume being made on his or her behalf as of any Pay Day which
occurs after the expiration of such six month suspension period only by filing a
new Savings Agreement with a Plan representative an administratively reasonable
number of days prior to such Pay Day. No limit on

75



--------------------------------------------------------------------------------



the Participant’s ability to make Savings Contributions under the Plan after
such six month suspension period has expired shall apply by reason of the
hardship withdrawal taken by the Participant under the Plan.
8.5    Initial 90-Day Withdrawals of Elective Savings Contributions. This
Section 8.5 provides rules under which certain Participants are permitted to
elect to make a withdrawal of default elective contributions from an automatic
contribution arrangement. The provisions of this Section 8.5 shall not only be
effective as of the Effective Amendment Date but shall also, for the Macy’s
Immediate Prior Plan, be effective as of January 1, 2008.
8.5.1    Effective from January 1, 2008 through December 31, 2013, the Macy’s
Immediate Prior Plan provides for an automatic contribution arrangement (as
defined in Treasury Regulations Section 1.414(w)-1(e)(2)). Beginning on the
Effective Amendment Date, Subsection 5.1.8 above provides for a virtually
identical automatic contribution arrangement (as defined in Treasury Regulations
Section 1.414(w)-1(e)(2)), but for a more limited class of Participants.
Beginning on the Effective Amendment Date, Subsection 5.1.7 above provides for a
different but still automatic contribution arrangement (as defined in Treasury
Regulations Section 1.414(w)-1(e)(2)) for a different class of Participants.
Each automatic contribution arrangement referred to in the immediately preceding
three sentences is intended to be an eligible automatic contribution arrangement
(as defined in Treasury Regulations Section 1.414(w)-1(b)) and satisfies the
uniformity requirement described in Treasury Regulations Section
1.414(w)-1(b)(2).
8.5.2    Further, as part of any notice to covered employees otherwise provided
for under the provisions of this Plan (or, for the period from January 1, 2008
through December 31, 2013, the provisions of the Macy’s Immediate Prior Plan)
that set out an automatic contribution arrangement referred to in Subsection
8.5.1 above or as a separate notice, each covered Participant shall be apprised
of his or her rights and obligations under the automatic contribution
arrangement that applies to him or her.
(a)    Such notice shall be provided a reasonable period before the beginning of
each Plan Year to each person who is a covered Participant at the time of such
notice (and, for any person who becomes a covered Participant after the 90th day
before the start of a Plan Year, such notice shall be provided at least a
reasonable period before he or she becomes a covered Participant).
(b)    To the extent not covered under any notice to a covered Participant
otherwise provided for under the provisions of this Plan (or, for the period
from January 1, 2008 through December 31, 2013, the provisions of the Macy’s
Immediate Prior Plan) that set out an automatic contribution arrangement
referred to in Subsection 8.5.1 above, the notice required under this Subsection
8.5.2 must describe:
(1)    the level of the default elective contributions which will be made on the
covered Participant’s behalf if the covered Participant does not make an
affirmative election to have Savings Contributions made to the Plan on his or
her behalf or an affirmative election not to have Savings Contributions made to
the Plan on his or her behalf;

76



--------------------------------------------------------------------------------



(2) the covered Participant’s rights to elect not to have default elective
contributions made on his or her behalf or to have a different percentage or
amount of compensation contributed to this Plan (or, when applicable, the Macy’s
Immediate Prior Plan) on his or her behalf;
(3)    how contributions made under the arrangement will be invested in the
absence of any investment election made by the covered Participant; and
(4)    the covered Participant’s rights to make a withdrawal under this Section
8.5 and the procedures to elect such a withdrawal.
8.5.3    Upon notice given to a Plan representative (under any telephonic,
electronic, or other procedure established for this purpose by the Committee), a
covered Participant who has default elective contributions made under the Plan
for him or her may elect to make a withdrawal of such contributions to the
extent provided and in accordance with the requirements set forth in the
following paragraphs of this Subsection 8.5.3.
(a)     The covered Participant’s election to withdraw default elective
contributions must be made by notice given to a Plan representative (under any
telephonic, electronic, or other procedure established for this purpose by the
Committee) no later than 90 days after the date of the first default elective
contributions made under the Plan for the covered Participant, and such election
shall be effective as of the earlier of: (i) the covered Participant’s Pay Day
for his or her second payroll period that begins after the date the election is
made; or (ii) the first Pay Day that occurs at least 30 days after the election
is made (or, if the Committee or a Plan representative sets an earlier effective
date for such election and if such earlier effective date still permits the
period for electing a withdrawal under this Section 8.5 to be at least 30 days,
as of such earlier date).
(b)    For purposes of this Subsection 8.5.3, the date of the covered
Participant’s first default elective contributions is his or her first Pay Day
as of which default elective contributions are made for him or her under the
Plan. But notwithstanding the foregoing and solely for purposes of determining
the date of the covered Participant’s first default elective contributions, if
the covered Participant does not have any default elective contributions made
for him or her under the Plan for an entire Plan Year, then he or she shall be
deemed not to have had such contributions made for him or her under the Plan for
any prior Plan Year either.
(c)    If the covered Participant properly elects (under the rules described in
this Subsection 8.5.3) to withdraw his or her default elective contributions,
then he or she shall receive a cash distribution that is equal to all of his or
her default elective contributions made from and including the date of the first
default elective contributions made under the Plan for him or her through the
effective date of the withdrawal election (as adjusted for Plan income and
losses attributable to such contributions, as determined under any reasonable
method chosen by the Committee). Such distribution amount may also be reduced by
any generally applicable distribution fees imposed under the Plan’s normal
administrative rules; except that the Plan may not charge a higher fee for a
withdrawal under this Subsection 8.5.3 than would apply to any other
distributions of cash. In addition, such distribution must be made in accordance
with the Plan’s ordinary timing procedures for processing and making
withdrawals.

77



--------------------------------------------------------------------------------



(d)    The amount of a withdrawal made under this Subsection 8.5.3 to the
covered Participant shall not, notwithstanding any other provision of the Plan
to the contrary, be taken into account in determining the limits of Subsection
5.1.3 above, Section 5A.2 above, or Article 5B above.
(e)    In the case of any withdrawal made under this Subsection 8.5.3 by the
covered Participant, any Matching Contributions made under the Plan for the
covered Participant with respect to his or her default elective contributions
being withdrawn (as adjusted for Plan income and losses attributable to such
contributions, as determined under any reasonable method chosen by the
Committee) shall be forfeited.
8.5.4    For purposes of this Section 8.5, a “covered Participant” means a
Participant who is covered under an automatic contribution arrangement referred
to in Subsection 8.5.1 above. For the period from January 1, 2008 through
December 31, 2013, a covered Participant shall no longer be considered a covered
Participant after he or she has made an affirmative election to have Savings
Contributions made on his or her behalf to the Macy’s Immediate Prior Plan.
Similarly, for the period beginning on the Effective Amendment Date, a covered
Participant who is subject to the automatic contribution arrangement described
in Subsection 5.1.8 above shall no longer be considered a covered Participant
after he or she has made an affirmative election to have Savings Contributions
made on his or her behalf to the Plan. But, for the period beginning on the
Effective Amendment Date, a covered Participant who is subject to the automatic
contribution arrangement described in Subsection 5.1.7 above shall still be
considered a covered Participant even after he or she has made an affirmative
election to have Savings Contributions made on his or her behalf to the Plan.
8.5.5    Also for purposes of this Section 8.5, a covered Participant’s “default
elective contributions” means the Savings Contributions that are made on behalf
of the covered Participant at a specified level or amount under an automatic
contribution arrangement described in Subsection 8.5.1 above.

78



--------------------------------------------------------------------------------



ARTICLE 9
DISTRIBUTIONS ON ACCOUNT OF TERMINATION
OF EMPLOYMENT FOR REASONS OTHER THAN DEATH
9.1    Distribution of Retirement Benefit. Each Participant who is vested in any
Account under the Plan shall be entitled to a retirement benefit under the Plan,
which is payable in accordance with the following subsections of this Section
9.1.
9.1.1    The form of such benefit shall be determined under Articles 9A and 9B
below.
9.1.2    Further, subject to the other provisions of the Plan, such benefit
shall be paid or commence to be paid within a reasonable administrative period
after the date the Participant provides a Plan representative with a direction
(under any telephonic, electronic, or other procedure established for this
purpose by the Committee) to pay the benefit. Notwithstanding the immediately
preceding sentence, in no event shall such benefit be paid or commence to be
paid prior to the earlier of the date the Participant ceases to be an Employee
or the Participant’s Required Commencement Date (unless the Participant’s
benefit reflects any amounts attributable to his participation in the May Profit
Sharing Plan before September 1, 2008 and the Participant attained age 70-1/2
prior to January 1, 1987, in which case this sentence shall not apply). Also,
notwithstanding the first sentence of this Subsection 9.1.2, in no event shall
such benefit be paid or commence to be paid later than the Participant’s
Required Commencement Date.
9.1.3    Notwithstanding Subsection 9.1.2 above, such benefit shall
automatically be paid, with no direction or consent of the Participant being
required, within a reasonable administrative period after the date the
Participant ceases to be an Employee if (i) the lump sum amount of such benefit
is then determined to be $1,000 or less, (ii) such benefit has not begun to be
paid to the Participant under any other provisions of the Plan, and (iii) the
Participant’s ceasing to be an Employee occurs prior to his or her Required
Commencement Date; except that such benefit shall in no event be paid later than
the Participant’s Required Commencement Date.
9.1.4    Also, in no event shall distribution of any benefit under the Plan to a
Participant under this Section 9.1 be made or commence, provided the Participant
has filed a direction to pay the benefit (when such direction is required) and
the amount of the benefit can be determined, later than 60 days after the end of
the later of the Plan Year during which the Participant attains his or her
Normal Retirement Age or the Plan Year in which he or she ceases to be an
Employee.
9.1.5    If a Participant dies before the full distribution of the retirement
benefit to which he or she is entitled, his or her beneficiary under the Plan
shall be entitled to a benefit under Article 10 below and the provisions of this
Section 9.1 shall no longer apply.
9.2    Forfeiture of Nonvested Accounts on Termination of Employment. If a
Participant ceases to be an Employee for any reason prior to a time when his or
her Accounts are fully vested, the Participant shall forfeit from his or her
Accounts the nonvested balance therein (i.e., the total balance of such Accounts
less the vested portion, if any, of such balance), on and as determined as of
the earlier of (i) the date on which he or she receives distribution of the full
vested portion of his or her Accounts or (ii) the end of the Plan Year in which
he or she first incurs a Six-Year Break-in-

79



--------------------------------------------------------------------------------



Service which ends after the Participant ceases to be an Employee. The forfeited
amount shall be allocated to Accounts of other Participants in accordance with
Section 9.5 below. For purposes hereof, a Participant who ceases to be an
Employee at a time when he or she has no vested balance in his or her Accounts
at all shall be deemed to have received a complete distribution of the vested
portion of his or her Accounts on the date of such termination of employment.
9.3    Special Rules as to Effect of Rehirings on Accounts.
9.3.1    If a former Participant who ceased to be an Employee and thereby
forfeited all of his or her Accounts is rehired as a Covered Employee prior to
incurring a Six-Year Break-in-Service, the dollar amount which was previously
forfeited from such Accounts shall be restored, as of the last day of the Plan
Year in which he or she is rehired, to new Accounts (of the same types as the
ones from which he or she suffered the forfeiture) established for him or her
under the Plan.
9.3.2    In addition, if a former Participant who ceased to be an Employee,
thereby forfeited a portion of but not all of his or her Accounts, and received
a distribution of the vested balance of such Accounts is rehired as a Covered
Employee prior to incurring a Six-Year Break-in-Service, he or she may repay to
the Trust the dollar amount previously distributed to him or her which was
attributable to the vested portion of such prior Accounts. Such repayment must
be made prior to the earlier of the end of a Six-Year Break-in-Service or the
sixth annual anniversary of his or her reemployment as a Covered Employee. If he
or she makes such repayment, the dollar amount previously forfeited from such
prior Accounts, together with the dollar amount of the repayment, shall be
restored, as of the last day of the Plan Year in which he or she makes the
repayment, to new Accounts (of the same types as the ones from which he or she
suffered the forfeiture and received the distribution) established for him or
her under the Plan. Notwithstanding the foregoing, if such Participant
participated prior to September 1, 2008 in the May Profit Sharing Plan and any
part of the Accounts forfeited upon the Participant’s ceasing to be an Employee
were attributable to employer contributions made to the May Profit Sharing Plan
before September 1, 2008, then the dollar amount which was previously forfeited
from such Accounts shall be restored, as of the last day of the Plan Year in
which he or she is rehired, to new Accounts even if the Participant fails to
make a repayment to the Trust of the dollar amount previously distributed to him
or her which was attributable to the vested portion of such prior Accounts.
9.3.3    If a former Participant who ceased to be an Employee and forfeited a
portion but not all of his or her Matching Account is rehired as a Covered
Employee after incurring a Six-Year Break-in-Service but before receiving the
full vested portion of all of his or her Accounts, his or her Matching Account
shall be renamed as the “Prior Matching Account,” shall at all future times only
reflect the then remaining vested balance therein and Trust income and losses
which become allocable thereto, and shall be fully vested at all subsequent
times. A new Matching Account, to which future Matching Contributions can be
allocated and which shall be subject to the general vesting provisions of the
Plan, shall be established for the rehired Participant.
9.4    Source of Restorals. The restorals required under Section 9.3 above for
any Plan Year shall, to the extent indicated in Section 9.5 below, be made from
forfeitures arising in such Plan Year. If the amount of such forfeitures is
insufficient to make all such required restorals, then the amount of such
required restorals shall be made from a special contribution paid by the
Employer to the Trust. Such contribution shall not be considered an Employer
contribution for purposes of

80



--------------------------------------------------------------------------------



Section 7.1 or 7.2 above or a part of an annual addition (as defined in
Subsection 7A.2.1(a) above) to the Plan.
9.5    Application of Forfeitures. Any amount of forfeitures arising under the
Plan during a Plan Year beginning on or after the Effective Amendment Date (for
purposes of this Section 9.5, the “subject Plan Year”): (i) shall be allocated
to make all restorals of Accounts required under Section 9.3 above; (ii) shall,
to the extent any such forfeitures still remain after such first step, be
allocated to correct any inadvertent errors made in crediting amounts to
Accounts and to make all restorals of Accounts required under Section 11.2
below; (iii) shall, to the extent any such forfeitures still remain after such
two steps, be used to reduce and be substituted in place of the amount of
Matching Contributions otherwise required for the subject Plan Year under
Section 6.1 above; and (iv) shall, to the extent any such forfeitures still
remain after such three steps, be allocated among the Matching Accounts of those
Participants who are still Covered Employees on the last day of the subject Plan
Year and in proportion to each such Participant’s Compensation for the subject
Plan Year.

81



--------------------------------------------------------------------------------



ARTICLE 9A
FORM OF DISTRIBUTION OF SAVINGS
BENEFIT ACCOUNTS
9A.1    Section Applies Only to Savings Benefit Accounts. This Article 9A
provides rules as to the form (except for the time of payout, which is provided
for in Article 9 above) of a Participant’s retirement benefit under the Plan
with respect to the part of such benefit that is not attributable to the
Participant’s participation prior to September 1, 2008 in the David’s Bridal,
Inc. 401(k) Plan that merged prior to such date into the May Profit Sharing Plan
but that is attributable to the other portions of the Participant’s Savings
Account, Rollover Account, and Matching Account of the Participant (which part
of such benefit is referred to in this Article 9A as the Participant’s “Savings
Benefit” and which Account portions to which the Savings Benefit is attributable
are referred to in this Article 9A as the Participant’s “Savings Benefit
Accounts”). Article 9B below provides the rules as to such form with respect to
the remaining part of the Participant’s retirement benefit under the Plan.
9A.2    Normal Form of Savings Benefit – Lump Sum Payment. Subject to the other
provisions of the Plan (including but not limited to Article 16 below), a
Participant’s Savings Benefit shall be distributed in the form of a lump sum
payment. The amount of such lump sum payment shall be equal to the vested
balances in the Participant’s Savings Benefit Accounts, determined as of the
date which is reasonably chosen by the Committee or a Committee representative
to be sufficiently in advance of the distribution so as to allow the Committee
time to process the distribution. Subject to Subsection 11.1.2 below, such lump
sum payment shall be made in cash.
9A.3    Optional Annuity Form of Benefit Rules. Subject to the other provisions
of the Plan, a Participant may elect to receive his or her Savings Benefit in an
annuity form instead of the normal form set forth in Section 9A.2 above (or to
have part of his or her Savings Benefit paid in an annuity form and the
remainder paid in the normal form set forth in Section 9A.2 above). Such an
election must be made on a form or writing prepared or approved by the Committee
and filed with a Plan representative prior to the date the benefit is payable
under Section 9.1 above. If the Participant elects to receive his or her Savings
Benefit (or part of such benefit) in an annuity form, the specific type of
annuity in which such benefit shall be paid is determined under Sections 9A.4,
9A.5, and 9A.6 below. In addition, the election to pay a Savings Benefit (or
part of such benefit) in an annuity form is subject to the following subsections
of this Section 9A.3.
9A.3.1    The distribution of any annuity shall be effected by the application
of an amount equal to the vested balances in the Participant’s Savings Benefit
Accounts (determined as of a date which is reasonably chosen by the Committee or
a Committee representative to be sufficiently in advance of the distribution so
as to allow the Committee time to process the distribution), or the part of such
vested balances which the Participant elects to have distributed in an annuity
form, to the purchase of a nontransferable annuity contract providing the
applicable type of annuity form from an insurance company selected by the
Committee and the subsequent forwarding of such contract to the Participant. The
purchase of such annuity shall be made on behalf of the Participant as a part of
the Plan’s administrative procedures. If the Participant receives a benefit
under Article 9B below in the same annuity form as he or she receives his or her
Savings

82



--------------------------------------------------------------------------------



Benefit (or any part thereof), the Committee may choose to purchase one annuity
contract to provide both such benefits.
9A.3.2    Any annuity contract shall be purchased and distributed on an
immediate basis (i.e., payments under the contract shall begin as of a date
which coincides with or is within a reasonable administrative period after the
date as of which such purchase is made and in no event later than any deadline
set in the Plan for the commencement of the applicable benefit). As a result,
the vested balances of the Participant’s Savings Benefit Accounts shall be
maintained in the Plan until just before the annuity contract is to begin
payments, at which time the contract shall be purchased.
9A.3.3    The distribution of an annuity contract hereunder shall, for all
purposes of the Plan, be deemed to constitute the full distribution of the
benefit attributable to the part of the Participant’s Savings Benefit Accounts
which is due the Participant and is being paid in the form of an annuity.
9A.3.4    Notwithstanding any other provision of the Plan to the contrary, the
applicable Participant may not elect to receive his or her Savings Benefit (or
any part of such benefit) in an annuity form if (i) the value of such benefit
(or such part) at the time it is determined for distribution purposes, when
added to the value of any benefit under Article 9B below which the Participant
also is to receive in an annuity form, is $1,000 or less. Instead, in such case
such benefit shall be distributed in a lump sum payment in accordance with
Section 9A.2 above.
9A.3.5    If a Participant elects to receive part but not all of his or her
Savings Benefit in the form of an annuity, then, for purposes of Sections 9A.4,
9A.5, and 9A.6 below, any reference in such sections to a Participant’s Savings
Benefit shall be read to refer only to the part of such benefit which the
Participant elects to receive in the form of an annuity.
9A.4    Normal Form of Annuity Benefit.
9A.4.1    Subject to the other terms of the Plan, if a Participant elects to
receive his or her Savings Benefit in an annuity form under Section 9A.3 above
and he or she is not married as of the date payments under the annuity are to
begin being paid, then such benefit shall be paid in the form of a Single Life
Annuity.
9A.4.2    Subject to the other terms of the Plan, if a Participant elects to
receive his or her Savings Benefit in an annuity form under Section 9A.3 above
and he or she is married as of the date payments under the annuity are to begin
being paid, then such benefit shall be paid in the form of a Qualified Joint and
Survivor Annuity.
9A.5    Election Out of Normal Annuity Form. The provisions of this Section 9A.5
shall not only be effective as of the Effective Amendment Date but shall also,
for each Prior Plan that was in effect on January 1, 2007, be effective as of
January 1, 2007 with respect to any distribution made under the Plan on or after
such date (and, for this purpose, as if the other sections of this Article 9A
were in effect as of January 1, 2007).
9A.5.1    A Participant who elects to receive his or her Savings Benefit in an
annuity form under Section 9A.3 above may elect to waive the normal annuity form
in which such benefit

83



--------------------------------------------------------------------------------



shall otherwise be paid under Section 9A.4 above and instead to have such
benefit paid in any specific optional annuity form permitted him or her under
Section 9A.6 below, provided: (i) such election is made in writing to a Plan
representative (on a form or writing prepared or approved by the Committee) both
prior to the date on which the Savings Benefit is otherwise distributed in the
absence of this election and within the 180 day period ending on the date on
which his or her Savings Benefit is distributed; and (ii) for a Participant who
is married on the date as of which his or her Savings Benefit commences under
the annuity form, the person who is the spouse of the Participant on such date
consents, in writing to a Plan representative, to such election within the same
180 day period, with the spouse’s consent acknowledging the effect of such
consent and being witnessed by a notary public. Any such spouse’s consent shall
be irrevocable once received by a Plan representative.
9A.5.2    Notwithstanding clause (ii) of Subsection 9A.5.1 above, a consent of a
spouse shall not be required for purposes of Subsection 9A.5.1 above if it is
established to the satisfaction of a Plan representative that the otherwise
required consent cannot be obtained because the Plan representative reasonably
determines no spouse exists, because the spouse cannot reasonably be located, or
because of such other circumstances as the Secretary of the Treasury or his or
her delegate allows in regulations.
9A.5.3    The Participant may amend or revoke his or her election of an optional
annuity form under this Section 9A.5 by notice filed with a Plan representative
at any time before his or her Savings Benefit is processed for distribution to
him or her under the Plan; provided that if the Participant attempts upon such
an amendment to elect another annuity form of payment different than the normal
annuity form applicable to him or her, the conditions of Sections 9A.5.1 and
9A.5.2 above must be satisfied as if such amendment were a new election.
9A.6    Optional Annuity Forms. A Participant who elects to receive his or her
Savings Benefit in an annuity form may elect to receive such benefit, in lieu of
the normal annuity form otherwise payable under Section 9A.4 above and provided
all of the election conditions of Section 9A.5 above are met, in any of the
following annuity forms: (i) a Single Life Annuity (which is an optional annuity
form only for a Participant who is married on the date as of which his or her
Savings Benefit is distributed to him); (ii) a Life and Ten Year Certain
Annuity; (iii) a Full Cash Refund Annuity; or (iv) a Period Certain Annuity.
9A.7    Annuity Definitions. For purposes of this Article 9A, the annuity
definitions set forth in the following subsections of this Section 9A.7 shall
apply.
9A.7.1    “Single Life Annuity” means an annuity payable as follows. Equal
monthly payments are made to a Participant for his or her life and end with the
last monthly payment due for the month in which the Participant dies.
9A.7.2    “Qualified Joint and Survivor Annuity” means an annuity payable as
follows. Equal monthly payments are made to a Participant for his or her life,
and, after his or her death, monthly survivor payments continue to the person
who is the spouse of the Participant on the date as of which payments under the
annuity begin being paid to the Participant (provided such person survives the
Participant) for such person’s life. Each monthly survivor payment to such
person is equal in amount to 50% (or, if the Participant so elects in writing to
the applicable Plan representative

84



--------------------------------------------------------------------------------



within the 180 day period ending on the date on which payments under the annuity
begin being paid, 66-2/3%, 75%, or 100%) of the monthly payment amount made
during the life of the Participant under the same annuity. The provisions of
this Subsection 9A.7.2 shall not only be effective as of the Effective Amendment
Date but shall also, for each Prior Plan that was in effect on January 1, 2007,
be effective as of January 1, 2007 with respect to any distribution made under
the Plan on or after such date.
9A.7.3    “Life and Ten Year Certain Annuity” means an annuity payable as
follows. Equal monthly payments are made to a Participant for his or her life,
and such payments end with the payment due for the month in which the
Participant dies if at least 120 monthly payments have been made on behalf of
the Participant. If not, the monthly payments continue after the Participant’s
death to a contingent beneficiary until 120 monthly payments in the aggregate
have been made to the Participant and the contingent beneficiary. The
Participant shall name the contingent beneficiary in his or her election of this
form.
9A.7.4    “Full Cash Refund Annuity” means an annuity payable as follows. Equal
monthly payments are made to a Participant for his or her life and end with the
last payment due for the month in which the Participant dies. Further, if the
cost of such annuity exceeds the total of all monthly payments made under the
annuity through the month in which the Participant dies, then the amount of such
excess shall be paid in a single sum to a contingent beneficiary. The
Participant shall name the contingent beneficiary for purposes of such annuity
in his or her election of this form.
9A.7.5    “Period Certain Annuity” means an annuity payable as follows. Equal
monthly payments are made to a Participant for a certain number of months (for
purposes of this Subsection 9A.7.5, the “period certain”) and end with the
payment for the last month in such period certain. If the Participant dies
before the end of the period certain, then the monthly payments due for the
remaining months in the period certain after the month of the Participant’s
death shall be paid to a contingent beneficiary. The Participant shall specify
the period certain to be used and name the contingent beneficiary in his or her
election of this form. The period certain may be any number of months, provided
it is not less than 36 months and not more than 180 months.
9A.8    Minimum Required Installment/Lump Sum Form of Benefit. Subject to the
other provisions of the Plan, a Participant who is required to receive a
retirement benefit under Section 9.1 above on his or her Required Commencement
Date and prior to his or her having ceased to be an Employee shall receive his
or her Savings Benefit in a special installment form (for purposes of this
Section 9A.8, the “Installment/Lump Sum Form”), unless and until the Participant
elects prior to the date of any payment otherwise required under the
Installment/Lump Sum Form to receive his or her Savings Benefit in the normal
form set forth in Section 9A.2 above (in which case his or her then remaining
Savings Benefit shall be paid in such normal form) or in an optional annuity
form (in which case such election shall be subject to the rules of Subsections
9A.3.1 through 9A.3.5 above and of Sections 9A.4 through 9A.6 above and, subject
to such rules, his or her then remaining Savings Benefit shall be paid in such
optional annuity form). The Committee may require for administrative reasons
that such election must be filed a reasonable number of days or months prior to
the date of any payment otherwise required under the Installment/Lump Sum form
for it to be considered effective as of the date of such payment. The
Installment/Lump Sum Form is subject to the following subsections of this
Section 9A.8.

85



--------------------------------------------------------------------------------



9A.8.1    Under the Installment/Lump Sum Form and subject to Subsection 11.1.2
below, a part of the vested balances of the Participant’s Savings Benefit
Accounts is paid in cash to the Participant (or, if he or she dies before
payment of such part, to the beneficiary of the Participant designated under
Section 10.6 below) for each Distribution Year. For any Distribution Year, the
amount of the distribution shall be equal to the lesser of: (i) an amount equal
to the total vested balances of all of the Participant’s Accounts (determined as
of the last day of the latest calendar year which ends prior to the subject
Distribution Year) divided by the Life Expectancy of the Participant for such
Distribution Year; or (ii) an amount equal to the vested balances of the
Participant’s Savings Benefit Accounts (determined as of the latest valuations
of the Investment Funds which have been completed prior to the distribution and
the results of which are available on such date to the Committee). Any
distribution which is made hereunder for a Distribution Year shall be deemed for
Plan purposes to be taken first from the Participant’s Savings Account, second
(only to the extent still necessary) from his or her Rollover Account, and third
(only to the extent still necessary) from his or her Matching Account.
9A.8.2    Further, under the Installment/Lump Sum Form and subject to Subsection
11.1.2 below, any then remaining vested balance in the Participant’s Savings
Benefit Accounts shall be paid in a lump sum cash payment to the Participant
(or, if he or she dies before such payment, to the beneficiary of the
Participant designated under the provisions of Section 10.6 below) within a
reasonable administrative period after the Participant ceases to be an Employee
for any reason. For purposes of this distribution, the remaining vested balances
of the Participant’s Savings Benefit Accounts to be so distributed shall be
based on the latest valuations of the Investment Funds which have been completed
prior to the date of the distribution and the results of which are available on
such date to the Committee.
9A.8.3    The distribution to be made under the Installment/Lump Sum Form for
the Participant’s first Distribution Year shall be made on the Participant’s
Required Commencement Date. The distribution to be made under the
Installment/Lump Sum Form for any later Distribution Year shall be made on a
date which falls in such Distribution Year and which the Committee determines
for administrative reasons to be the date on which such distribution is to be
made; except that, instead of a separate payment, the distribution to be made
for any Distribution Year in which the Participant ceases to be an Employee may
be paid as part of the final lump sum cash payment provided for in Subsection
9A.8.2 above (whenever it is paid) if (and only if) such final payment is made
in such Distribution Year. If the Participant affirmatively elects in writing to
have his or her Savings Benefit paid in the Installment/Lump Sum form, then such
form, once it commences, shall continue in accordance with the terms of this
Section 9A.8 which apply to such form and shall not be subject to change.
9A.8.4    For purposes of this Section 9A.8, a “Distribution Year” means, with
respect to any Participant, the latest calendar year which ends prior to or with
the latest date which could serve as the Participant’s Required Commencement
Date and each later calendar year to and including the calendar year in which
the Participant ceases to be an Employee.
9A.8.5    Also for purposes of this Section 9A.8, the “Life Expectancy” of the
Participant shall be, for each and any Distribution Year, the Participant’s life
expectancy divisor for such Distribution Year. For purposes hereof, the
Participant’s “life expectancy divisor” for any such Distribution Year shall be
deemed to be the applicable multiple set forth in the Uniform Lifetime

86



--------------------------------------------------------------------------------



Table set forth in Treasury Regulations Section 1.401(a)(9)-9(Q&A-2) that
applies to the age of the Participant on his or her birthday in the subject
Distribution Year.
9A.8.6    Notwithstanding the foregoing provisions of this Section 9A.8, if (i)
the value of the Participant’s Savings Benefit as of his or her Required
Commencement Date, when added to the value of any benefit under Article 9B below
which the Participant also is to receive, is $1,000 or less and (ii) his or her
Savings Benefit has not begun to be paid to the Participant, then his or her
Savings Benefit shall be distributed in the normal form set forth in Section
9A.2 above instead of the Installment/Lump Sum Form.

87



--------------------------------------------------------------------------------



ARTICLE 9B
FORM OF DISTRIBUTION OF
PROFIT SHARING ACCOUNTS
9B.1    Section Applies Only to Profit Sharing Accounts. This Article 9B
provides rules as to the form (except for the time of payout, which is set forth
in Article 9 above) of a Participant’s retirement benefit under the Plan with
respect to the part of such benefit attributable to the Retirement Income
Account of the Participant and, if applicable, the portions of any other
Accounts that are attributable to the Participant’s participation prior to the
Effective Amendment Date in the David’s Bridal, Inc. 401(k) Plan that merged
into the May Profit Sharing Plan before the Effective Amendment Date (which part
of such benefit is referred to in this Article 9B as the Participant’s “Profit
Sharing Benefit” and which Account and Account portions to which the Profit
Sharing Benefit is attributable are referred to in this Article 9B as the
Participant’s “Profit Sharing Accounts”). Article 9A above provides the rules as
to such form with respect to the remaining part of the Participant’s retirement
benefit under the Plan (which part of such benefit is referred to in this
Article 9B as the Participant’s “Savings Benefit”).
9B.2    Normal Form of Profit Sharing Benefit – Qualified Annuity Forms.
9B.2.1    Subject to the other terms of the Plan, if a Participant is not
married as of the date payment of his or her Profit Sharing Benefit is to
commence, then such benefit shall be paid in the form of a Single Life Annuity.
9B.2.2    Subject to the other terms of the Plan, if a Participant is married as
of the date payment of his or her Profit Sharing Benefit is to commence, then
such benefit shall be paid in the form of a Qualified Joint and Survivor
Annuity.
9B.3    Election Out of Normal Form. The provisions of this Section 9B.3 shall
not only be effective as of the Effective Amendment Date but shall also, for
each Prior Plan that was in effect on January 1, 2007, be effective as of
January 1, 2007 with respect to any distribution made under the Plan on or after
such date (and, for this purpose, as if the other sections of this Article 9B
were in effect as of January 1, 2007).
9B.3.1    A Participant may elect to waive the normal form in which his or her
Profit Sharing Benefit shall otherwise be paid under Section 9B.2 above and
instead to have such benefit (or any part of such benefit) paid in any specific
optional form permitted him or her under Section 9B.4 below, provided: (i) such
election is made both prior to the date on which the Profit Sharing Benefit is
distributed in the absence of this election and within the 180 day period ending
on the date on which his or her Profit Sharing Benefit is distributed or paid;
and (ii) for a Participant who is married on the date as of which his or her
Profit Sharing Benefit commences or is paid, the person who is the spouse of the
Participant on such date consents, in writing to a Plan representative, to such
election within the same 180 day period, with the spouse’s consent acknowledging
the effect of such consent and being witnessed by a notary public. Any such
spouse’s consent shall be irrevocable once received by a Plan representative.

88



--------------------------------------------------------------------------------



9B.3.2    Notwithstanding the provisions of clause (ii) of Subsection 9B.3.1
above, a consent of a spouse shall not be required for purposes of Subsection
9B.3.1 above if it is established to the satisfaction of a Plan representative
that the otherwise required consent cannot be obtained because the Plan
representative reasonably determines no spouse exists, because the spouse cannot
reasonably be located, or because of such other circumstances as the Secretary
of the Treasury or his or her delegate allows in regulations.
9B.3.3    The Participant may amend or revoke his or her election of an optional
form under this Section 9B.3 by notice to a Plan representative at any time
before his or her Profit Sharing Benefit is processed for distribution to him or
her under the Plan; provided that if the Participant attempts upon such an
amendment to elect another form of payment different than the normal form
applicable to him or her, the conditions of Subsections 9B.3.1 and 9B.3.2 above
must be satisfied as if such amendment were a new election.
9B.4    Regular Optional Forms.
9B.4.1    Provided all of the election conditions of Section 9B.3 above are met,
a Participant may elect to receive his or her Profit Sharing Benefit in any of
the following forms instead of the normal form otherwise payable under Section
9B.2 above (or to have part of his or her Profit Sharing Benefit paid in the
form described in paragraph (e) of this Subsection 9B.4.1 and the remainder paid
in the normal form otherwise payable under Section 9B.2 above or in one of the
optional annuity forms described in paragraphs (a) through (d) of this
Subsection 9B.4.1).
(a)    A Single Life Annuity (which is an optional form only for a Participant
who is married on the date as of which his or her Profit Sharing Benefit
commences to be paid to him);
(b)    A Life and Ten Year Certain Annuity;
(c)    A Full Cash Refund Annuity;
(d)    A Period Certain Annuity; or
(e)    A lump sum payment. The amount of the lump sum payment shall be equal to
the vested balance of the Participant’s Profit Sharing Accounts, determined as
of a date which is reasonably chosen by the Committee or a Committee
representative to be sufficiently in advance of the distribution so as to allow
the Committee time to process the distribution, or the part of such vested
balance which the Participant elects to have distributed in a lump sum payment
form, as the case may be. Subject to Subsection 11.1.2 below, such lump sum
payment shall be made in cash.
9B.5    Annuity Form of Benefit Rules. If a Participant’s Profit Sharing Benefit
is paid in any annuity form under the provisions of this Article 9B, such
annuity form shall be subject to the following subsections of this Section 9B.5.
9B.5.1    The distribution of any annuity shall be effected by the application
of an amount equal to the vested balance in the Participant’s Profit Sharing
Accounts (determined as of a date which is reasonably chosen by the Committee or
a Committee representative to be sufficiently

89



--------------------------------------------------------------------------------



in advance of the distribution so as to allow the Committee time to process the
distribution), or the part of such vested balance which is to be distributed in
an annuity form, to the purchase of a nontransferable annuity contract providing
the applicable type of annuity form from an insurance company selected by the
Committee and the subsequent forwarding of such contract to the Participant. The
purchase of such annuity shall be made on behalf of the Participant as a part of
the Plan’s administrative procedures. If the Participant receives his or her
Savings Benefit (or any part thereof) under Article 9A above in the same annuity
form as he or she receives his or her Profit Sharing Benefit (or any part
thereof), the Committee may choose to purchase just one annuity contract to
provide both such benefits.
9B.5.2    Any annuity contract shall be purchased and distributed on an
immediate basis (i.e., payments under the contract shall begin as of a date
which coincides with or is within a reasonable administrative period after the
date as of which such purchase is made and in no event later than any deadline
set in the Plan for the commencement of the applicable benefit). As a result,
the vested portion of the Participant’s Profit Sharing Accounts shall be
maintained in the Plan until just before the annuity contract is to begin
payments, at which time the contract shall be purchased.
9B.5.3    The distribution of an annuity contract hereunder shall, for all
purposes of the Plan, be deemed to constitute the full distribution of the
benefit attributable to the part of the Participant’s Profit Sharing Accounts
which is due the Participant and is being paid in the form of an annuity.
9B.6    Annuity Definitions. For purposes of this Article 9B, a “Single Life
Annuity,” “Qualified Joint and Survivor Annuity,” “Life and Ten Year Certain
Annuity,” “Full Cash Refund Annuity,” and “Period Certain Annuity” shall have
the same meanings as are set forth for such terms in Section 9A.7 above.
9B.7    Required Lump Sum Form for Small Profit Sharing Benefit.
9B.7.1    Notwithstanding any other provision of the Plan to the contrary, the
Participant shall automatically receive his or her Profit Sharing Benefit in the
form of a lump sum payment (and not in any annuity form) unless the value of
such benefit at the time it is processed for distribution, when added to the
value of any benefit under Article 9A above which the Participant elects to
receive in an annuity form, is in excess of $1,000.
9B.7.2    The amount of any lump sum payment that is payable pursuant to
Subsection 9B.7.1 above shall be equal to the vested balance in the
Participant’s Profit Sharing Accounts determined as of a date which is
reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distribution so as to allow the Committee time to
process the distribution. Subject to Subsection 11.1.2 below, such lump sum
payment shall be made in cash.
9B.8    Optional Minimum Required Installment/Lump Sum Form of Benefit. As a
special option, subject to the other provisions of the Plan, a Participant who
is required to receive a retirement benefit under Section 9.1 above on his or
her Required Commencement Date and prior to his or her having ceased to be an
Employee may elect to receive his or her Profit Sharing Benefit, in lieu of the
form otherwise payable under Section 9B.2 above and provided all of the election
provisions of Section 9B.3 above are met, in a special installment form (for
purposes of this Section 9B.8, the

90



--------------------------------------------------------------------------------



“Installment/Lump Sum Form”). Such an election must, in addition to the
requirements set forth in Section 9B.3 above, be made prior to his or her
Required Commencement Date. The Committee may require for administrative reasons
that such election must be made a reasonable number of days or months prior to
his or her Required Commencement Date for it to be considered effective. The
Installment/Lump Sum Form is subject to the following subsections of this
Section 9B.8.
9B.8.1    Under the Installment/Lump Sum Form and subject to Subsection 11.1.2
below, a part of the vested balance of the Participant’s Profit Sharing Accounts
is paid in cash to the Participant (or, if he or she dies before payment of such
part, to the beneficiary of the Participant designated under Section 10A.9
below) for each Distribution Year. For any Distribution Year, the amount of the
distribution shall be equal to the difference between: (i) an amount equal to
the total vested balances of all of the Participant’s Accounts (determined as of
the last day of the calendar year which ends prior to the subject Distribution
Year) divided by the Life Expectancy of the Participant for such Distribution
Year; and (ii) the amount distributed to the Participant for such Distribution
Year under Section 9A.8 above.
9B.8.2    Further, under the Installment/Lump Sum Form and subject to Subsection
11.1.2 below, any then remaining vested balance in the Participant’s Profit
Sharing Accounts shall be paid in a lump sum cash payment to the Participant
(or, if he or she dies before such payment, to the beneficiary of the
Participant designated under Section 10A.9 below) within a reasonable
administrative period after the Participant ceases to be an Employee for any
reason. For purposes of this distribution, the remaining vested balance in the
Participant’s Profit Sharing Accounts shall be based on the latest valuations of
the Investment Funds which have been completed prior to the date of the
distribution and the results of which are available on such date to the
Committee.
9B.8.3    The distribution to be made under the Installment/Lump Sum Form for
the Participant’s first Distribution Year shall be made on the Participant’s
Required Commencement Date. The distribution to be made under the
Installment/Lump Sum Form for any later Distribution Year shall be made on a
date which falls in such Distribution Year and which the Committee determines
for administrative reasons to be the date on which such distribution is to be
made; except that, instead of a separate payment, the distribution to be made
for any Distribution Year in which the Participant ceases to be an Employee may
be paid as part of the final lump sum cash payment provided for in Subsection
9B.8.2 above (whenever it is paid) if (and only if) such final payment is made
in such Distribution Year. If the Participant affirmatively elects in writing to
have his or her Profit Sharing Benefit paid in the Installment/Lump Sum form,
then such form, once it commences, shall continue in accordance with the terms
of this Section 9B.8 which apply to such form and shall not be subject to
change.
9B.8.4    For purposes of this Section 9B.8, a “Distribution Year” means, with
respect to any Participant, the latest calendar year which ends prior to or with
the latest date which could serve as the Participant’s Required Commencement
Date and each later calendar year to and including the calendar year in which
the Participant ceases to be an Employee.
9B.8.5    Also for purposes of this Section 9B.8, the “Life Expectancy” of the
Participant shall be the Participant’s life expectancy divisor for such
Distribution Year. For purposes hereof, the Participant’s “life expectancy
divisor” for any such Distribution Year shall be deemed to be the applicable
multiple set forth in the Uniform Lifetime Table set forth in Treasury
Regulations

91



--------------------------------------------------------------------------------



Section 1.401(a)(9)-9(Q&A-2) that applies to the age of the Participant on his
or her birthday in the subject Distribution Year.
9B.8.6    Notwithstanding the foregoing provisions of this Article 9B, if the
Participant has any Savings Benefit which is also being distributed under
Article 9A above on his or her Required Commencement Date and prior to his or
her having ceased to be an Employee, then he or she may elect that his or her
Profit Sharing Benefit is to be distributed in the Installment/Lump Sum Form
only if he or she also elects in writing to have his or her Savings Benefit
distributed in the Installment/Lump Sum Form described in Section 9A.8 above.
9B.8.7    Also notwithstanding the foregoing provisions of this Article 9B, if
(i) the Participant has any Savings Benefit which is also being distributed
under Article 9A above on his or her Required Commencement Date solely because
he or she has reached such date and prior to his or her having ceased to be an
Employee, (ii) such Savings Benefit is distributed under the provisions of
Article 9A above in the Installment/Lump Sum Form described in Section 9A.8
above, (iii) the Participant fails to indicate to a Plan representative the form
in which he or she wants his or her Profit Sharing Benefit distributed on his or
her Required Commencement Date, and (iv) no portion of his or her Profit Sharing
Benefit would be required to be paid on his or her Required Commencement Date
under the Installment/Lump Sum Form described in this Section 9B.8 even if such
Installment/Lump Sum Form had been elected, then the Participant shall be deemed
to have elected to receive his or her Profit Sharing Benefit in the form of the
Installment/Lump Sum Form described in this Section 9B.8 until the first date on
which some portion of his or her Profit Sharing Benefit would be required to be
paid under the Installment/Lump Sum Form described in this Section 9B.8 (for
purposes of this Subsection 9B.8.7, the “Required Profit Sharing Distribution
Date”). At such time, the form of the Participant’s Profit Sharing Benefit shall
be redetermined under all of the provisions of this Article 9B (disregarding
only this Subsection 9B.8.7) as if the Required Profit Sharing Distribution Date
was the date on which the Participant’s Profit Sharing Benefit was to commence.
9B.8.8    Notwithstanding the foregoing provisions of this Section 9B.8, if (i)
the value of the Participant’s Profit Sharing Benefit as of his or her Required
Commencement Date, when added to the value of any benefit under Article 9A above
which the Participant also is to receive, is $1,000 or less and (ii) his or her
Profit Sharing Benefit has not begun to be paid to the Participant, then his or
her Profit Sharing Benefit shall be distributed in the lump sum payment form
described in Section 9B.7 above instead of the Installment/Lump Sum Form.

92



--------------------------------------------------------------------------------



ARTICLE 10
DISTRIBUTIONS ON ACCOUNT OF DEATH
10.1    Distribution of Death Benefit. If a Participant dies, whether while an
Employee or after he or she has ceased to be an Employee, prior to having a
retirement benefit paid (or at least commence to be paid) to him or her under
the provisions of Articles 9, 9A, and/or 9B above, the Participant’s beneficiary
shall be entitled to receive a death benefit under the Plan. Such death benefit,
regardless of the form of payment, is payable solely from and attributable to
the vested portions of the Participant’s Accounts.
10.2    Time of Death Benefit. Subject to the provisions of Article 10A below,
any death benefit payable under Section 10.1 above on behalf of a Participant
shall be distributed within a reasonable administrative period after the
Employer or the Committee receives notice of the Participant’s death (and in no
event, subject only to the Employer or the Committee receiving notice of the
death, shall such benefit be distributed later than December 31 of the calendar
year next following the calendar year in which the Participant died).
10.3    Normal Form of Death Benefit – Lump Sum Payment. Subject to the
provisions of Article 10A below and the other provisions of this Article 10, any
death benefit payable under Section 10.1 above on behalf of a Participant shall
be distributed in the form of a lump sum payment. The amount of such lump sum
payment shall be equal to the vested balances of the Participant’s Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution. Subject to Subsection
11.1.2 below, such lump sum payment shall be made in cash.
10.4    Optional Annuity Form of Death Benefit Rules. Subject to Article 10A
below and the other provisions of this Article 10, a Participant’s beneficiary
who is entitled to a death benefit payable under Section 10.1 above on behalf of
the Participant may elect to receive such death benefit in either a Single Life
Annuity, a Life and Ten Year Certain Annuity, a Full Cash Refund Annuity, or a
Period Certain Annuity, instead of the normal form set forth in Section 10.3
above. Such an election must be made on a form or writing prepared or approved
by the Committee and filed with a Plan representative prior to the date the
death benefit is processed for payment under the provisions of Section 10.2
above. In addition, the election to pay a death benefit in an optional annuity
form is subject to the following subsections of this Section 10.4.
10.4.1    The distribution of any annuity shall be effected by the application
of an amount equal to the vested balances of the Participant’s Accounts
(determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution) to the purchase of a
nontransferable annuity contract providing the applicable type of annuity form
from an insurance company selected by the Committee and the subsequent
forwarding of such contract to the Participant’s beneficiary. The purchase of
such annuity shall be made on behalf of the Participant’s beneficiary as a part
of the Plan’s administrative procedures.

93



--------------------------------------------------------------------------------



10.4.2    Any annuity contract shall be purchased and distributed on an
immediate basis (i.e., payments under the contract shall begin as of a date
which coincides with or is within a reasonable administrative period after the
date as of which such purchase is made and in no event later than any deadline
set in the Plan for the commencement of the applicable benefit). As a result,
the vested balances of the Participant’s Accounts shall be maintained in the
Plan until just before the annuity contract is to begin payments, at which time
the contract shall be purchased.
10.4.3    The distribution of an annuity contract hereunder shall, for all
purposes of the Plan, be deemed to constitute the full distribution of the death
benefit which is due the Participant’s beneficiary.
10.4.4    Notwithstanding any other provision of the Plan to the contrary, the
applicable beneficiary may not elect to receive the death benefit due to be paid
hereunder in an optional annuity form if the value of such death benefit at the
time it is to be distributed is $5,000 or less. Instead, in such case such
benefit shall be distributed in a lump sum payment in accordance with the
provisions of Section 10.3 above.
10.5    Annuity Definitions. For purposes of this Article 10, the annuity
definitions set forth in the following subsections of this Section 10.5 shall
apply.
10.5.1    “Single Life Annuity” means an annuity payable as follows. Equal
monthly payments are made to a Participant’s beneficiary for the beneficiary’s
life and end with the payment due for the month in which the beneficiary dies.
10.5.2    “Life and Ten Year Certain Annuity” means an annuity payable as
follows. Equal monthly payments are made to a Participant’s beneficiary for the
beneficiary’s life, and such payments end with the payment due for the month in
which the beneficiary dies if at least 120 monthly payments have been made on
behalf of the beneficiary. If not, the monthly payments continue after the
beneficiary’s death to a contingent beneficiary until 120 monthly payments in
the aggregate have been made to the beneficiary and the contingent beneficiary.
The beneficiary shall name the contingent beneficiary in his or her election of
this form.
10.5.3    “Full Cash Refund Annuity” means an annuity payable as follows. Equal
monthly payments are made to a Participant’s beneficiary for the beneficiary’s
life and end with the payment due for the month in which the beneficiary dies.
Further, if the cost of such annuity exceeds the total of all monthly payments
made under the annuity through the month in which the beneficiary dies, then the
amount of such excess shall be paid to a contingent beneficiary. The beneficiary
shall name the contingent beneficiary for purposes of such annuity in his or her
election of this form.
10.5.4    “Period Certain Annuity” means an annuity payable as follows. Equal
monthly payments are made to a Participant’s beneficiary for a certain number of
months (for purposes of this Subsection 10.5.4, the “period certain”) and end
with the payment for the last month in such period certain. If the beneficiary
dies before the end of the period certain, then the monthly payments due for the
remaining months in the period certain after the month of the beneficiary’s
death shall be paid to a contingent beneficiary. The beneficiary shall specify
the period certain to

94



--------------------------------------------------------------------------------



be used and name the contingent beneficiary in his or her election of this form.
The period certain may be any number of months, provided it is not less than 36
months and not more than 180 months.

95



--------------------------------------------------------------------------------



10.6    Designation of Beneficiary.


10.6.1    Subject to the provisions of Article 10A below and the other
provisions of this Section 10.6, a Participant’s beneficiary for purposes of the
Plan shall be deemed to be the surviving spouse of the Participant.
10.6.2    The Participant may designate a different beneficiary (different than
his or her surviving spouse) on a form or writing prepared or approved by the
Committee and filed with a Plan representative. Such a designation is not
effective, however, unless (i) no spouse survives the death of the Participant
(or it is established to the satisfaction of a Plan representative that no
spouse survives such death, the spouse cannot reasonably be located, or there
exist other circumstances prescribed by the Secretary of the Treasury or his or
her delegate which warrant the disregarding of any need for spousal consent to
the designated beneficiary) or the spouse irrevocably consents to the different
beneficiary before the Participant’s death, (ii) the subject form is filed with
a Plan representative prior to the Participant’s death, and (iii) the designated
beneficiary survives the death of the Participant. Such different beneficiary
may consist of one or more persons, trusts, or estates.
10.6.3    The Participant may amend or revoke a designation of beneficiary that
is made pursuant to the provisions of Subsection 10.6.2 above at any time prior
to his or her death on a form or writing prepared or approved by the Committee
and filed (prior to his or her death) with a Plan representative, provided that
any designation of a beneficiary other than his or her spouse shall only be
effective if such designation meets all of the conditions of Subsection 10.6.2
above.
10.6.4    Any consent of a spouse required under the provisions of this Section
10.6 must be made in writing, acknowledge the effect of such consent, and be
witnessed by a notary public.
10.6.5    Any Participant who is an active Participant as of the Effective
Amendment Date pursuant to Article 4 above, and who had a beneficiary
designation that was in effect immediately prior to the Effective Amendment Date
under a Prior Plan and that met all of the conditions described in the foregoing
provisions of this Section 10.6 in order to be valid if it had been made under
this Plan (including, if applicable, that the Participant’s spouse consented to
the designation or that such consent was properly excused for reasons noted in
Subsection 10.6.2 above), shall have such beneficiary designation be effective
(and be considered his or her beneficiary designation under the Plan) as of the
Effective Amendment Date, unless and until he or she amends such beneficiary
designation under and pursuant to the provisions of Subsection 10.6.3 above.
10.6.6    If the Committee determines that the Participant is not survived by a
spouse or other properly designated beneficiary, the Participant’s beneficiary
for purposes of the Plan shall be deemed to be the estate of the Participant.



96



--------------------------------------------------------------------------------



ARTICLE 10A
SPECIAL SPOUSAL DEATH BENEFIT DISTRIBUTION RULES FOR
PROFIT SHARING ACCOUNTS
10A.1    Section Applies Only to Profit Sharing Accounts. This Article 10A
provides special rules as to the form and time of payment and the designation of
beneficiary with respect to the part (if any) of any death benefit payable under
Article 10 above on behalf of a Participant which is attributable to (i) the
Participant’s Retirement Income Account and (ii) the portions of any other
Accounts that are attributable to the Participant’s participation prior to the
Effective Amendment Date in the David’s Bridal, Inc. 401(k) Plan that merged
into the May Profit Sharing Plan before the Effective Amendment Date (which part
of such benefit is referred to in this Article 10A as the Participant’s “Profit
Sharing Death Benefit” and which Account and Account portions to which the
Profit Sharing Benefit is attributable are referred to in this Article 10A as
the Participant’s “Profit Sharing Accounts”) when (and only when) the
Participant’s beneficiary for purposes of such Profit Sharing Death Benefit is
the Participant’s spouse. To the extent the provisions of this Article 10A
apply, such provisions shall govern the payment of the Participant’s Profit
Sharing Death Benefit, and the provisions of Article 10 above shall apply only
to the remaining part of the death benefit under the Plan (with such remaining
part being referred to in this Article 10A as the Participant’s “Savings Death
Benefit” and with any reference to the Accounts of the Participant contained in
Article 10 above being read to refer only to the Participant’s Accounts other
than the Participant’s Profit Sharing Accounts).
10A.2    Time of Profit Sharing Death Benefit. If the Participant’s beneficiary
for purposes of his or her Profit Sharing Death Benefit is his or her spouse,
then the Participant’s Profit Sharing Death Benefit shall be distributed to his
or her spouse within a reasonable administrative period after the later of the
date the Employer or the Committee receives notice of the Participant’s death or
the date the spouse provides a written consent to payment of such benefit
(except that in no event, subject only to the Employer or the Committee
receiving notice of the death, shall such benefit be distributed later than
December 31 of the later of the calendar year next following the calendar year
in which the Participant died or the calendar year in which the Participant
would have attained age 70-1/2 had he or she survived).
10A.3    Normal Form of Profit Sharing Death Benefit. If the Participant’s
beneficiary for purposes of his or her Profit Sharing Death Benefit is his or
her spouse, then, subject to the other terms of this Article 10A, such Profit
Sharing Death Benefit shall be paid to the spouse in the form of a Single Life
Annuity.
10A.4    Election Out of Normal Form. If the spouse of a Participant is entitled
to receive the Participant’s Profit Sharing Death Benefit in the form of a
Single Life Annuity under Section 10A.3 above, the spouse may instead elect to
waive such Single Life Annuity form and have such benefit paid in any specific
optional form permitted the spouse under Section 10A.5 below, provided such
election is made in writing to a Plan representative (on a form or writing
prepared or approved by the Committee) both prior to the date on which the
Profit Sharing Death Benefit is otherwise processed for distribution in the
absence of this election and within the 180 day period ending on the date on
which the Profit Sharing Death Benefit is distributed. The spouse may amend or
revoke his or her election of an optional form under this Section 10A.4 by
written notice filed with a Plan

97



--------------------------------------------------------------------------------



representative at any time before the Profit Sharing Death Benefit is processed
for distribution to him or her under the Plan. The provisions of this Section
10A.4 shall not only be effective as of the Effective Amendment Date but shall
also, for each Prior Plan that was in effect on January 1, 2007, be effective as
of January 1, 2007 with respect to any distribution made under the Plan on or
after such date (and, for this purpose, as if the other sections of this Article
10A were in effect as of January 1, 2007).
10A.5    Optional Forms. If the spouse of a Participant is entitled to receive
the Participant’s Profit Sharing Death Benefit in the form of a Single Life
Annuity under Section 10A.3 above, the spouse may elect to receive such benefit,
in lieu of the Single Life Annuity form and provided all of the election
provisions of Section 10A.4 above are met, in any of the following forms:
10A.5.1    A Life and Ten Year Certain Annuity;
10A.5.2    A Full Cash Refund Annuity;
10A.5.3    A Period Certain Annuity; or
10A.5.4    A lump sum payment. The amount of such lump sum payment shall be
equal to the vested balance in the Participant’s Profit Sharing Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution. Subject to Subsection
11.1.2 below, such lump sum payment shall be made in cash.
10A.6    Annuity Form of Benefit Rules. If a Participant’s Profit Sharing Death
Benefit is paid in any annuity form to the Participant’s spouse under the
provisions of this Article 10A, such annuity form shall be subject to the
following subsections of this Section 10A.6.
10A.6.1    The distribution of any annuity under the provisions of this Article
10A shall be effected by the application of an amount equal to the vested
balance of the Participant’s Profit Sharing Accounts (determined as of a date
which is reasonably chosen by the Committee or a Committee representative to be
sufficiently in advance of the distribution so as to allow the Committee time to
process the distribution) to the purchase of a nontransferable annuity contract
providing the applicable type of annuity form from an insurance company selected
by the Committee and the subsequent forwarding of such contract to the
Participant’s spouse. The purchase of such annuity shall be made on behalf of
the Participant’s spouse as a part of the Plan’s administrative procedures. If
the spouse receives the Savings Death Benefit under Article 10 above in the same
annuity form as he or she receives the Participant’s Profit Sharing Death
Benefit, the Committee may choose to purchase just one annuity contract to
provide both such benefits.
10A.6.2    Any annuity contract provided under this Article 10A shall be
purchased and distributed on an immediate basis (i.e., payments under the
contract shall begin as of a date which coincides with or is within a reasonable
administrative period after the date as of which such purchase is made and in no
event later than any deadline set in the Plan for the commencement of the
applicable benefit). As a result, the vested balance of the Participant’s Profit
Sharing Accounts shall be maintained in the Plan until just before the annuity
contract is to begin payments, at which time the contract shall be purchased.

98



--------------------------------------------------------------------------------



10A.6.3    The distribution of an annuity contract under this Section 10A shall,
for all purposes of the Plan, be deemed to constitute the full distribution of
the benefit attributable to the Participant’s Profit Sharing Death Benefit which
is due the Participant’s spouse.
10A.7    Required Lump Sum Form for Small Profit Sharing Death Benefit.
Notwithstanding any other provision of the Plan to the contrary, if the spouse
of a Participant is entitled to receive the Participant’s Profit Sharing Death
Benefit under the provisions of this Article 10A, then the spouse shall
automatically receive such benefit in the form of a lump sum payment (and not in
any annuity form) if the value of such benefit at the time it is processed for
distribution, when added to the value of any portion of the Savings Death
Benefit which is payable to the spouse and which the spouse elects to receive in
an annuity form, is $5,000 or less. The amount of such lump sum payment shall be
equal to the vested balance in the Participant’s Profit Sharing Accounts
determined as of a date which is reasonably chosen by the Committee or a
Committee representative to be sufficiently in advance of the distribution so as
to allow the Committee time to process the distribution. Subject to Subsection
11.1.2 below, such lump sum payment shall be made in cash.
10A.8    Annuity Definitions. For purposes of this Article 10A, a “Single Life
Annuity,” “Life and Ten Year Certain Annuity,” “Full Cash Refund Annuity,” and
“Period Certain Annuity” shall have the same meanings as are set forth for such
terms in Section 10.5 above; except that any reference to a “beneficiary”
contained in each such section shall be read for purposes of this Article 10A to
refer to a “spouse.”
10A.9    Designation of Beneficiary. The spouse of a Participant shall
automatically be deemed to be the beneficiary of the Participant’s Profit
Sharing Death Benefit, unless no spouse survives the death of the Participant
(or it is established to the satisfaction of a Plan representative that no
spouse survives such death, the spouse cannot reasonably be located, or there
exist other circumstances prescribed by the Secretary of the Treasury or his or
her delegate which would warrant the disregarding of any need of a spousal
consent to a different beneficiary if one had been attempted to be named by the
Participant). If no spouse survives the death of the Participant (or it is
established to the satisfaction of a Plan representative that no spouse survives
such death, the spouse cannot reasonably be located, or there exist other
circumstances prescribed by the Secretary of the Treasury or his or her delegate
which would warrant the disregarding of any need for a spousal consent to a
different beneficiary if one had been attempted to be named by the Participant),
the Participant’s beneficiary for purposes of his or her Profit Sharing Death
Benefit shall be deemed to be the same as his or her beneficiary determined
under Section 10.6 above.

99



--------------------------------------------------------------------------------



ARTICLE 11
ADDITIONAL DISTRIBUTION PROVISIONS
11.1    Cash or Share Form of Plan Payments.
11.1.1    Any payment made under the Plan to a Participant (or a beneficiary of
the Participant) shall be made in cash except as is otherwise provided in
Subsection 11.1.2 below.
11.1.2    A Participant (or a beneficiary of the Participant) may elect, with
respect to any payment to be made to him or her under the Plan (other than a
payment that is part of a series of annuity payments) and in a manner prescribed
by the Committee prior to the date the payment is processed, that the payment is
to be made partly in the form of common shares of Macy’s (for purposes of this
Subsection 11.1.2, “Macy’s Shares”) if a part of the Participant’s Account
portions from which the payment is being made is invested in the Macy’s Stock
Fund (for purposes of this Subsection 11.1.2, the part of such Participant’s
Account portions that is so invested in the Macy’s Stock Fund is referred to as
the Participant’s “Macy’s Stock Fund Account Portion”). If such election is
made, then such payment shall consist of: (i) to the extent sufficient Macy’s
Shares are available under the Macy’s Stock Fund, Macy’s Shares equal to the
quotient produced by dividing the balance of the Participant’s Macy’s Stock Fund
Account Portion as of the date as of which the payment amount is determined
under the other provisions of the Plan (for purposes of this Subsection 11.1.2,
the “subject Valuation Date”) by the closing price (for purposes of this
Subsection 11.1.2, the “subject Closing Price”) of a Macy’s Share on the latest
trading day of the largest securities market in which Macy’s Shares are traded
which occurs on or before the subject Valuation Date; and (ii) cash equal to the
difference between the total amount or value of the payment and the value of the
Macy’s Shares being distributed in the payment (as determined on the basis of
the subject Closing Price of a Macy’s Share).
11.2    Allocation of Contributions After Distribution. Notwithstanding any
provision of the Plan to the contrary, any contributions which are allocated to
any Account of a Participant as of a date which is on or prior to the date of a
complete distribution of the vested balance of such Account to the Participant
(or his or her beneficiary) under Articles 9, 9A, 9B, 10, and/or 10A above but
which are actually paid to the Trust after the date such distribution is
processed and any contributions which both are allocated to such Account and
actually paid to the Trust after the date such distribution is processed (such
contributions being referred to under this Section 11.2 in either case as “late
contributions”) shall be disregarded in the determination of the amount of the
vested balance of such Account to be distributed. Instead, subject to the other
provisions of the Plan, any late contributions (to the extent the Participant is
vested in such amounts under the other provisions of the Plan) shall be paid
within a reasonable administrative period after they are actually paid to the
Trust to the Participant (or, if the Participant dies before such payment, to
the appropriate beneficiary of the Participant under the other provisions of the
Plan) in the same type of annuity form as is being paid to the Participant (or
beneficiary) immediately prior to the payment of the late contributions (if the
prior distribution was made in the form of an annuity under the other provisions
of the Plan) or in a form of benefit which is in accordance with the other
provisions of the Plan concerning benefit forms and assuming for such purpose
that such late contributions were the sole retirement benefit applicable to the
Participant (if the prior distribution was not made in any type of annuity
form).

100



--------------------------------------------------------------------------------



11.3    Determination of Proper Party For Distribution and Forfeiture When
Proper Party Cannot Be Located.
11.3.1    The facts as shown by the records of the Committee at the time of any
payment due under the Plan shall be conclusive as to the proper payee and of the
amounts properly payable, and payment made in accordance with such state of
facts shall constitute a complete discharge of any and all obligations under the
Plan.
11.3.2    If a Participant (or a person, trust, or estate claiming through him
or her) who is entitled to a benefit hereunder makes no timely claim for such
benefit and the Committee cannot reasonably locate or know how to find the
Participant (or such other person, trust, or estate), then such benefit may, in
the discretion of the Committee, continue to be held for the Participant (or
such other person, trust, or estate) or may be forfeited. If, however, such
benefit is forfeited but the lost Participant (or person, trust, or estate
claiming through him or her) thereafter makes a claim for the amount previously
forfeited hereunder, such benefit shall be restored and paid to the proper party
(without any interest credited on the previously forfeited benefit) within a
reasonable administrative period thereafter. The restorals required under this
Section 11.3 shall, to the extent provided in Section 9.5 above, be made from
forfeitures arising in such Plan Year. If the amount of such forfeitures is
insufficient to make all such required restorals, then the amount of such
required restorals shall be made from a special contribution paid by the
Employer to the Trust. Such contribution shall not be considered an Employer
contribution for purposes of Section 7.1 or 7.2 above or a part of an annual
addition (as defined in Subsection 7A.1.2(a) above) to the Plan.
11.4    Reemployed Participant. Notwithstanding any other provision of the Plan
to the contrary, if a Participant in this Plan who ceased to be an Employee and
became thereby entitled to the distribution of all or any part of his or her
Accounts resumes employment as an Employee prior to his or her Required
Commencement Date, the Committee shall then direct the Trustee to postpone or
cease distribution of such Accounts, to the extent such action is
administratively possible (e.g., no annuity contract has been purchased or lump
sum payment made), until the Participant’s later termination of employment (or,
if earlier, his or her Required Commencement Date).
11.5    Nonalienation of Benefits.
11.5.1    Except as is provided in (i) Section 206(d)(4) of ERISA and Section
401(a)(13)(C) of the Code and (ii) the provisions of Subsections 11.5.2 and
11.5.3 below, but to the extent otherwise permitted by law, no benefit payable
under the Plan shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, whether voluntary or involuntary,
nor shall any such benefit be in any manner liable for or subject to the debts,
contracts, liabilities, engagements, or torts of the person entitled to such
benefit.
11.5.2    The Committee shall, however, adopt procedures to allow benefits to be
assigned in connection with qualified domestic relations orders (as defined in
and in accordance with the provisions of Section 206(d)(3) of ERISA and Section
414(p) of the Code). In this regard, the Plan shall permit a lump sum payment to
be made at any time to a Participant’s alternate payee (as also is defined in
ERISA Section 206(d)(3) and Code Section 414(p)) if directed by a qualified
domestic relations order, even if the Participant has not yet ceased to be an
Employee and has not attained his or her earliest retirement date (again as
defined in ERISA Section 206(d)(3) and Section

101



--------------------------------------------------------------------------------



414(p) of the Code). Further, the Plan shall permit any such alternate payee to
have the same rights to direct the investment of any part of any Account which
is held under the Plan on behalf of the alternate payee pursuant to a qualified
domestic relations order as a Participant would have.
11.5.3    In addition, if a beneficiary of a Participant under the Plan who is
otherwise entitled to a benefit under the Plan files a qualified disclaimer with
a Plan representative under which the beneficiary disclaims any interest in such
benefit, then the Plan shall recognize such qualified disclaimer and distribute
or otherwise deal with such benefit in accordance with the provisions of the
Plan in a manner that assumes that the beneficiary making the qualified
disclaimer never became a beneficiary of the Participant for purposes of the
Plan. For purposes of the Plan, a “qualified disclaimer” of a beneficiary of a
Participant under the Plan means an irrevocable and unqualified refusal by the
beneficiary to accept any interest in Plan benefits, provided that all of the
following requirements are met: (i) the purported disclaimer is in writing; (ii)
the purported disclaimer is received by a Plan representative within nine months
after the date of the Participant’s death; (iii) the beneficiary has not
accepted or been paid any benefits under the Plan; (iv) as a result of the
disclaimer the benefits of the Plan will pass to a person other than the
beneficiary making the disclaimer; and (v) the purported disclaimer is
determined by the Committee to meet any other requirements of Code Section 2518
in order to be considered a qualified disclaimer for purposes of such section
and to meet any requirements of applicable state law.
11.6    Incompetency. Every person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally or legally competent and of age
until the date on which the Committee receives written notice that such person
is incompetent or a minor for whom a guardian or other person legally vested
with the care of his or her person or estate has been appointed. If the
Committee finds that any person to whom a benefit is payable under the Plan is
unable to care for his or her affairs because he or she is incompetent or is a
minor, any payment due (unless a prior claim therefor has been made by a duly
appointed legal representative) may be paid to the spouse, a child, a parent, a
brother, or a sister of such person, or to any person or institution deemed by
the Committee to have incurred expense for such person. If a guardian of the
estate of any person receiving or claiming benefits under the Plan is appointed
by a court of competent jurisdiction, benefit payments may be made to such
guardian provided that proper proof of appointment and continuing qualification
is furnished in a form and manner acceptable to the Committee. Any payment made
pursuant to this Section 11.6 shall be a complete discharge of liability
therefor under the Plan.
11.7    Legal Distribution Limits. Notwithstanding any other provision of this
Plan to the contrary, any payment of a retirement or death benefit in any form
must meet and be in accordance with the distribution requirements of Section
401(a)(9) of the Code (as construed in regulations issued by the Secretary of
the Treasury or his or her delegate under such Code section), including the
incidental death benefit requirements which are referred to in such section, and
such section is hereby incorporated by reference into this Plan.
11.8    Distribution Form Notices. The Plan shall provide a Participant (or a
beneficiary) with notices as to the forms in which he or she may receive any
retirement (or death) benefit to which he or she is entitled at such times as
shall allow the person to make a choice among his or

102



--------------------------------------------------------------------------------



her options. In this regard, the Plan shall provide any written explanations to
a Participant (or a beneficiary) under Code Section 417(a)(3) to the extent such
explanations apply to the Participant.
11.8.1    Further, if any distribution to a Participant made under the Plan is
one to which Code Sections 401(a)(11) and 417 do not apply, such distribution
may commence less than 30 days after the notice required under Treasury
Regulations Section 1.411(a)-11(c) is given, provided that: (i) the Participant
is clearly informed that he or she has a right to a period of at least 30 days
after receiving the notice to consider the decision of whether or not to elect a
distribution (and, if applicable, a particular distribution option); and (ii)
the Participant, after receiving the notice, affirmatively elects a
distribution.
11.8.2    In addition, to the extent any distribution to a Participant made
under the Plan is one to which Code Sections 401(a)(11) and 417 apply, such
distribution may commence less than 30 days after the notice required under
Treasury Regulations Section 1.411(a)-11(c) is given, and the date as of which
such distribution is made may be less than 30 days after any written explanation
required by Code Section 417(a)(3) to be given the Participant is so provided,
if the requirements of Treasury Regulations Section 1.417(e)-1(b)(3) are met.
11.9    Direct Rollover Distributions. Notwithstanding any provision of the Plan
to the contrary that would otherwise limit a distributee’s election under this
Section 11.9, a distributee may elect, at the time and in the manner prescribed
by the Committee, to have any portion of an eligible rollover distribution
otherwise payable to him or her paid directly to an eligible retirement plan
specified by the distributee in a direct rollover. The provisions of this
Section 11.9 shall not only be effective as of the Effective Amendment Date but
shall also, for each Prior Plan that was in effect on January 1, 2007, be
effective as of January 1, 2007 with respect to any distribution made under the
Plan on or after such date.
11.9.1    For purposes of this Section 11.9, the following terms shall have the
meanings indicated in the following paragraphs of this Subsection 11.9.1.
(a)    An “eligible rollover distribution” means, with respect to any
distributee, any distribution of all or any portion of the entire benefit
otherwise payable under the Plan to the distributee, except that an eligible
rollover distribution does not include: (i) any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the distributee or the joint
lives (or joint life expectancies) of the distributee and the distributee’s
designated beneficiary, or for a specified period of ten years or more; (ii) any
distribution to the extent such distribution is required to be made under
Section 401(a)(9) of the Code; (iii) any distribution that is made under the
provisions of the Plan because of a hardship; or (iv) any other distribution
that is not permitted to be directly rolled over to an eligible retirement plan
under regulations of the Secretary of the Treasury or his or her delegate. For
purposes of this paragraph (a), a portion of a distribution shall not fail to be
an eligible rollover distribution merely because the portion consists of
after-tax employee contributions which are not includible in gross income;
however, such portion may be paid only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code, an annuity contract
described in 403(b) of the Code, or a qualified defined contribution plan
described in Section 401(a) or 403(a) of the Code that agrees to separately
account for amounts so transferred, including separately

103



--------------------------------------------------------------------------------



accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
(b)    An “eligible retirement plan” means, with respect to any distributee’s
eligible rollover distribution, any of the following accounts, annuities, plans,
or contracts that accepts the distributee’s eligible rollover distribution: an
individual retirement account described in Section 408(a) of the Code; an
individual retirement annuity described in Section 408(b) of the Code; a Roth
IRA (as defined in Code Section 408A), but, if the eligible rollover
distribution is made prior to January 1, 2010, only if the distributee meets the
conditions applicable to making a qualified rollover distribution to a Roth IRA
that are set forth in Code Section 408(c)(3)(B); an annuity plan described in
Section 403(a) of the Code; an annuity contract described in Section 403(b) of
the Code; an eligible plan under Section 457(b) of the Code which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan; or a qualified
trust described in Section 401(a) of the Code. This definition of eligible
retirement plan shall also apply in the case of a distribution to a surviving
spouse or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Section 206(d)(3) of ERISA and
Section 414(p) of the Code.
(c)    A “distributee” means a Participant. In addition, a Participant’s
surviving spouse, or a Participant’s spouse or former spouse who is the
alternate payee under a qualified domestic relations order (as defined in
Section 206(d)(3) of ERISA and Section 414(p) of the Code), is a distributee
with regard to any interest of the Participant which becomes payable under the
Plan to such spouse or former spouse.
(d)    A “direct rollover” means, with respect to any distributee, a payment by
the Plan to an eligible retirement plan specified by the distributee.
11.9.2    As a special rule and notwithstanding any other provision of this
Section 11.9 to the contrary, if a person who is a designated beneficiary (as
defined in Code Section 401(a)(9)(E) and including, to the extent provided in
rules prescribed by the Secretary of the Treasury or his or her delegate, a
trust established for the benefit of one or more designated beneficiaries) of a
deceased Participant and who is not the Participant’s surviving spouse is
entitled under the Plan to receive after December 31, 2009 (and, to the extent
permitted under nondiscriminatory rules adopted by the Committee and in effect
during all or part of the period between January 1, 2007 and December 31, 2009,
to receive in the period between January 1, 2007 and December 31, 2009 when such
rules are in effect) a Plan distribution that would be an eligible rollover
distribution were such person a distributee, such person may elect to have all
or a part of the distribution directly rolled over by the Plan to an inherited
individual retirement account or annuity (within the meaning of Code Section
408(d)(3)(C)(ii) and any related provisions of the Code) to the extent permitted
by and subject to the provisions of Section 402(c)(11) of the Code. However any
direct rollover that is made prior to January 1, 2010 pursuant to the provisions
of this Subsection 11.9.2 shall not be considered a direct rollover of an
eligible rollover distribution for purposes of any withholding or notice
requirements that normally apply under the Code to direct rollovers of eligible
rollover distributions.
11.9.3    The Committee may prescribe reasonable rules in order to provide for
the Plan to meet the provisions of this Section 11.9 and all rules of the Code
that apply to direct rollovers

104



--------------------------------------------------------------------------------



of eligible rollover distributions. Any such rules shall comply with the
provisions of Code Section 401(a)(31) and any applicable Treasury regulations
which are issued with respect to the direct rollover requirements. For example,
subject to meeting the provisions of Code Section 401(a)(31) and applicable
Treasury regulations, the Committee may: (i) prescribe the specific manner in
which a direct rollover shall be made by the Plan, whether by wire transfer to
the eligible retirement plan, by mailing a check to the eligible retirement
plan, by providing the distributee a check made payable to the eligible
retirement plan and directing the distributee to deliver the check to the
eligible retirement plan, and/or by some other method; (ii) prohibit any direct
rollover of any eligible rollover distributions payable during a calendar year
to a distributee when the total of such distributions is less than $200; and/or
(iii) refuse to make a direct rollover of an eligible rollover distribution to
more than one eligible retirement plan.
11.10    Distribution Restrictions. No withdrawal or distribution of any portion
of a Participant’s Accounts may be distributed unless such withdrawal or
distribution is authorized by another provision of this Plan. In addition, and
notwithstanding any other provision of this Plan to the contrary, in no event
may any amount held under the Plan which is attributable to the Participant’s
Pre-Tax Elective Savings Contributions or Roth Elective Savings Contributions
under this Plan be distributed earlier than (i) the Participant’s ceasing to be
an Employee, (ii) the Participant’s death, (iii) the Participant’s Total
Disability, (iv) the Participant’s attainment of age 59-1/2, (v) the hardship of
the Participant (determined under the other provisions of the Plan), or (vi) any
event described in Section 401(k)(10) of the Code (e.g., a lump sum payment made
by reason of the termination of the Plan without the establishment or
maintenance of another defined contribution plan other than an employee stock
ownership plan).
11.11    Coverage of Pre-Effective Amendment Date Participants. Except as is
otherwise specifically provided in this Plan, the provisions of this Plan only
apply to persons who become Participants in this Plan under Article 4 above and
to benefits which have not been paid prior to the Effective Amendment Date.
However, any person who was a participant in one or more Prior Plans and, while
never becoming a Participant in this Plan under Article 4 above, still had a
nonforfeitable right to an unpaid benefit under the Prior Plans as of the date
immediately preceding the Effective Amendment Date shall be considered a
participant in this Plan to the extent of his or her interest in such benefit.
The amount of such benefit, the form in which such benefit is to be paid, and
the conditions (if any) which may cause such benefit not to be paid shall,
except as is otherwise specifically provided in this Plan or in the Prior Plans,
be determined solely by the versions of the Prior Plans in effect at the time he
or she ceased to be an Employee.
11.12    Marriage Status. For all purposes of the Plan, a person shall be deemed
to be a Participant’s spouse at any time only if he or she is at such time
married to the Participant. The determination of a Participant’s spouse shall be
determined in accordance with appropriate guidance issued by the Internal
Revenue Service or U.S Department of Labor, including the Internal Revenue
Service’s Revenue Ruling 2013-17 (to the extent the provisions of such ruling
are not modified or superseded by subsequent guidance). Similarly, for all
purposes of the Plan, a Participant shall be deemed to be married at any time
only if a person is then considered his or her spouse under the provisions of
the immediately preceding sentence.



105



--------------------------------------------------------------------------------



ARTICLE 12
NAMED FIDUCIARIES
Any person, committee, or entity which is designated or appointed under the Plan
(or under a procedure set forth in the Plan) to have any responsibility for the
control, management, or administration of this Plan or the assets thereof (each
such fiduciary being hereinafter referred to individually as a “Named Fiduciary”
and collectively as the “Named Fiduciaries”) shall have only such powers and
responsibilities as are expressed in the Plan or are provided for in the
procedure by which he or she or it is designated or appointed, and any power or
responsibility for the control, management, or administration of the Plan or
Trust Fund which is not expressly allocated to any Named Fiduciary, or with
respect to which an allocation is in doubt, shall be deemed allocated to Macy’s.
Each Named Fiduciary shall have no responsibility to inquire into the acts or
omissions of any other Named Fiduciary in the exercise of powers or the
discharge of responsibilities assigned to such other Named Fiduciary under the
Plan.
Any Named Fiduciaries may, by agreement among themselves, allocate any
responsibility or duty, other than the responsibility of the Trustee for the
management and control of the Trust Fund within the meaning of Section 405(c) of
ERISA, assigned to a Named Fiduciary hereunder to one or more other Named
Fiduciaries, provided, however, that any agreement respecting such allocation
must be in writing and filed with the Committee for placement with the records
of the Plan. No such agreement shall be effective as to any Named Fiduciary
which is not a party thereto until such Named Fiduciary has received written
notice of such agreement from the Named Fiduciaries involved. Any Named
Fiduciary may, by written instrument filed with the Committee for placement with
the records of the Plan, designate a person who is not a Named Fiduciary to
carry out any of its responsibilities under the Plan, other than the
responsibility of the Trustee for the management and control of the Trust Fund
within the meaning of Section 405(c) of ERISA, provided, however, that no such
designation shall be effective as to any other Named Fiduciary until such other
Named Fiduciary has received written notice thereof.
Any Named Fiduciary, or a person designated by a Named Fiduciary to perform any
responsibility of a Named Fiduciary pursuant to the procedure described in the
preceding paragraph, may employ one or more persons to render advice with
respect to any responsibility such Named Fiduciary has under the Plan or such
person has by reason of such designation. A person may serve the Plan in more
than one fiduciary capacity and may be a Participant.

106



--------------------------------------------------------------------------------



ARTICLE 13
PENSION AND PROFIT SHARING COMMITTEE
13.1    Appointment of Committee. The Board shall appoint a Pension and Profit
Sharing Committee, referred to in the Plan as the “Committee,” the members of
which may be officers or other employees of the Employer or any other persons.
The Committee shall be composed of not less than three members, each of whom
shall serve at the pleasure of the Board, and vacancies in the Committee arising
by reason of resignation, death, removal, or otherwise shall be filled by the
Board. Any member may resign of his or her own accord by delivering his or her
written resignation to the Board.
13.2    General Powers of Committee.
13.2.1    The Committee shall administer the Plan, is authorized to make such
rules and regulations as it may deem necessary to carry out the provisions of
the Plan, and is given complete discretionary authority to determine any
person’s eligibility for benefits under the Plan, to construe the terms of the
Plan, and to decide any other matters pertaining to the Plan’s administration.
The Committee shall determine any question arising in the administration,
interpretation, and application of the Plan, which determination shall be
binding and conclusive on all persons (subject to the claims and appeal rights
provided under Section 13.7 below). In the administration of the Plan, the
Committee may: (i) employ or permit agents to carry out nonfiduciary and/or
fiduciary responsibilities (other than trustee responsibilities as defined in
Section 405(c)(3) of ERISA) and (ii) provide for the allocation of fiduciary
responsibilities (other than trustee responsibilities as defined in Section
405(c)(3) of ERISA) among its members. Actions dealing with fiduciary
responsibilities shall be taken in writing and the performance of agents,
counsel, and fiduciaries to whom fiduciary responsibilities have been delegated
shall be reviewed periodically.
13.2.2    Further, the Committee shall administer the Plan and adopt such rules
and regulations as in the opinion of the Committee are necessary or advisable to
implement and administer the Plan and to transact its business. In performing
their duties, the members of the Committee shall act solely in the interest of
the Participants of the Plan and their beneficiaries and:
(a)    for the exclusive purpose of providing benefits to Participants and their
beneficiaries and defraying reasonable expenses of administering the Plan;
(b)    with the care, skill, prudence, and diligence under the circumstances
then prevailing that a prudent man acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims; and
(c)    in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions of
Title I of ERISA.
13.2.3    Notwithstanding the foregoing provisions of this Section 13.2, if the
Committee cannot reasonably and economically determine or verify, with respect
to an Employee or a class of Employees, service, compensation, date of hire,
date of termination, or any other pertinent factor in the administration of the
Plan, the Committee shall adopt, with respect to such Employee or class of
Employees, reasonable and uniform assumptions regarding the determination

107



--------------------------------------------------------------------------------



of such factor or factors, provided that no such assumption shall (i)
discriminate in favor of Highly Compensated Employees, (ii) reduce or eliminate
a protected benefit (within the meaning of Treasury Regulations Section
1.411(d)-4), or (iii) operate to the disadvantage of such Employee or class of
Employees.
13.2.4    In addition, notwithstanding any other provision of the Plan to the
contrary, the Committee may correct any actions or inactions made in the
administration or operation of the Plan that it determines were made in error or
in breach of the terms of the Plan, of applicable law, or of the duties of the
Plan’s fiduciaries (and, if necessary to the correction, cause the Employer or
any of the Plan’s fiduciaries to take actions with respect to the Plan that
effect such corrections), provided that the corrective methods used by the
Committee may not be inconsistent with any revenue procedures or other guidance
issued by the Internal Revenue Service or the U.S. Department of Labor as to the
manner in which corrections of actions or inactions made in the administration
or operation of the Plan may be made.
13.2.5    In accordance with the provisions of Subsection 13.2.4 above but not
in limitation of the Committee’s rights under such subsection, if any action
that alleges that actions or inactions made in the administration or operation
of the Plan were made in error or in breach of the terms of the Plan, of
applicable law, or of the duties of the Plan’s fiduciaries is filed in a court
of appropriate jurisdiction or is threatened to be so filed, either the
applicable court issues a decision or the Committee (or the Plan Administrator)
enters into a settlement agreement with the parties who filed or threatened to
file such action, and such court decision or settlement agreement, as the case
may be, calls for certain steps to be taken with respect to the Plan in order to
correct such errors or breaches (which steps are not inconsistent with any
revenue procedures or other guidance issued by the Internal Revenue Service or
the U.S. Department of Labor as to the manner in which corrective actions
involving the Plan may be made), then the Committee may cause such steps
required by the court decision or settlement agreement to be effected.
13.2.6    Unless otherwise provided in the Trust, the Committee shall also
establish guidelines with respect to the investment of all funds held by the
Trustee under the Plan and to make or direct all investments pursuant thereto.
13.2.7    For purposes hereof, any party which has been authorized by the Plan
or under a procedure authorized under the Plan to perform fiduciary and/or
nonfiduciary administrative duties hereunder, whether such party is the
Committee, Macy’s, an agent appointed or permitted by the Committee to carry out
its duties, or otherwise, shall, when properly acting within the scope of his or
her or its authority, sometimes be referred to in the Plan as a “Plan
representative” or, if appointed by the Committee directly to be an agent
thereof, a “Committee representative.”
13.3    Records of Plan. The Committee shall maintain or cause to be maintained
records showing the fiscal transactions of the Plan and shall keep or cause to
be kept in convenient form such data as may be necessary for valuations of
assets and liabilities of the Plan. The Committee shall prepare or have prepared
annually a report showing in reasonable detail the assets and liabilities of the
Plan and giving a brief account of the operation of the Plan for the past Plan
Year. In preparing this report, the Committee may rely on advice received from
the Trustee or other persons or firms selected by it or may adopt a report on
such matters prepared by the Trustee.

108



--------------------------------------------------------------------------------



13.4    Actions of Committee. The Committee shall appoint a Chairman and a
Secretary and such other officers, who may be, but need not be, members of the
Committee, as it shall deem advisable. The Committee shall act by a majority of
its members at the time in office, and any such action may be taken either by a
vote at a meeting or in writing without a meeting. The Committee may by such
majority action appoint subcommittees and may authorize any one or more of the
members or any agent to execute any document or documents or to take any other
action, including the exercise of discretion, on behalf of the Committee. The
Committee may provide for the allocation of responsibilities for the operation
and maintenance of the Plan.
13.5    Compensation of Committee and Payment of Plan Administrative and
Investment Charges. Unless otherwise determined by the Board, the members of the
Committee shall serve without compensation for services as such. All expenses of
administration of the Plan (excluding brokerage fees, expenses related to
securities transactions, and any taxes on the assets held in the Trust Fund,
which expenses shall only be payable out of the Trust Fund), including, without
limitation, the fees and charges of the Trustee, any investment manager, any
attorney, any accountant, any specialist, or any other person employed by the
Committee or the Employer in the administration of the Plan, shall be paid out
of the Trust Fund (or, if the Employer so elects, by the Employer directly). In
this regard, the Plan administrative and investment expenses which shall be paid
out of the Trust Fund (unless the Employer elects to pay them itself) shall also
include compensation payable to any employees of any Affiliated Employer who
perform administrative or investment services for the Plan to the extent such
compensation would not have been sustained had such services not been provided,
to the extent such compensation can be fairly allocated to such services, to the
extent such compensation does not represent an allocable portion of overhead
costs or compensation for performing “settlor” functions (such as services
incurred in establishing or designing the Plan), and to the extent such
compensation does not fail for some other reason to constitute a “direct
expense” within the meaning of U.S. Department of Labor Regulations Section
2550.408c-2(b)(3).
13.6    Limits on Liability. Macy’s and each other Employer shall hold each
member of the Committee harmless from any loss, damage, or depreciation which
may result in connection with the execution of his or her duties or the exercise
of his or her discretion or from any other act or omission hereunder, except
when due to his or her own gross negligence or willful misconduct. Macy’s and
each other Employer shall indemnify and hold harmless each member of the
Committee from any and all claims, losses, damages, expenses (including counsel
fees approved by the Committee), and liabilities (including any amounts paid in
settlement with the Committee’s approval) arising from any act or omission of
such member, except when the same is judicially determined to be due to the
gross negligence or willful misconduct of such member.
13.7    Claim And Appeal Procedures.
13.7.1    Initial Claim. In general, benefits due under this Plan shall be paid
only if the applicable Participant or beneficiary of a deceased Participant
elects (under administrative procedures established by the Committee) to receive
such benefits, except to the extent otherwise required under the Plan. Further,
if a Participant (or a person claiming through a Participant) has a dispute as
to the failure of the Plan to pay or provide a benefit, as to the amount of
benefit paid, or as to any other matter involving the Plan, the Participant (or
such person) may file a claim for the benefit or relief believed by the
Participant (or such person) to be due. Such claim must be

109



--------------------------------------------------------------------------------



provided by written notice to the Committee or any other person or committee
designated by the Committee for this purpose. Any claim made pursuant to this
Subsection 13.7.1 shall be decided by the Committee (or any other person or
committee designated by the Committee to decide the claim). (In general, a
Committee representative, and not the Committee itself, will decide any claim
made pursuant to this Subsection 13.7.1.)
13.7.2    Actions in Event Initial Claim is Denied.
(a)    If a claim made pursuant to Subsection 13.7.1 above is denied, in whole
or in part, notice of the denial in writing shall be furnished by the Committee
(or any other person or committee designated by the Committee to decide the
claim) to the claimant within 90 days (or, if a Participant’s disability is
material to the claim, 45 days) after receipt of the claim by the Committee (or
such other person or committee); except that if special circumstances require an
extension of time for processing the claim, the period in which the Committee
(or such other person or committee) is to furnish the claimant written notice of
the denial shall be extended for up to an additional 90 days (or, if a
Participant’s disability is material to the claim, 30 days), and the Committee
(or such other person or committee) shall provide the claimant within the
initial 90-day period (or, if applicable, 45 day period) a written notice
indicating the reasons for the extension and the date by which the Committee (or
such other person or committee) expects to render the final decision.
(b)    The final notice of denial shall be written in a manner designed to be
understood by the claimant and set forth: (i) the specific reasons for the
denial, (ii) specific reference to pertinent Plan provisions on which the denial
is based, (iii) a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and (iv) information as to the steps to be
taken if the claimant wishes to appeal such denial of his or her claim
(including, the time limits applicable to making a request for an appeal and, if
the claim involves a claim for benefits, a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on appeal).
13.7.3    Appeal of Denial of Initial Claim. Any claimant who has a claim denied
under Subsections 13.7.1 and 13.7.2 above may appeal the denied claim. The
Committee (or any other person or committee designated by the Committee to
perform this review) shall decide such appeal. (In general, the Committee, and
not a Committee representative, will decide any appeal of a denied claim made
pursuant to this Subsection 13.7.3.)
(a)    Such an appeal must, in order to be considered, be filed by written
notice to the Committee (or such other person or committee designated by the
Committee to perform this review) within 60 days (or, if a Participant’s
disability is material to the claim, 180 days) of the receipt by the claimant of
a written notice of the denial of his or her initial claim from the Committee.
(b)    If any appeal is filed in accordance with such rules, the claimant: (i)
shall be provided the opportunity to submit written comments, documents,
records, and other information relating to the claim; and (ii) shall be given,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claim. A formal

110



--------------------------------------------------------------------------------



hearing may be allowed in its discretion by the Committee (or such other person
or committee) but is not required.
13.7.4    Decision on Appeal. Upon any appeal of a denied claim made pursuant to
Subsection 13.7.3 above, the Committee (or such other person or committee with
authority to decide the appeal) shall provide a full and fair review of the
subject claim, taking into account all comments, documents, records, and other
information submitted by the claimant (without regard to whether such
information was submitted or considered in the initial benefit determination of
the claim), and decide the appeal within 60 days (or, if a Participant’s
disability is material to the claim, 45 days) after the filing of the appeal;
except that if special circumstances require an extension of time for processing
the appeal, the period in which the appeal is to be decided shall be extended
for up to an additional 60 days (or, if a Participant’s disability is material
to the claim, 45 days) and the party deciding the appeal shall provide the
claimant written notice of the extension prior to the end of the initial 60-day
period (or, if applicable, 45-day period). However, if the decision on the
appeal is extended due to the claimant’s failure to submit information necessary
to decide the appeal, the period for making the decision on the appeal shall be
tolled from the date on which the notification of the extension is sent until
the date on which the claimant responds to the request for additional
information.
(a)    The decision on appeal shall be set forth in a writing designed to be
understood by the claimant, specify the reasons for the decision and references
to pertinent Plan provisions on which the decision is based, and contain
statements that the claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of all documents, records, and other
information relevant to the claim and, if the claim involves a claim for
benefits, of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.
(b)    The decision on appeal shall be furnished to the claimant by the
Committee (or such other person or committee with authority to decide the
appeal) within the period described above that the Committee (or such other
party) has to decide the appeal.


13.7.5 Special Disability Claims and Appeal Rules. In the event a Participant’s
disability is material to a claim or an appeal of a denied claim made under this
Section 13.7, the following paragraphs of this Subsection 13.7.5 shall also
apply to such claim or appeal, notwithstanding any other provisions set forth in
this Section 13.7 which may be read to the contrary.
(a)    If a Participant’s disability is material to a claim or an appeal of a
denied claim made under this Section 13.7, then the written notice as to any
denial of the initial claim or the written notice as to the decision on the
appeal, as appropriate, shall to the extent applicable include the information
described in subparagraphs (1) and (2) of this paragraph (a).
(1)    If an internal rule, guideline, protocol, or other similar criterion (for
purposes of this paragraph (a) and collectively, a “rule”) was relied upon in
making an adverse determination on the initial claim or on the appeal, then the
applicable written notice (as to the denial of the initial claim or as to the
decision on the appeal) shall contain either the specific rule or a statement
that such rule was relied upon in making the adverse determination or the
decision and that a copy of that rule will be provided to the claimant free of
charge upon request.

111



--------------------------------------------------------------------------------



(2)    In addition, if an adverse determination on the initial claim or on the
appeal is based on a medical necessity or experimental treatment or similar
exclusion or limit, then the applicable written notice (as to the denial of the
initial claim or as to the decision on the appeal) shall contain either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Participant’s medical circumstances, or a
statement that such explanation will be provided to the claimant free of charge
upon request.
(b)    Further, if a Participant’s disability is material to an appeal of a
denied claim made under this Section 13.7, then:
(1)    the claim shall be reviewed on the appeal without deference to the
initial adverse benefit determination and the review shall be conducted by an
appropriate fiduciary of the Plan who is neither the individual who made the
initial adverse benefit determination that is the subject of the appeal nor the
subordinate of such individual;
(2)    in the event the initial adverse benefit determination was based in whole
or part on medical judgment, an appropriate Plan fiduciary shall, in considering
such medical judgment under the appeal, consult with a health care professional
who has appropriate training and experience in the field of medicine involved in
the medical judgment (and who is neither an individual who was consulted in
connection with the initial adverse benefit determination that is the subject of
the appeal nor the subordinate of any such individual); and
(3)    any medical or vocational experts whose advice was obtained on behalf of
the Plan in connection with the initial adverse benefit determination shall be
identified, without regard to whether the advice was relied upon in making the
benefit determination.
13.7.6    Additional Rules. A claimant may appoint a representative to act on
his or her behalf in making or pursuing a claim or an appeal of a claim. Unless
otherwise required by applicable law, a claimant must exhaust his or her claim
and appeal rights provided under this Section 13.7 in order to be entitled to
file a civil suit under Section 502(a) of ERISA as to his or her claim. In
addition, the Committee may prescribe additional rules which are consistent with
the other provisions of this Section 13.7 in order to carry out the Plan’s claim
and appeal procedures.
13.8    Limits on Duties. Except as is otherwise required by ERISA, the
Committee shall have no duty to verify independently any information supplied by
the Employer and shall have no duty or responsibility to collect from the
Employer all or any portion of any Employer contribution to the Plan. The
Committee also shall have no duty or responsibility to verify the status of any
Employee or former Employee under this Plan or to determine the identity or
address of any person who is or may become entitled to the payment of any
benefit from this Plan, and the Committee shall be entitled to delay taking any
action respecting the payment of any benefit until the identity of the person
entitled to such benefit and his or her address have been certified by the
Employer.

112



--------------------------------------------------------------------------------



ARTICLE 14
TERMINATION OR AMENDMENT
14.1    Right to Terminate or Discontinue Contributions. Macy’s and each other
Employer expects this Plan to be continued indefinitely, but Macy’s reserves the
right to terminate the Plan in its entirety or to completely discontinue
contributions to the Plan. The procedure for Macy’s to terminate this Plan in
its entirety or to completely discontinue contributions to the Plan is as
follows. In order to terminate the Plan in its entirety or to completely
discontinue contributions to the Plan, the Board shall adopt resolutions,
pursuant and subject to the regulations or by-laws of Macy’s and any applicable
law, and either at a duly called meeting of the Board or by a written consent in
lieu of a meeting, to take such action with respect to the Plan. Such
resolutions shall set forth therein the effective date of the Plan’s termination
or the date contributions shall cease being made to the Plan.
14.2    Full Vesting Upon Termination or Complete Discontinuance of
Contributions. Should this Plan be completely terminated, should a partial
termination of this Plan occur under any other facts and circumstances, or
should contributions to the Plan be completely discontinued, then each affected
Participant shall immediately become fully vested and nonforfeitable in his or
her Plan Accounts (determined as of the date of the complete or partial
termination or complete discontinuance of contributions).
14.3    Effect of Termination of Plan.
14.3.1    Upon a complete termination of the Plan, the Committee shall
determine, and direct the Trustee accordingly, from among the following methods,
the method of discharging and satisfying all obligations on behalf of
Participants affected by the complete termination:
(a)    by the continuation of the Trust and the distribution to Participants and
their beneficiaries of the Participants’ Plan Accounts due under the terms of
the Plan as in effect immediately prior to the complete termination;
(b)    by the liquidation and distribution of the assets of the Trust;
(c)    by the purchase of annuity contracts; or
(d)    by a combination of such methods.
Any distributions made by reason of the complete termination of the Plan shall
continue to meet the provisions of the Plan concerning the form in which
distributions from the Plan must be made.
14.3.2    Any amounts held under the Trust which are not able to be used to pay
remaining unpaid expenses of the Plan, or allocated to any Participants’
Accounts under the terms of the Plan as of the date of a complete termination of
the Plan (treating such date as if it were the same as the last day of a Plan
Year), shall be allocated among the Matching Accounts of those Participants who
were employed as Covered Employees during the Plan Year in which the Plan’s
complete termination occurs, in proportion to each such Participant’s
Compensation for the period beginning on the first day of the Plan Year in which
such complete termination occurs and ending

113



--------------------------------------------------------------------------------



on the date of such complete termination (and, to the extent such amounts cannot
be allocated to any Participants’ Accounts by reason of the maximum annual
addition limitations of the Plan set forth in Article 7A above, they shall be
returned to the Employer).
14.4    Amendment of Plan.
14.4.1    Subject to the other provisions of this Section 14.4, Macy’s may amend
this Plan at any time and from time to time in any respect, provided that no
such amendment shall make it possible, at any time prior to the satisfaction of
all liabilities with respect to Participants, for any part of the income or
corpus of the Trust Fund to be used for or diverted to any purpose other than
for the exclusive benefit of Participants and their beneficiaries and the
defraying of reasonable expenses of the Plan. The procedure for Macy’s to amend
this Plan is described in the following paragraphs of this Subsection 14.4.1.
(a)    Subject to paragraph (b) below, in order to amend the Plan, the Board
shall adopt resolutions, pursuant and subject to the regulations or by-laws of
Macy’s and any applicable law, and either at a duly called meeting of the Board
or by a written consent in lieu of a meeting, to amend this Plan. Such
resolutions shall either (i) set forth the express terms of the Plan amendment
or (ii) simply set forth the nature of the amendment and direct an officer of
Macy’s or any other Macy’s employee to have prepared and to sign on behalf of
Macy’s the formal amendment to the Plan. In the latter case, such officer or
employee shall have prepared and shall sign on behalf of Macy’s an amendment to
the Plan which is in accordance with such resolutions.
(b)    In addition to the procedure for amending the Plan set forth in paragraph
(a) above, the Board may also adopt resolutions, pursuant and subject to the
regulations or by-laws of Macy’s and any applicable law, and either at a duly
called meeting of the Board or by a written consent in lieu of a meeting, to
delegate to either (i) any committee of the Board (for purposes of this
paragraph (b), a “Board committee”), including any Executive Committee or
Compensation Committee of the Board, or (ii) any officer of Macy’s the authority
to amend the Plan.
(1)    Such resolutions may either grant the applicable Board committee or
officer (as the case may be) broad authority to amend the Plan in any manner the
Board committee or the officer deems necessary or advisable or may limit the
scope of amendments the Board committee or the officer may adopt, such as by
limiting such amendments to matters related to the administration of the Plan or
to changes requested by the Internal Revenue Service.
(2)    In the event of any such delegation to amend the Plan that is given a
Board committee, the Board committee shall amend the Plan by having prepared an
amendment to the Plan which is within the scope of amendments which it has
authority to adopt and causing such amendment to be signed on Macy’s and its
behalf by any member of the Board committee or by any officer or other employee
of Macy’s. In the event of any such delegation to amend the Plan that is given
an officer of Macy’s, the officer shall amend the Plan by having prepared and
signing on behalf of Macy’s an amendment to the Plan which is within the scope
of amendments which he or she has authority to adopt.

114



--------------------------------------------------------------------------------



(3)    Any delegation to amend the Plan that is effected pursuant to the
provisions of this paragraph (b) may be terminated at any time by later
resolutions adopted by the Board. Further, in the event of any such delegation
to amend the Plan, and even while such delegation remains in effect, the Board
shall continue to retain its own right to amend the Plan pursuant to the
procedure set forth in paragraph (a) above.
14.4.2    It is provided, however, that, except as is otherwise permitted in
Section 411(d)(6) of the Code or in Treasury regulations issued thereunder, no
amendment to the Plan (including any change made by this Plan restatement) shall
decrease any Participant’s Account balances as determined at the later of the
adoption of the amendment or the amendment’s effective date. In addition, except
as is otherwise permitted in Section 411(d)(6) of the Code or in Treasury
regulations issued thereunder, no amendment to the Plan (including any change
made by this Plan restatement) which eliminates or reduces an early retirement
benefit or eliminates an optional form of benefit shall be permitted with
respect to any Participant who meets (either before or after the amendment) the
pre-amendment conditions for such early retirement or optional form of benefit,
to the extent such early retirement or optional form of benefit is based and
calculated on the basis of the Participant’s Account balances as determined at
the later of the adoption of the amendment or the amendment’s effective date.
14.4.3    Also, notwithstanding any other provisions hereof to the contrary, no
Plan amendment (including any change made by this Plan restatement) which
changes any vesting schedule or affects the computation of the nonforfeitable
percentage of Accounts under the Plan shall be deemed to reduce the
Participant’s vested percentage of the portion of any Account that reflects the
Account’s balance as of the later of the date such amendment is adopted or the
date such amendment becomes effective (and subsequent Trust income and losses
attributable to such Account balance) below the vested percentage that would
apply to such Account portion had such amendment never been adopted.
14.4.4    Further, notwithstanding any other provisions hereof to the contrary,
if a Plan amendment (including any change made by this Plan restatement) is
adopted which changes any vesting schedule under the Plan or if the Plan is
amended in any way which directly or indirectly affects the computation of a
Participant’s nonforfeitable percentage, each Participant who has completed at
least three years of Vesting Service (as defined in Subsection 3.1.7 above,
disregarding for this purpose paragraph (d) of Subsection 3.1.7 above) may
elect, within the election period, to have his or her nonforfeitable percentage
computed under the Plan without regard to such amendment. For purposes hereof,
the “election period” is a period which begins on the date the Plan amendment is
adopted and ends on the date which is 60 days after the latest of the following
days: (i) the day the Plan amendment is adopted; (ii) the day the Plan amendment
becomes effective; or (iii) the day the Participant is issued a written notice
of the Plan amendment by Macy’s or the Committee.

115



--------------------------------------------------------------------------------



ARTICLE 15
TOP HEAVY PROVISIONS
15.1    Determination of Whether Plan Is Top Heavy. For purposes of this Article
15, this Plan shall be considered a “Top Heavy Plan” for any Plan Year (for
purposes of the first two sentences of this Section 15.1, the “subject Plan
Year”) if, and only if, (i) this Plan is an Aggregation Group Plan during at
least part of the subject Plan Year, and (ii) the ratio of the total Present
Value of all accrued benefits of Key Employees under all Aggregation Group Plans
to the total Present Value of all accrued benefits of both Key Employees and
Non-Key Employees under all Aggregation Group Plans equals or exceeds 0.6. All
calculations called for in clauses (i) and (ii) above with respect to this Plan
and with respect to the subject Plan Year shall be made as of this Plan’s
Determination Date which is applicable to the subject Plan Year, and all
calculations called for under clause (ii) above with respect to any Aggregation
Group Plan other than this Plan and with respect to the subject Plan Year shall
be made as of that plan’s Determination Date which is applicable to such plan’s
plan year that has its Determination Date fall within the same calendar year as
the Determination Date being used by this Plan for the subject Plan Year. For
the purpose of this Article 15, the terms defined in the following subsections
of this Section 15.1 shall have the meanings set forth in such following
subsections.
15.1.1    Aggregation Group Plan. “Aggregation Group Plan” refers, with respect
to any plan year of such plan, to a plan (i) which qualifies under Code Section
401(a), (ii) which is maintained by an Affiliated Employer, and (iii) which
either includes a Key Employee as a participant (determined as of the
Determination Date applicable to such plan year) or allows another plan
qualified under Code Section 401(a), maintained by an Affiliated Employer, and
so including at least one Key Employee as a participant to meet the requirements
of Section 401(a)(4) or Section 410(b) of the Code. In addition, if Macy’s so
decides, any plan which meets clauses (i) and (ii) but not (iii) of the
immediately preceding sentence with respect to any plan year of such plan shall
be treated as an “Aggregation Group Plan” for such plan year if the group of
such plan and all other Aggregation Group Plans will meet the requirements of
Sections 401(a)(4) and 410(b) of the Code with such plan being taken into
account.
15.1.2    Determination Date. The “Determination Date” which is applicable to
any plan year of an Aggregation Group Plan refers to the last day of the
immediately preceding plan year (except that, for the first plan year of such a
plan, the “Determination Date” applicable to such plan year shall be the last
day of such first plan year).
15.1.3    Key Employee. With respect to any Aggregation Group Plan and as of any
Determination Date that applies to a plan year of such plan, a “Key Employee”
refers to a person who at any time during the plan year ending on the subject
Determination Date is:
(a)    An officer of an Affiliated Employer, provided such person receives
compensation from the Affiliated Employers of an amount greater than the dollar
amount set forth in Section 416(i)(1)(A)(i) of the Code, as such amount is
adjusted under Code Section 416(i) by the Secretary of the Treasury or his or
her delegate for the applicable plan year. For this purpose, no more than 50
employees (or, if less, the greater of three or 10% of the employees of all of
the Affiliated Employers) shall be treated as officers;

116



--------------------------------------------------------------------------------



(b)    A 5% or more owner of any Affiliated Employer; or
(c)    A 1% or more owner of any Affiliated Employer who receives compensation
of $150,000 or more from the Affiliated Employers for the applicable plan year.
For purposes of paragraphs (b) and (c) above, a person is considered to own 5%
or 1%, as the case may be, of an Affiliated Employer if he or she owns (or is
considered as owning within the meaning of Code Section 318, except that
subparagraph (C) of Code Section 318(a)(2) shall be applied by substituting “5%”
for “50%”) at least 5% or 1%, as the case may be, of either the outstanding
stock or the voting power of all stock of the Affiliated Employer (or, if the
Affiliated Employer is not a corporation, at least 5% or 1%, as the case may be,
of the capital or profits interests in the Affiliated Employer). Further, for
purposes of this entire Subsection 15.1.3, the term “Key Employee” includes any
person who is deceased as of the subject Determination Date but who when alive
had been a Key Employee at any time during the plan year ending on the subject
Determination Date, and any accrued benefit payable to his or her beneficiary
shall be deemed to be the accrued benefit of such person.
15.1.4    Non-Key Employee. With respect to any Aggregation Group Plan and as of
any Determination Date that applies to a plan year of such plan, a “Non-Key
Employee” refers to a person who at any time during the plan year ending on the
subject Determination Date is an employee of an Affiliated Employer and who has
never been considered a Key Employee as of such or any earlier Determination
Date. Further, for purposes of this Subsection 15.1.4, the term “Non-Key
Employee” includes any person who is deceased as of the subject Determination
Date and who when alive had been an employee of an Affiliated Employer at any
time during the plan year ending on the subject Determination Date, but had not
been a Key Employee as of the subject or any earlier Determination Date, and any
accrued benefit payable to his or her beneficiary shall be deemed to be the
accrued benefit of such person.
15.1.5    Present Value of Accrued Benefits.
(a)    For any Aggregation Group Plan which is a defined benefit plan (as
defined in Code Section 414(j)), including such a plan which has been
terminated, the “Present Value” of a participant’s accrued benefit, as
determined as of any Determination Date, refers to the lump sum value
(calculated as of the latest Valuation Date which coincides with or precedes
such Determination Date and in accordance with the actuarial assumptions
referred to in the next sentence) of the monthly retirement or termination
benefit which the participant had accrued under such plan to such Valuation
Date. For this purpose, the actuarial assumptions to be used shall be the
actuarial assumptions used by the actuary for the plan in its valuation of the
plan as of the subject Valuation Date. Also, for this purpose, such accrued
monthly retirement or termination benefit is calculated as if it was to first
commence as of the first day of the month next following the month the
participant first attains his or her normal retirement age under such plan (or,
if such normal retirement age had already been attained, as of the first day of
the month next following the month in which occurs such Valuation Date) and as
if it was to be paid in the form of a single life annuity. Further, the accrued
benefit of any participant under such plan (other than a participant who is a
Key Employee) shall be determined under the method which is used for accrual
purposes for all defined benefit plans of the Affiliated Employers (or, if there
is no such method, as if such benefit accrued not more rapidly than the slowest
accrual rates permitted under the fractional rule of Section 411(b)(1)(C) of

117



--------------------------------------------------------------------------------



the Code). In addition, the dollar amount of any distributions made from the
plan (including the value of any annuity contract distributed from the plan)
actually paid to such participant prior to the subject Valuation Date but still
within the plan year ending on the subject Determination Date (or, when the
distribution is made other than by reason of the participant’s severance from
service from the Affiliated Employers, his or her death, or his or her
disability, the five consecutive plan years ending on the subject Determination
Date) shall be added in calculating such “Present Value” of the participant’s
accrued benefit.
(b)    For any Aggregation Group Plan which is a defined contribution plan (as
defined in Code Section 414(i)), including such a plan which has been
terminated, the “Present Value” of a participant’s accrued benefit, as
determined as of any Determination Date, refers to the sum of (i) the total of
the participant’s account balances under the plan (valued as of the latest
Valuation Date which coincides with or precedes such Determination Date), and
(ii) an adjustment for contributions due as of such Determination Date. In the
case of a profit sharing or stock bonus plan, the adjustment in clause (ii) of
the immediately preceding sentence shall be the amount of the contributions, if
any, actually made after the subject Valuation Date but on or before such
Determination Date (and, in the case of the first plan year, any amounts
contributed to the plan after such Determination Date which are allocated as of
a date in such first plan year). In the case of a money purchase pension or
target benefit plan, the adjustment in clause (ii) of the first sentence of this
paragraph (b) shall be the amount of the contributions, if any, which are either
actually made or due to be made after the subject Valuation Date but before the
expiration of the period allowed for meeting minimum funding requirements under
Code Section 412 for the plan year which includes the subject Determination
Date. In addition, the value of any distributions made from the plan (including
the value of any annuity contract distributed from the plan) actually paid to
such participant prior to the subject Valuation Date but still within the plan
year ending on the subject Determination Date (or, when the distribution is made
other than by reason of the participant’s separation from service from the
Affiliated Employers, his or her death, or his or her disability, the five
consecutive plan years ending on the subject Determination Date) shall be added
in calculating such “Present Value” of the participant’s accrued benefit.
(c)    In the case of any rollover (as defined in the appropriate provisions of
the Code), or a direct plan-to-plan transfer, to or from a subject Aggregation
Group Plan, which rollover or transfer is both initiated by a participant and
made between a plan maintained by an Affiliated Employer and a plan maintained
by an employer other than an Affiliated Employer, (i) the Aggregation Group
Plan, if it is the plan from which the rollover or transfer is made, shall count
the amount of the rollover or transfer as a distribution made as of the date
such amount is distributed by such plan in determining the “Present Value” of
the participant’s accrued benefit under paragraph (a) or (b) above, as
applicable, and (ii) the Aggregation Group Plan, if it is the plan to which the
rollover or transfer is made, shall not so consider the amount of the rollover
or transfer as part of the participant’s accrued benefit in determining such
“Present Value” if such rollover or transfer was or is accepted after December
31, 1983 and shall so consider such amount if such rollover or transfer was
accepted prior to January 1, 1984.
(d)    In the case of any rollover (as defined in the appropriate provisions of
the Code), or a direct plan-to-plan transfer, to or from a subject Aggregation
Group Plan, which rollover or transfer is not described in paragraph (c) above,
(i) the subject Aggregation Group Plan, if it is the plan from which the
rollover or transfer is made, shall not consider the amount of the

118



--------------------------------------------------------------------------------



rollover or transfer as part of the participant’s accrued benefit in determining
the “Present Value” thereof under paragraph (a) or (b) above, as applicable, and
(ii) the subject Aggregation Group Plan, if it is the plan to which the rollover
or transfer is made, shall consider the amount of the rollover or transfer when
made as part of the participant’s accrued benefit in determining such “Present
Value.”
(e)    As is noted in paragraphs (a) and (b) above, the “Present Value” of any
participant’s accrued benefit under any Aggregation Group Plan (that is either a
defined benefit plan or a defined contribution plan) as of any Determination
Date includes the value of any distribution from such a plan actually paid to
such participant prior to the last Valuation Date which coincides with or
precedes such Determination Date but still within the plan year ending on the
subject Determination Date (or, when the distribution is made other than by
reason of the participant’s severance from service from the Affiliated
Employers, his or her death, or his or her disability, the five consecutive plan
years ending on the subject Determination Date). This rule shall also apply to
any distribution under any terminated defined benefit or defined contribution
plan which, if it had not been terminated, would have been required to be
included as an Aggregation Group Plan.
(f)    Notwithstanding the foregoing provisions, the “Present Value” of a
participant’s accrued benefit under any Aggregation Group Plan (that is either a
defined benefit plan or a defined contribution plan) as of any Determination
Date shall be deemed to be zero if the participant has not performed services
for any Affiliated Employer at any time during the plan year ending on the
subject Determination Date.
15.1.6    Valuation Date. A “Valuation Date” refers to: (i) in the case of an
Aggregation Group Plan that is a defined benefit plan (as defined in Code
Section 414(j)), the date as of which the plan actuary computes plan costs for
minimum funding requirements under Code Section 412 (except that, for an
Aggregation Group Plan that is a defined benefit plan which has terminated, a
“Valuation Date” shall be deemed to be the same as a Determination Date); and
(ii) in the case of an Aggregation Group Plan that is a defined contribution
plan (as defined in Code Section 414(i)), the date as of which plan income,
losses, and/or contributions are allocated to plan accounts of participants.
15.1.7    Compensation. For purposes hereof, a participant’s “compensation”
shall refer to his or her Compensation as defined in Subsection 2.1.6 above.
15.2    Effect of Top Heavy Status on Vesting.
15.2.1    For any Plan Year in which this Plan is considered a Top Heavy Plan,
each Participant who completes at least one Hour of Service in such year and who
is not fully vested in any of his or her Accounts under Section 7.12 above shall
be deemed fully vested in all such Accounts if he or she has completed by the
end of such year at least three years of Vesting Service.
15.2.2    For any Plan Year in which this Plan is not considered a Top Heavy
Plan, the provisions of this Section 15.2 shall not be effective; except that,
if the Plan is not a Top Heavy Plan in a Plan Year after the Plan was considered
a Top Heavy Plan in the immediately preceding Plan Year, any change back to the
appropriate vesting schedule or provisions set forth in Section

119



--------------------------------------------------------------------------------



7.12 above shall be considered an amendment to the vesting schedule (effective
and adopted as of the first day of such new Plan Year) for purposes of
Subsections 14.4.3 and 14.4.4 above.
15.3    Effect of Top Heavy Status on Contributions.
15.3.1    Subject to Subsections 15.3.2 and 15.3.3 below, for any Plan Year in
which this Plan is considered a Top Heavy Plan, the amount of the employer
contributions and forfeitures allocated under all Aggregation Group Plans which
are defined contribution plans (as defined in Code Section 414(i)) for such Plan
Year to the accounts of a Participant who is a Non-Key Employee on the last day
of such Plan Year (excluding any contributions made on behalf of the Non-Key
Employee by reason of his or her election under an arrangement qualifying under
Section 401(k) of the Code and also excluding any matching contributions within
the meaning of Code Section 401(m)(4)(A) which are allocated to an account of
the Non-Key Employee) must be at least equal to the lesser of (i) 3% of the
Participant’s compensation for such Plan Year or (ii) the largest allocation of
contributions and forfeitures made for such Plan Year to the accounts of a
Participant who is a Key Employee as of the Determination Date applicable to
such Plan Year under all such Aggregation Group Plans (measured as a percent of
the Key Employee’s compensation for such Plan Year and including both any
contributions made on behalf of the Key Employee by reason of his or her
election under an arrangement qualifying under Section 401(k) of the Code and
any matching contributions within the meaning of Code Section 401(m)(4)(A) which
are allocated to an account of the Key Employee). To the extent necessary, and
regardless of the existence of current or accumulated profits, the Employer
shall make additional contributions to this Plan which are just allocable to the
Accounts of Participants who are Non-Key Employees so that the requirement set
forth in the immediately preceding sentence is met for the subject Plan Year.
15.3.2    Notwithstanding the provisions of Subsection 15.3.1 above but subject
to the provisions of Subsection 15.3.3 below, in the case of any Non-Key
Employee who participates in both this Plan and another Aggregation Group Plan
that is a defined benefit plan (as defined in Code Section 414(j)) which is
maintained by an Affiliated Employer or in which an Affiliated Employer
participates, the provisions of Subsection 15.3.1 shall be inapplicable if the
Affiliated Employer causes such defined benefit plan to provide an accrued
benefit (attributable only to employer contributions) for such Non-Key Employee
which, if expressed as a single life annuity commencing on the first day of the
month next following the month in which the Non-Key Employee attains his or her
Normal Retirement Age, shall be equal at least to the product of (i) 2% of the
Non-Key Employee’s average annual compensation for the five consecutive calendar
years which produce the highest result and (ii) the Non-Key Employee’s years of
service (up to but not exceeding ten such years). For purposes of computing the
product in the foregoing sentence: (i) compensation received in any Plan Year
which began prior to January 1, 1984 and in any calendar year which begins after
the end of the last Plan Year in which the Plan is considered a Top Heavy Plan
shall all be disregarded; and (ii) years of service shall refer generally to
years of Vesting Service except that years of service for this purpose shall not
include the period of any Plan Year which began prior to January 1, 1984, any
Plan Year as of which the Plan is not considered a Top Heavy Plan, or any period
which occurs during a Plan Year when the Plan benefits (within the meaning of
Section 410(b) of the Code) no Key Employee or former Key Employee.
15.3.3    Notwithstanding the foregoing provisions of Subsections 15.3.1 and
15.3.2 above, such provisions shall not apply so as to cause any additional
contribution or benefit to be

120



--------------------------------------------------------------------------------



provided a Participant for a Plan Year under an Aggregation Group Plan
maintained by an Affiliated Employer or in which an Affiliated Employer
participates if (i) such Participant actively participates in an Aggregation
Group Plan maintained by an Affiliated Employer at a date in the applicable Plan
Year which is later than the latest date in such year on which he or she
actively participates in this Plan and (ii) such other plan provides for the
same contribution or benefit as would otherwise be required under Subsections
15.3.1 and 15.3.2 above for such Plan Year.



121



--------------------------------------------------------------------------------



ARTICLE 16
ESOP AND PROFIT SHARING PARTS OF PLAN
The provisions of this Article 16 shall apply notwithstanding any other
provision of the Plan that might be read to the contrary.
16.1    Special Definitions. For purposes of all of the following subsections of
this Article 16: (i) the term “Common Shares” shall refer to common shares of
Macy’s; (ii) the term “Macy’s Stock Fund ESOP Portion” shall refer to the
portion of the Macy’s Stock Fund (which invests primarily in Common Shares) that
is not allocated under the other provisions of the Plan to any portion of the
Participants’ Accounts that are subject to the distribution rules of Article 9B
above; (iii) the term “Macy’s Stock Fund Non-ESOP Portion” shall refer to the
portion of the Macy’s Stock Fund that is allocated to the portion of the
Participants’ Accounts that are subject to the distribution rules of Article 9B
above (for purposes of this Article 16, such Account portions shall be referred
to as “Profit Sharing Accounts”); and (iv) the term “Diversified Fund” shall
refer to each Investment Fund other than the Macy’s Stock Fund.
16.2    Parts of Plan. The Plan is composed of both (i) a stock bonus plan that
is an employee stock ownership plan (within the meaning of Section 4975(e)(7) of
the Code and Treasury Regulations Section 54.4975-11) and (ii) a profit sharing
plan (within the meaning of Treasury Regulations Section 1.401-1(b)(1)(ii)). The
extent to which the Plan is an employee stock ownership plan and the extent to
which the Plan is a profit sharing plan are described in the following
subsections of this Section 16.2.
16.2.1    ESOP Part of Plan. The part of the Plan that is an employee stock
ownership plan (for purposes of this Article 16, the “ESOP”) is hereby formally
designated as an employee stock ownership plan, pursuant to Treasury Regulations
Section 54.4975-11(a)(2), and is intended to invest primarily in Common Shares.
The ESOP is composed solely of the Macy’s Stock Fund ESOP Portion and the
amounts held under the Macy’s Stock Fund ESOP Portion. Contributions made to
(and forfeitures arising under) the Plan that both are allocated to a
Participant’s Accounts (other than his or her Retirement Income Account, if any)
and are first invested (after being so allocated) in the Macy’s Stock Fund
instead of any Diversified Fund shall be deemed contributed to and allocated
under the ESOP. Amounts transferred to the Macy’s Stock Fund ESOP Portion from
any Diversified Fund shall be deemed transferred to the ESOP. Common Shares or
other amounts transferred from the Macy’s Stock Fund ESOP Portion to any
Diversified Fund, and Common Shares or other amounts held under the Macy’s Stock
Fund ESOP Portion that are paid or distributed from the Plan to any Participant
or other party, shall be deemed transferred, paid, or distributed from the ESOP.
16.2.2    Profit Sharing Part of Plan. The part of the Plan that is a profit
sharing plan (for purposes of this Article 16, the “Profit Sharing Plan”) is
composed of all of the Diversified Funds and the Macy’s Stock Fund Non-ESOP
Portion and the amounts held under the Diversified Funds and the Macy’s Stock
Fund Non-ESOP Portion. Contributions made to (and forfeitures arising under) the
Plan that both are allocated to a Participant’s Accounts (other than his or her
Profit Sharing Accounts, if any) and are first invested (after being so
allocated) in any Diversified Fund instead of the Macy’s Stock Fund shall be
deemed contributed to and allocated under the Profit

122



--------------------------------------------------------------------------------



Sharing Plan. Forfeitures arising under the Plan that are allocated to a
Participant’s Profit Sharing Accounts shall always be deemed allocated under the
Profit Sharing Plan. Amounts transferred to any Diversified Fund from the Macy’s
Stock Fund ESOP Portion shall be deemed transferred to the Profit Sharing Plan.
Amounts transferred from any Diversified Fund to the Macy’s Stock Fund ESOP
Portion, and amounts held under any Diversified Fund or the Macy’s Stock Fund
Non-ESOP Portion that are paid or distributed from the Plan to any Participant
or other party, shall be deemed transferred, paid, or distributed from the
Profit Sharing Plan.
16.3    Effect on Other Plan Provisions of the Plan Having ESOP and Profit
Sharing Parts. Because the Plan is composed of an ESOP and a Profit Sharing
Plan, the following special rules shall apply to all of the articles of the Plan
other than this Article 16. Except to the extent indicated otherwise below in
this Section 16.3 or by the other provisions of this Article 16, each provision
of the articles of the Plan other than this Article 16 shall apply to each of
the ESOP and the Profit Sharing Plan as if they were one type of plan.
16.3.1    Special Records. To the extent any Account is held under the Plan for
a Participant, the Committee shall keep records that, in addition to all other
items that are required under the Plan to be contained in the records of the
Plan, show (i) the portion of such Account that reflects contributions and
forfeitures allocated to and other amounts held under the ESOP and (ii) the
portion of such Account that reflects contributions and forfeitures allocated to
and other amounts held under the Profit Sharing Plan.
16.3.2    Payments From Plans. Unless otherwise agreed between a Participant
(or, in the event of his or her death, his or her beneficiary under the Plan)
and the Committee, any payment or distribution made under the Plan of a
Participant’s Account (or a portion thereof) shall be deemed made from each of
the Macy’s Stock Fund ESOP Portion, the Macy’s Stock Fund Non-ESOP Portion, and
the Diversified Funds in proportion to such Account’s (or Account portion’s)
interest in each such fund or fund portion at the time of such payment or
distribution. The portion of any such payment or distribution that is deemed
made from the Macy’s Stock Fund ESOP Portion shall be considered to be made from
the ESOP, and the portion of any such payment or distribution that is deemed
made from the Macy’s Stock Fund Non-ESOP Portion or from a Diversified Fund
shall be considered to be made from the Profit Sharing Plan.
16.3.3    Application of Earlier Provisions That Are Relevant to One Plan. Any
provisions of the articles of the Plan other than this Article 16 shall, to the
extent they apply to the Macy’s Stock Fund ESOP Portion, be deemed to apply to
the ESOP and not the Profit Sharing Plan; similarly, any provisions of the
articles of the Plan other than this Article 16 shall, to the extent they apply
specifically to any Diversified Fund or the Macy’s Stock Fund Non-ESOP Portion,
be deemed to apply to the Profit Sharing Plan and not the ESOP.
16.4    Special ESOP Provisions. Because the ESOP is intended to be an employee
stock ownership plan, the following subsections of this Section 16.4 apply to
the ESOP notwithstanding any other provision of the Plan.
16.4.1    Diversification Elections. Because the Plan is subject to Code Section
401(a)(35) and has provisions (in Section 7B.3 above) to satisfy the
diversification requirements of that Code section, the ESOP is not subject to
the diversification requirements of Section 401(28)(B) of

123



--------------------------------------------------------------------------------



the Code. The provisions of this Subsection 16.4.1 shall not only be effective
as of the Effective Amendment Date but shall also, for each Prior Plan that was
in effect on January 1, 2007, be effective as of January 1, 2007 with respect to
Plan Years beginning on or after such date.
16.4.2    Right To Demand Distribution in Common Shares. A Participant (or his
or her beneficiary) who is entitled to any payment from the ESOP may elect
(under such reasonable procedures as are prescribed by the Committee and as long
as the payment is not part of a series of annuity payments) to receive such
payment in the form of Common Shares; except that any such election shall not
apply to any fractional share.
16.4.3    Put Option – If Common Shares Are Not Traded On Established Market. If
the Common Shares are ever not readily tradable on an established market (as
such terms are applied under Treasury Regulations Section
1.401(a)(35)-1(f)(5)(ii)), then, and only then, the following paragraphs of this
Subsection 16.4.3 shall apply.
(a)    If a Participant’s entire vested interest in the ESOP is distributed
within one taxable year of the distributee, the distributee shall have the
option (during the 60 day period immediately following the date of the
distribution and the 60 day period immediately following the first annual
anniversary of such date) to put the Common Shares received in such distribution
(if any) to Macy’s under a fair valuation formula. At Macy’s election, the
purchase price for the Common Shares may be paid either (i) in one lump sum
payment within 30 days after the distributee exercises the put option or (ii) in
five substantially equal annual payments. If the purchase price is being paid in
installments, the first installment shall be paid not later than 30 days after
the distributee exercises the put option, adequate security shall be given for
the unpaid installments, and reasonable interest shall be paid on the unpaid
installments.
(b)    If a Participant’s entire vested interest in the ESOP is not distributed
within one taxable year of the distributee, the distributee shall, with respect
to each installment payment made of such vested interest, have the option
(during the 60 day period immediately following the date such installment
payment is made and the 60 day period beginning on the first annual anniversary
of such date) to put the Common Shares distributed in such installment (if any)
to Macy’s under a fair valuation formula. The purchase price for any Common
Shares distributed in an installment shall be paid not later than 30 days after
the distributee exercises the put option applicable to such shares.
16.4.4    Independent Appraisal – If Common Shares Are Not Traded On Established
Market. If the Common Shares are ever not readily tradable on an established
securities market (as such terms are applied under Treasury Regulations Section
1.401(a)(35)-1(f)(5)(ii)), then, and only then, all valuations of the Common
Shares held under the ESOP shall be determined by an independent appraiser
(within the meaning of Code Section 401(a)(28)(C)) who is employed for this
purpose by the Committee.
16.4.5    Voting Rights. As is indicated in Subsection 7.13.1 above, each
Participant who has any portion of his or her Accounts invested in the Macy’s
Stock Fund ESOP Portion as of a record date used by Macy’s to determine the
Common Shares eligible to vote on any matter on which Common Shares have a vote
(for purposes of this Subsection 16.4.5, the “subject matter”) may direct the
Trustee as to how a number of the Common Shares held in the Macy’s Stock Fund

124



--------------------------------------------------------------------------------



ESOP Portion as of such record date are to be voted on the subject matter. The
number of Common Shares so subject to the Participant’s direction shall be equal
to the product produced by multiplying the total number of Common Shares held in
the Macy’s Stock Fund ESOP Portion as of such record date by a fraction. Such
fraction shall have a numerator equal to the value of the portion of the
Participant’s Accounts which are invested in the Macy’s Stock Fund ESOP Portion
determined as of such record date and a denominator equal to the total value of
the Macy’s Stock Fund ESOP Portion as of such record date. Such voting rights
are intended to comply with the voting requirements that applies to any employee
stock ownership plan under Section 409(e) of the Code, regardless of whether or
not the Common Shares are a registration-type class of securities (within the
meaning of Code Section 409(e)(4)) as of such record date.
16.4.6    Distribution Rules. Under the distribution rules set forth in Articles
9 and 9A above, a Participant may (by election or because of the small size of
his or her Plan benefits) begin receiving a distribution of his or her Accounts
invested in the Macy’s Stock Fund ESOP Portion after the Participant has ceased
to be an Employee for any reason (including after he or she has reached his or
her Normal Retirement Age, death, total disability, or other separation from
service) within the time frames specified in Section 409(o) of the Code.
16.4.7    Allocation Restrictions in Certain Transactions. If the Common Shares
are ever not readily tradable on an established securities market (as such terms
are applied under Treasury Regulations Section 1.401(a)(35)-1(f)(5)(ii)), then
no portion of the assets of the Macy’s Stock Fund ESOP Portion that are
attributable to (or allocable in lieu of) Common Shares acquired by the Plan in
a sale to which Code Section 1042 applies may accrue (or be allocated directly
or indirectly under any plan of an Affiliated Employer meeting the requirements
of Code Section 401(a)) during the nonallocation period (i) for the benefit of
any person who makes an election under Code Section 1042(a) with respect to
Common Shares or any other individual (for purposes of this Subsection 16.4.7, a
“relative”) who is related to such person (within the meaning of Code Section
267(b)), or (ii) for the benefit of any other person (for purposes of this
Subsection 16.4.7, a “25% owner”) who owns (after application of Code Section
318(a), but applied without regard to the employee trust exception in paragraph
(2)(B)(i) thereof) more than 25 percent of any class of outstanding stock of
Macy’s or of any corporation which is a member of the controlled group of
corporations (within the meaning of Code Section 1563(a), but determined without
regard to subsections (a)(4) and (e)(3)(C) of Code Section 1563) that includes
Macy’s or the total value of any class of outstanding stock of Macy’s or any
such other corporation. For purposes of this Subsection 16.4.7, the following
paragraphs of this Subsection 16.4.7 shall apply.
(a)    A relative of a person shall not be deemed to include any individual who
is a lineal descendant of such person if the aggregate amount allocated to the
benefit of all of such person’s lineal descendants during the nonallocation
period does not exceed more than 5 percent of Common Shares (or amounts
allocated in lieu thereof) held by the Plan which are attributable to a sale to
the Plan by any person related to such descendants (within the meaning of Code
Section 267(c)(4)) in a transaction to which Code Section 1042 applied.
(b)    A person shall not be treated as a 25% owner if he or she fails to own
outstanding stock sufficient to make him or her a 25% owner under the foregoing
provisions of this Subsection 16.4.7 either (i) at any time during the one-year
period ending on the date of the Code

125



--------------------------------------------------------------------------------



Section 1042 sale of Common Shares to the Plan or (ii) on the date as of which
such Common Shares are allocated to Participants in the Plan.
(c)    The “nonallocation period” means the period beginning on the date of the
Code Section 1042 sale of Common Shares to the Plan and ending on the later of
(i) the date which is ten years after the date of such sale or (ii) the date of
the Plan allocation attributable to the final payment of acquisition
indebtedness incurred in connection with such sale.
16.5    Dividends. Each Participant who has any interest (vested or nonvested)
under the ESOP shall be permitted to elect that, with respect to any cash
dividends paid on his or her Allocated ESOP Common Shares, either: (i) such
dividends shall be paid to the ESOP and then paid by the ESOP in cash to the
Participant (or, in the event of his or her death, his or her beneficiary under
the Plan) no later than 90 days after the close of the Plan Year in which the
dividends are paid by Macy’s; or (ii) such dividends shall be paid to the ESOP
and reinvested in Common Shares under the Macy’s Stock Fund ESOP Portion (with
the increased value of such fund portion allocable to the Participant’s Accounts
in proportion to each such Account’s interest in the Macy’s Stock Fund ESOP
Portion as of the record date for such dividends). If the Participant fails to
make an affirmative election with respect to any such dividends, the Participant
shall be deemed to have elected that such dividends be treated in the manner
described in clause (ii) of the immediately preceding sentence. In connection
with this election right, the following subsections of this Section 16.5 shall
also apply.
16.5.1    Election Procedures. The Committee shall create reasonable procedures
so that: (i) each Participant is given a reasonable opportunity before a
dividend is distributed in which to make the election; (ii) each Participant
must have a reasonable opportunity to change a dividend election at least
annually; and (iii) if there is a change in the Plan’s terms or the Committee’s
procedures governing this election, each Participant must be given a reasonable
opportunity to make an election under the new Plan terms or Committee procedures
prior to the date on which the first dividend subject to the new Plan terms or
Committee procedures is distributed.
16.5.2    Full Vesting of Dividends. A Participant shall at all times be fully
vested in any cash dividends paid on his or her Allocated ESOP Common Shares
and, if they are reinvested in Common Shares pursuant to his or her affirmative
or deemed election, the part of his or her Accounts attributable to such
reinvested dividends.
16.5.3    Allocable Share of Common Shares. For all purposes of this Section
16.5, a Participant’s “Allocated ESOP Common Shares” shall mean, when related to
any cash dividends paid on such shares, to the product of (i) the total number
of Common Shares held in the Macy’s Stock Fund ESOP Portion as of the record
date for such dividends by (ii) a fraction having a numerator equal to the then
value of the Participant’s Accounts’ entire interest in the Macy’s Stock Fund
ESOP Portion and a denominator equal to the then value of the entire Macy’s
Stock Fund ESOP Portion.
 

126



--------------------------------------------------------------------------------



ARTICLE 17
MISCELLANEOUS
17.1    Trust. All assets of the Plan shall be held in the Trust for the benefit
of the Participants and their beneficiaries. Except as provided in Sections 5.7,
6.3, and 14.3 above, in no event shall it be possible for any part of the assets
of the Plan to be used for, or diverted to, purposes other than for the
exclusive benefit of the Participants and their beneficiaries or for payment of
the proper administrative costs of the Plan. No person shall have any interest
in or right to any part of the earnings of the Plan, or any rights in, to, or
under the Plan or any part of the assets thereof, except as and to the extent
expressly provided in the Plan. Any person having any claim for any benefit
under the Plan shall look solely to the assets of the Trust Fund for
satisfaction. In no event shall Macy’s or any other Employer or any of their
officers or agents, or members of the Board, the Committee, or the Trustee, be
liable in their individual capacities to any person whomsoever for the payment
of benefits under the provisions of the Plan.
17.2    Mergers, Consolidations, and Transfers of Assets. Notwithstanding any
other provision hereof to the contrary, in no event shall this Plan be merged or
consolidated with any other plan and trust, nor shall any of the assets or
liabilities of this Plan be transferred to any other plan or trust or vice
versa, unless (i) the Plan is amended to provide for such action or the
Committee determines that such action furthers the purposes of this Plan, (ii)
each Participant and beneficiary would (if this Plan then terminated) receive a
benefit immediately after the merger, consolidation, or transfer which is equal
to or greater than the benefit he or she would have been entitled to receive
immediately before the merger, consolidation, or transfer (if this Plan had then
terminated), and (iii) such merger, consolidation, or transfer of assets does
not cause any accrued benefit, early retirement benefit, or optional form of
benefit of a person under this Plan or the applicable other plan to be
eliminated or reduced except to the extent such elimination or reduction is
permitted under Section 411(d)(6) of the Code or in Treasury regulations issued
thereunder. In the event of any such merger, consolidation, or transfer, the
requirements of clause (ii) set forth in the immediately preceding sentence
shall be deemed to be satisfied if the merger, consolidation, or transfer
conforms to and is in accordance with regulations issued under Section 414(1) of
the Code. Subject to the provisions of this Section 17.2, the Committee may take
action (i) to merge or consolidate this Plan with any other plan and trust or
(ii) to permit the transfer of any assets and liabilities of this Plan to any
other plan and trust or vice versa.
17.3    Plan Benefits and Service for Military Service. Notwithstanding any
provision of the Plan to the contrary and in order to satisfy the requirements
of Sections 401(a)(37) and 414(u) of the Code with respect to a Participant’s
qualified military service, the following subsections of this Section 17.3 shall
apply. The provisions of this Section 17.3 shall not only be effective as of the
Effective Amendment Date but shall also, for each Prior Plan that was in effect
on January 1, 2007, be effective as of January 1, 2007 with respect to Plan
Years beginning on or after such date.
17.3.1    If any contribution is made to the Plan by the Employer with respect
to a Participant or by the Participant as a result of the Participant’s rights
under Chapter 43 of Title 38 of the United States Code (as such chapter is in
effect on December 12, 1994 and without regard to any subsequent amendment) and
by reason of the Participant’s qualified military service, then: (i) such
contribution shall not be subject to any otherwise applicable limitation under
Code Section

127



--------------------------------------------------------------------------------



402(g), 404(a), or 415, and shall not be taken into account in applying such
limitations to other contributions made under the Plan, with respect to the year
in which the contribution is made; (ii) such contribution shall be subject to
the limitations described in clause (i) above with respect to the year to which
the contribution relates; and (iii) the Plan shall not be treated as failing to
meet the requirements of Code Section 401(a)(4), 401(k)(3), 401(m), 410(b), or
416 by reason of the making of such contribution.
17.3.2    If a Participant is entitled to the benefits of Chapter 43 of Title 38
of the United States Code (as such chapter is in effect on December 12, 1994 and
without regard to any subsequent amendment), then the following paragraphs of
this Subsection 17.3.2 shall apply with respect to the Participant.
(a)    The Participant may make additional Pre-Tax Elective Savings
Contributions, Roth Elective Savings Contributions, and/or After-Tax Savings
Contributions under the Plan (in the amount determined under paragraph (c)
below) during the period which begins on the date of the Participant’s
reemployment by the Employer and has the same length as the lesser of (i) the
product of three and the Participant’s period of qualified military service
which resulted in his or her rights under this paragraph (a) or (ii) five years.
(b)    The Employer shall make Matching Contributions under the Plan with
respect to any additional Savings Contributions made pursuant to paragraph (a)
above which would have been required under the Plan had such additional Savings
Contributions actually been made during the period of the Participant’s
qualified military service which results in the Participant’s rights under
paragraph (a) above.
(c)    The amount of additional Pre-Tax Elective Savings Contributions, Roth
Elective Savings Contributions, or After-Tax Savings Contributions that can be
made by the Participant under paragraph (a) above is the maximum amount of such
contributions that the Participant would have been permitted to make under the
Plan during the period of his or her qualified military service which results in
his or her rights under paragraph (a) above if the Participant had continued to
be employed by the Employer during such period and received Compensation as
determined under Subsection 17.3.6 below. However, the amount determined under
this paragraph (c) shall be properly adjusted for any Pre-Tax Elective Savings
Contributions, Roth Elective Savings Contributions, or After-Tax Savings
Contributions the Participant actually made under the Plan during the period of
such qualified military service.
17.3.3    If the Plan suspends the Participant’s obligation to repay any loan
made to him or her by the Plan for any period during which the Participant is
performing service in the uniformed services, as defined in Chapter 43 of Title
38 of the United States Code (as such chapter is in effect on December 12, 1994
and without regard to any subsequent amendment), such suspension shall not be
taken into account for purposes of applying Code Section 72(p), 401(a), or
4975(d)(1) to the loan on the Plan.
17.3.4    An individual reemployed as an Employee under Chapter 43 of Title 38
of the United States Code (as such chapter is in effect on December 12, 1994 and
without regard to

128



--------------------------------------------------------------------------------



any subsequent amendment) shall be treated as not having incurred a
Break-in-Service for purposes of the Plan by reason of such individual’s
qualified military service.
17.3.5    Each period of qualified military service served by an individual
shall, upon reemployment as an Employee under Chapter 43 of Title 38 of the
United States Code (as such chapter is in effect on December 12, 1994 and
without regard to any subsequent amendment), be deemed to constitute Vesting
Service for purposes of the Plan.
17.3.6    For purposes of Article 7A above and Subsection 17.3.2(c) above, a
Participant who is in qualified military service shall be treated as receiving
Compensation from the Employer during the period of qualified military service
equal to the Compensation the Participant would have received during such period
were he or she not in qualified military service, determined based on the rate
of pay the Participant would have received from the Employer but for his or her
absence during the during the period of qualified military service; except that,
if the Compensation the Participant would receive during the period of qualified
military service is not reasonably certain, then the Participant shall be
treated as receiving Compensation from the Employer during the period of
qualified military service equal to the Participant’s average Compensation from
the Employer during the shorter of (i) the twelve month period immediately
preceding the period of the qualified military service or (ii) the Participant’s
entire period of employment by the Employer.
17.3.7    If a Participant dies on or after January 1, 2007 and while performing
qualified military service, the survivors of the Participant are entitled to any
additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan had the Participant resumed
and then ceased to be an Employee on account of death. However, the amount of
such death benefit is not determined as if the Participant’s Accounts were
allocated contributions or forfeitures during such qualified military service.
17.3.8    An individual receiving, in a Plan Year that begins after December 30,
2008, a differential wage payment from the Employer shall be treated as an
Employee and the differential wage payment shall be treated as part of the
Participant’s Compensation solely for purposes of applying Subsection 2.1.13
above, Article 5A above, Article 6A above, Article 7A above, and Article 16
above and applying any other requirement imposed by the Code on the Plan (but
shall not be treated as part of the Participant’s Covered Compensation or used
for any other purposes of the Plan). Notwithstanding the immediately preceding
sentence, for purposes of the distribution provisions of this Plan (including
Section 11.10 above), such individual shall be treated as having been severed
from employment with the Affiliated Employers during any period in which he or
she is performing service in the uniformed services (as defined in Chapter 43 of
Title 38 of the United States Code) while on active duty for a period of more
than 30 days. However, if such individual elects to receive a distribution from
the Plan by reason of the immediately preceding sentence, he or she may not make
any Savings Contribution to the Plan during the six-month period beginning on
the date of the distribution. For purposes hereof, a “differential wage payment”
means any payment that is made by the Employer to an individual with respect to
any period during which the individual is performing service in the uniformed
services (as defined in Chapter 43 of Title 38 of the United States Code) while
on active duty for a period of more than 30 days and represents all

129



--------------------------------------------------------------------------------



or a portion of the wages that the individual would have received from the
Employer if the individual were performing service for the Employer.
17.3.9    Nothing in this Section 17.3 shall be deemed to require (i) any
crediting of Plan income to a Participant’s Account with respect to any
contribution before such contribution is actually made or (ii) any allocation of
a Plan forfeiture to a Participant’s Account with respect to a period of
qualified military service of the Participant.
17.3.10 For all purposes of this Section 17.3, “qualified military service”
means, with respect to any individual, any service of his or hers in the
uniformed services (as defined in Chapter 43 of Title 38 of the United States
Code, as such chapter is in effect on December 12, 1994 and without regard to
any subsequent amendment) if he or she is entitled to reemployment rights with
the Employer under such chapter with respect to such service.
17.4    Correction of Inadvertent Errors. If any inadvertent errors are made in
crediting amounts to any Accounts which leave amounts held under the Plan which
are not reasonably able to be allocated to any specific Participant or Account
(for purposes of this Section 17.4, “overcrediting errors”), then such amounts
shall, except as noted below, be used to the extent possible to correct any
inadvertent errors made in crediting amounts to any Accounts which leave such
Accounts with balances which are less than the balances which should exist under
the Plan if no such errors had been made (for purposes of this Section 17.4,
“undercrediting errors”). To the extent the amounts attributable to
overcrediting errors which exist as of the last day of any Plan Year are not
needed to correct the undercrediting errors which are then known, the amounts
attributable to overcrediting errors shall be treated for all purposes of the
Plan as if they were forfeitures from Matching Accounts arising under the Plan
for the subject Plan Year. Further, any undercrediting errors shall be
corrected: (i) by use of overcrediting errors to the extent permitted by the
foregoing provisions of this Section 17.4; (ii) to the extent not corrected by
such overcrediting errors, by use of forfeitures to the extent permitted under
Section 9.5 above; or (iii) to the extent not corrected by use of overcrediting
errors or forfeitures, by payment made by the Employer to the Trust as a special
contribution in order to make such corrections. Such contribution shall not be
considered an Employer contribution for purposes of Section 7.1 or 7.2 or a part
of an annual addition (as defined in Subsection 7A.1.2(a) above) to the Plan.
17.5    Employment Rule. Any individual who is a common law employee of a
corporation or other entity which is a member of the controlled group of
corporations (within the meaning of Section 414(b) of the Code) which includes
Macy’s or under common control (within the meaning of Section 414(c) of the
Code) with Macy’s (for purposes of this Section 17.5, the “Macy’s controlled
group”) shall, for all purposes of this Plan, be considered to be the common law
employee of the corporation or entity in the Macy’s controlled group from whose
payroll the individual is paid. If any individual participating in this Plan by
reason of being paid under the payroll of a corporation or entity which is
included as part of the Employer is actually the common law employee of a
corporation or entity in the Macy’s controlled group which is not included as
part of the Employer, such other corporation or entity shall be considered an
employer participating in this Plan for purposes of Sections 401(a) and 404 of
the Code.
17.6    Special Rules For Employees Transferring To or From Noncovered
Employment.

130



--------------------------------------------------------------------------------



17.6.1    Notwithstanding any other provision of the Plan to the contrary, if
any person becomes a Participant in the Plan under the foregoing provisions of
the Plan after he or she (i) has been employed as an Employee but not a Covered
Employee, (ii) has been eligible to elect to have savings contributions made on
his or her behalf under a plan (other than this Plan) which is maintained by an
Affiliated Employer and qualified under Section 401(a) of the Code, and (iii)
has received a hardship withdrawal from such plan of amounts which were
contributed to such plan under a qualified cash or deferred arrangement (as
defined in Section 401(k) of the Code), he or she may not have a Savings
Agreement that would otherwise reduce his or her Covered Compensation on either
a pre-tax basis or after-tax basis take effect under this Plan unless and until
at least a six month period has expired after the date of such hardship
withdrawal.
17.6.2    Further, notwithstanding any other provisions of Sections 6.1 and 7.2
above to the contrary, for purposes of the provisions of Section 6.1 above that
determine the amount of the Matching Contributions for any Plan Year (for
purposes of this Subsection 17.6.2, the “subject Plan Year”), any Transferred
Participant (as defined under the following provisions of this Subsection
17.6.2) shall be considered to have been employed as a Covered Employee on the
last day of the subject Plan Year (even though his or her employment as a
Covered Employee will have terminated prior to such day). For purposes of this
Section 17.6.2, a “Transferred Participant” means a Participant who meets all of
the following conditions: (i) he or she ceases to be a Covered Employee during
the subject Plan Year; (ii) immediately after his or her employment as a Covered
Employee terminates he or she is an Employee but not a Covered Employee; and
(iii) he or she is employed as an Employee but not a Covered Employee on the
last day of the subject Plan Year. Except as is specifically provided in the
first sentence of this Subsection 17.6.2, however, in no event shall any of the
Transferred Participant’s service with or compensation received after he or she
ceases to be a Covered Employee be used in determining the Transferred
Participant’s share of any Matching Contributions made to the Plan for the
subject Plan Year or any other Plan Year.
17.7    Applicable Benefit Provisions. Any benefit to which a Participant
becomes entitled under the Plan (or any death benefit to which a Participant’s
spouse or other beneficiary becomes entitled under the Plan) shall be determined
(as to its amount and form and commencement date of payment) on the basis of the
provisions of the Plan in effect as of the date the Participant last ceases to
be employed by an Affiliated Employer notwithstanding any amendment to the Plan
adopted subsequent to such date, except for subsequent amendments which are by
their specific terms made applicable to such Participant (or his or her spouse
or other beneficiary) or which are required by applicable law to be applicable
to such Participant (or his or her spouse or other beneficiary).
17.8    Reporting and Disclosure. Macy’s is, and shall act as, the Plan
Administrator for all purposes of the Plan, including for purposes of satisfying
any requirement now or hereafter imposed through Federal or State legislation to
report and disclose to any Federal or State department or agency, or to any
Participant or other person, any information respecting the establishment or
maintenance of the Plan or the Trust Fund. Any cost or expense incurred in
satisfying any and all such reporting and disclosure requirements shall be
deemed to be a reasonable expense of administering the Plan and may be paid from
the Trust Fund if not otherwise elected to be paid by the Employer.
17.9    Agent for Service of Process. The agent for service of process for the
Plan shall be the Secretary of Macy’s.

131



--------------------------------------------------------------------------------



17.10    Authority to Act for Macy’s or Other Employer. Except as is otherwise
expressly provided elsewhere in this Plan, any matter or thing to be done by
Macy’s or any other Employer shall be done by its board of directors, except
that the board may, by resolution, delegate to any persons or entities all or
part of its rights or duties hereunder. Any such delegation shall be valid and
binding upon all persons, and the persons or entities to whom or to which
authority is delegated shall have full power to act in all matters so delegated
until the authority expires by its terms or is revoked by resolution of such
board.
17.11    Relationship of Plan to Employment Rights. The adoption and maintenance
of the Plan is purely voluntary on the part of Macy’s and each other Employer
and neither the adoption nor the maintenance of the Plan shall be construed as
conferring any legal or equitable rights to employment on any person.
17.12    Applicable Law. The provisions of the Plan shall be administered and
enforced according to Federal law and, only to the extent not preempted by
Federal law, to the laws of the State of Ohio. Either Macy’s or the Trustee may
at any time initiate any legal action or proceedings for the settlement of the
Trustee’s accounts or for the determination of any question of construction
which arises or for instructions. Except as required by law, in any application
to, or proceeding or action in, any court with regard to the Plan or Trust, only
Macy’s and the Trustee shall be necessary parties, and no Participant,
beneficiary, or other person having or claiming any interest in the Plan or
Trust shall be entitled to any notice or service of process. Macy’s or the
Trustee may, if either so elects, include as parties defendant any other
persons. Any judgment entered into in such a proceeding or action shall be
conclusive upon all persons claiming under the Plan or Trust.
17.13    Separability of Provisions. If any provision of the Plan is held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof and the Plan shall be construed and enforced as if
such provision had not been included.
17.14    Counterparts and Headings. The Plan may be executed in any number of
counterparts, each of which shall be deemed an original. All counterparts of the
Plan shall constitute one and the same instrument, which shall be sufficiently
evidenced by any one thereof. Headings used throughout the Plan are for
convenience only and shall not be given legal significance.
17.15 Special Puerto Rico Rules. Subject to the following provisions of this
Section 17.15 but notwithstanding any other provision of the Plan to the
contrary, to the extent the Plan applies to Participants who are residents of
Puerto Rico (for purposes of this Section 17.15, the “Puerto Rico
Participants”), the Plan shall, for each Plan Year and limitation year (as
defined in Subsection 7A.2.3 above) beginning after December 31, 2010, comply
with those portions of the Internal Revenue Code for a New Puerto Rico, as
amended (the “Puerto Rico Code”), including but not limited to its Section
1081.01 or any act or statute which succeeds the same, that must be met for the
Plan’s net earnings and income to be exempt from tax under the Puerto Rico Code
and for the Plan to be considered as qualified for all related purposes under
the Puerto Rico Code. The provisions of this Section 17.15 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on January 1, 2011, be effective as of January 1, 2011 with
respect to Plan Years beginning on or after such date.

132



--------------------------------------------------------------------------------



17.15.1 The portions of the Puerto Rico Code that shall be satisfied by the Plan
to the extent it affects Puerto Rico Participants shall include but not be
limited to the following limits and rules (to the extent such limits or rules as
set forth under the Puerto Rico Code are more restrictive than the analogous
limits and rules imposed under the terms of the Plan, determined without regard
to the provisions of this Section 17.15, or the Code):
(a)    the limit on the annual addition to a Participant’s Accounts for any
limitation year as otherwise set forth in Article 7A above, which limit is
provided for in Section 1081.01(a)(11) of the Puerto Rico Code;
(b)    the limit on a Participant’s Compensation for any twelve consecutive
month period as otherwise set forth in Subsection 2.1.6(e) above, which limit is
provided for in Section 1081.01(a)(12) of the Puerto Rico Code;
(c)     the limit on the amount of Pre-Tax Elective Savings Contributions that
can be made by a Participant to the Plan for any calendar year as otherwise set
forth in Subsection 5.1.3 above, which limit is provided for in Section
1081.01(d)(7) of the Puerto Rico Code;
(d)    the amount of Pre-Tax Elective Savings Contributions that can be made as
catch-up contributions by a Participant in any calendar year as otherwise set
forth in Section 5.2 above, which amount is provided for in Section
1081.01(d)(7) of the Puerto Rico Code;
(e)    the rules for determining when a Participant is considered a Highly
Compensated Employee for any Plan Year as otherwise set forth in Subsection
2.1.13 above, which rules are provided for in Section 1081.01(d)(3)(E)(iii) of
the Puerto Rico Code;
(f)     the rules for applying average actual deferral percentage limits for any
Plan Year (and their further correction) as otherwise set forth in Article 5A
above, which rules are provided for in Section 1081.01(d)(3) of the Puerto Rico
Code;
(g)     the rules for Rollover Contributions as otherwise set forth in Section
5.6 above, which rules are provided for in Section 1081.01(b)(2)(A) of the
Puerto Rico Code;
(h)    the limit on the amount of After-Tax Savings Contributions that can be
made by a Participant to the Plan for any calendar year as otherwise set forth
in Section 5.1 above, which limit is provided for in Section 1081.01(a)(15) of
the Puerto Rico Code;
(i)    the rules related to hardship withdrawals (including the temporary
suspension on Savings Contributions resulting from a hardship withdrawal) as
otherwise set forth in Sections 8.2, 8.3, and 8.4 above, which rules are
provided for in Section 1081.01(d)(2)(B)(vi) of the Puerto Rico Code;
(j)    the determination of the term “employer” when used in applying all
nondiscrimination testing for purposes of the Plan, including but not limited to
the nondiscrimination testing required under Sections 1081.01(a)(3),
1081.01(a)(4), and 1081.01(d)(3) of the Puerto Rico Code, which determination is
provided for in Section 1081.01(a)(14) of the Puerto Rico Code;

133



--------------------------------------------------------------------------------



(k)    the rules applicable to the loan program offered under the Plan, which
rules are provided for in Section 1081.01(b)(3)(E) of the Puerto Rico Code; and
(l)     the rules for taxing lump sum distributions at a 10% rate under Section
1081.01(b)(1)(B) of the Puerto Rico Code, which rules are herein adopted in the
event that the Puerto Rico Participants are allowed to benefit from the 10%
preferential tax rate on lump sum distributions.
17.15.2    Notwithstanding any of the foregoing provisions of this Section
17.15, in no event shall any provision contained in the foregoing provisions of
this Section 17.15 be applied under the Plan in any situation if such
application would cause the Plan not to be considered a plan and trust that
complies with all of the requirements of Sections 401(a) and 501(a) of the Code.
17.16    2009 Waiver of Required Minimum Distributions. Notwithstanding any
other provision of the Plan to the contrary, in order to reflect Section 201 of
the Worker, Retiree, and Employer Recovery Act of 2008 that added Section
401(a)(9)(H) to the Code, the following subsections of this Section 17.16 shall
apply under the Plan. The provisions of this Section 17.16 shall not only be
effective as of the Effective Amendment Date but shall also, for each Prior Plan
that was in effect on January 1, 2009, be effective as of January 1, 2009 with
respect to Plan Years beginning on or after such date.
17.16.1 To the extent any other provisions of the Plan would otherwise require
that a benefit has to begin being paid to a Participant (or, in the case where a
Participant dies before the commencement of any benefit to him or her, if any
other provision of the Plan would otherwise require that a benefit has to begin
being paid to a Participant’s beneficiary) with respect to a 2009 required
minimum distribution calendar year, such provisions shall be disregarded (but
such provisions shall not be disregarded in determining whether a benefit must
begin being paid to such Participant or such beneficiary with respect to any
calendar year other than with respect to a 2009 required minimum distribution
calendar year).
17.16.2 Nothing set forth in Subsection 17.16.1 above shall be deemed (i) to
prevent a Participant (or a deceased Participant’s beneficiary) to affirmatively
elect that a benefit begin being paid to him or her with respect to a 2009
required minimum distribution calendar year when such an election is permitted
under any other provisions of the Plan or (ii) to cause a suspension of any
benefit payable to a Participant (or a deceased Participant’s beneficiary) under
the other provisions of the Plan that did not begin to be paid with respect to a
2009 required minimum distribution calendar year.
17.16.3 If a Participant (or a deceased Participant’s beneficiary) has a benefit
begin being paid to him or her under the Plan due to his or her affirmative
election with respect to a 2009 required minimum distribution calendar year, the
payments made of such benefit with respect to such 2009 required minimum
distribution calendar year shall not be considered as payments required by Code
Section 401(a)(9) for purposes of the direct rollover distribution provisions of
Section 11.9 above (even if they would so be considered but for the provisions
of this Section 17.16).

134



--------------------------------------------------------------------------------



17.16.4 For purposes of this Section 17.16: (i) any other provisions of the Plan
will be deemed to otherwise require that a benefit has to begin being paid to a
Participant “with respect to a 2009 required minimum distribution calendar year”
when the 2009 calendar year would otherwise be the latest calendar year ending
prior to or on the latest date which could serve as the Participant’s Required
Commencement Date under Subsection 2.1.28 above; and (ii) any other provisions
of the Plan will be deemed to otherwise require that a benefit has to begin
being paid to a Participant’s beneficiary “with respect to a 2009 required
minimum distribution calendar year” when the 2009 calendar year would otherwise
be the latest calendar year ending prior to or on the latest date on which such
benefit could begin being paid to the beneficiary under Articles 9A and 9B
above.
17.17    Application of Certain Plan Provisions to Prior Plans.
17.17.1    Notwithstanding any other provision of the Plan to the contrary,
while the provisions of this Plan document are generally effective only as of
the Effective Amendment Date, certain provisions of the Plan are effective as of
earlier dates (and apply to one or more Prior Plans as in effect prior to the
Effective Amendment Date) to the extent such provisions (i) are necessary to
meet the requirements of laws and regulations that have effective dates after
December 31, 2006 and prior to the Effective Amendment Date, including but not
limited to the requirements of the Pension Protection Act of 2006, the Heroes
Earnings Assistance and Relief Tax Act of 2008, and the Worker, Retiree, and
Employer Recovery Act of 2008, or (ii) are necessary to reflect significant
amendments adopted for a Prior Plan.
17.17.2    In this regard, the provisions of the Plan that are effective as of
dates prior to the Effective Amendment Date (and apply to one or more Prior
Plans in effect prior to the Effective Amendment Date) for reasons described in
Subsection 17.17.1 above include, but are not necessarily limited to, certain
provisions of Section 5.8, Subsection 5A.2.5, Subsection 5B.2.2, Section 6A.3,
Subsection 7.9.14, Section 7B.3, Section 8.5, Section 9A.5, Subsection 9A.7.2,
Section 9B.3, Section 10A.4, Section 11.9, Subsection 16.4.1, Section 17.3,
Section 17.15, and Section 17.16 of the Plan.





135



--------------------------------------------------------------------------------



SIGNATURE PAGE
IN ORDER TO EFFECT THE FOREGOING PLAN PROVISIONS, Macy’s, Inc., the sponsor of
the Plan, has hereunto caused its name to be subscribed to this complete
amendment and restatement of the Plan effective for all purposes, except as
otherwise provided herein, as of January 1, 2014.
MACY’S, INC.
By: ___David W. Clark_____________
Title: __EVP, Human Resources_______
Date: __December 19, 2013_________



136

